Exhibit 10.1

AMENDMENT No. 6 to the Credit Agreement, dated as of June 25, 2020 (this
“Amendment”), to the Credit Agreement dated as of October 28, 2013 among GLP
CAPITAL, L.P. (as successor-by-merger to GLP Financing, LLC), a Pennsylvania
limited partnership (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and the various other parties thereto (as
amended by Amendment No. 1 to the Credit Agreement, dated as of July 31, 2015,
as amended by Amendment No. 2 to the Credit Agreement, dated as of May 21, 2018,
as amended by Amendment No. 3 to the Credit Agreement, dated as of October 10,
2018, as amended by Amendment No. 4 to the Credit Agreement, dated as of
March 1, 2019, and as amended by Amendment No. 5 to the Credit Agreement, dated
as of March 30, 2020 and as further amended from time to time, the “Credit
Agreement”, and the Credit Agreement, as amended by this Amendment, the “Amended
Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Amended Credit Agreement.

WHEREAS, Section 2.17 of the Credit Agreement permits the Borrower and Term
Lenders of any Class to amend the Credit Agreement to permit the
reclassification of all or a portion of the Term Loans of such Class held by
such Term Lenders as Extended Term Loans, subject to the terms and conditions of
the Credit Agreement;

WHEREAS, Section 2.16 of the Credit Agreement permits the Borrower and any Term
Lender to amend the Credit Agreement to permit the incurrence of Additional Term
Loans issued by such Term Lenders, subject to the terms and conditions of the
Credit Agreement;

WHEREAS, the Borrower has made an Extension Offer to the Incremental Tranche A-1
Term Loan Lenders requesting that such Incremental Tranche A-1 Term Loan Lenders
reclassify a portion of their Incremental Tranche A-1 Term Loans as Extended
Tranche A-2 Term Loans; and

WHEREAS, the Borrower has requested that each Incremental Tranche A-2 Term Loan
Lender party to this Amendment extend credit to the Borrower in the form of
Incremental Tranche A-2 Term Loan Commitments in an aggregate principal amount
of $200,000,000 on the Amendment No. 6 Effective Date.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Credit Agreement Amendments. Effective as of the Amendment No. 6
Effective Date, the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 6 Effective Date, after
giving effect to this Amendment, (i) no Default or Event of Default exists under
the Amended Credit Agreement and is continuing and (ii) all representations and
warranties contained in the Amended Credit Agreement are true and correct in all
material respects as of the Amendment No. 6 Effective Date as though made on and
as of such date, except to the extent such representations and warranties
(x) expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) or (y) expressly relate to the Closing Date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

Section 3. Conditions to Effectiveness to Amendment No. 6 to the Credit
Agreement. This Amendment shall become effective on the date (such date, if any,
the “Amendment No. 6 Effective Date”) that the following conditions have been
satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from each of the Extended Tranche A-2 Term Loan Lenders, the
Incremental Tranche A-2 Term Loan Lenders and the Borrower;

(ii) Fees. (x) Borrower shall have paid to each Lender with an Extended Tranche
A-2 Term Loan or an Incremental Tranche A-2 Term Commitment after giving effect
to Amendment No. 6, an upfront fee equal to 0.25% of the aggregate principal
amount of such Lender’s Extended Tranche A-2 Term Loans and Incremental Tranche
A-2 Term Commitments; and (y) all fees and out-of-pocket expenses required to be
paid or reimbursed by Borrower pursuant to Section 10.04 of the Credit Agreement
or as separately agreed by Borrower and the Amendment No. 6 Arrangers (as
defined in Exhibit A hereto) with respect to this Amendment, including the
reasonable fees and out-of-pocket expenses of the Amendment No. 6 Arrangers and
of Cahill Gordon & Reindel LLP, in each case which shall have been invoiced at
least three (3) Business Days prior to the Amendment No. 6 Effective Date, shall
have been paid or reimbursed;

(iii) Legal Opinions. The Administrative Agent shall have received favorable
legal opinions of (x) Goodwin Procter LLP, as special New York counsel for the
Borrower and Parent and (y) Ballard Spahr LLP, as Pennsylvania counsel for the
Borrower and Parent, each covering such matters relating to the Borrower, Parent
and this Amendment substantially consistent with the opinions provided in
connection with the Closing Date;

(iv) Closing Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 6
Effective Date, certifying that each of the representations and warranties
specified in Section 2 are true and correct in all material respects as of the
Amendment No. 6 Effective Date as though made on and as of such date, except to
the extent such representations and warranties (x) expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date) or (y) expressly
relate to the Closing Date; provided that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

 

-2-



--------------------------------------------------------------------------------

(v) Solvency Certificate. Parent shall have delivered to the Administrative
Agent a certificate as to the financial condition and solvency of Parent and its
subsidiaries on a consolidated basis, substantially in the form attached as
Exhibit B hereto;

(vi) Borrower’s Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer (in substantially the form of
Exhibit E-1 to the Credit Agreement) dated the Amendment No. 6 Effective Date,
certifying as to the Organization Documents of the Borrower (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of Parent acting in its
capacity as the general partner of the sole or managing member of the Borrower
authorizing the Borrower to enter into and perform this Amendment and the good
standing, existence or its equivalent of the Borrower;

(vii) Parent’s Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer (in substantially the form of
Exhibit E-2 to the Credit Agreement) dated the Amendment No. 6 Effective Date,
certifying as to the Organization Documents of Parent (which, to the extent
filed with a Governmental Authority, shall be certified as of a recent date by
such Governmental Authority), the resolutions of the governing body of Parent,
the good standing, existence or its equivalent of Parent and of the incumbency
of the Responsible Officers to execute documents on behalf of Parent;

(viii) KYC. To the extent requested at least ten (10) Business Days prior to the
Amendment No. 6 Effective Date by the Administrative Agent, the Borrower shall
have delivered, at least five (5) days prior to the Amendment No. 6 Effective
Date, the documentation and other information with respect to Parent and the
Borrower to the Administrative Agent (including, if the Borrower qualifies as a
“legal entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), a beneficial ownership certificate in respect of the Borrower)
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation;

(ix) Borrowing Notice. The Administrative Agent shall have received a Request
for Credit Extension with respect to the Incremental Tranche A-2 Term Loans to
be made on the Amendment No. 6 Effective Date.

Section 4. Extended Tranche A-2 Term Loans. A principal amount of Incremental
Tranche A-1 Term Loans held by each Incremental Tranche A-1 Term Loan Lender, as
set forth on Schedule A to Amendment No. 6 under the caption “Extended Tranche
A-2 Term Loans as of the Amendment No. 6 Effective Date” shall, concurrently
with the Amendment No. 6 Effective Date, be reclassified as Extended Tranche A-2
Term Loans under the Credit Agreement and treated as Extended Tranche A-2 Term
Loans in all respects, and with respect to such Extended

 

-3-



--------------------------------------------------------------------------------

Tranche A-2 Term Loans the Lenders who hold such Extended Tranche A-2 Term Loans
shall have the rights of Extended Tranche A-2 Term Loan Lenders and shall cease
to have the rights of Incremental Tranche A-1 Term Loan Lenders. Upon such
reclassification, all accrued and unpaid interest on such reclassified amounts
of principal shall be considered accrued and unpaid interest on the Extended
Tranche A-2 Term Loans for all purposes under the Credit Agreement.

Section 5. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts) each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax transmission or other electronic scan transmission (e.g., “pdf”
or “tif”) shall be effective as delivery of an originally executed counterpart
hereof.

Section 6. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 10.14 and 10.15 of the
Credit Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Amendment.

Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Amended Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document.
This Amendment shall constitute a Loan Document for purposes of the Amended
Credit Agreement and from and after the Amendment No. 6 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Amended Credit Agreement. The Borrower hereby
consents to this Amendment and confirms that all obligations of the Borrower
under the Loan Documents to which it is a party shall continue to apply to the
Amended Credit Agreement.

[Signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GLP CAPITAL, L.P. By:  

/s/ Brandon Moore

  Name: Brandon Moore   Title: Senior Vice President, General Counsel and
Secretary

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Revolving Lender By:  

/s/ Jaime Gitler

  Name: Jaime Gitler   Title: Vice President

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

CITIZEN BANK, N.A.

as an Extended Tranche A-2 Term Loan Lender and as a Lender

By:  

/s/ Sean McWhinnie

  Name: Sean McWhinnie   Title: Director

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

WELLS FARGO BANK, N.A.

as an Extended Tranche A-2 Term Loan Lender and as a Lender

By:  

/s/ Jonathon Dinise

  Name: Jonathon Dinise   Title: Vice President

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as an Extended Tranche A-2 Term Loan Lender and as a Lender

By:  

/s/ Andy Tessema

  Name: Andy Tessema   Title: Vice President

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

MANUFACTURERS AND TRADERS TRUST COMPANY

as an Extended Tranche A-2 Term Loan Lender and as a Lender

By:  

/s/ Lance E. Smith

  Name: Lance E. Smith   Title: Vice President

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as an Extended Tranche A-2 Term Loan Lender and as a Lender

By:  

/s/ Attila Coach

  Name: Attila Coach   Title: Managing Director If a second signature is
necessary: By:  

/s/ Jean S. Bel

  Name: Jean S. Bel   Title: Managing Director, Co-Head GIB Americas

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

TRUIST BANK (as successor by merger to SunTrust Bank),

as an Extended Tranche A-2 Term Loan Lender and as a Lender

By:  

/s/ Tesha Winslow

  Name: Tesha Winslow   Title: Director

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

CAPITAL ONE, NATIONAL ASSOCIATION,

as an Incremental Tranche A-2 Term Loan Lender

By:  

/s/ Andrew Crain

  Name: Andrew Crain   Title: Duly Authorized Signatory

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

KEYBANK NATIONAL ASSOCIATION,

as an Incremental Tranche A-2 Term Loan Lender

By:  

/s/ Matthew J. Bradley

  Name: Matthew J. Bradley   Title: Senior Vice President

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment No. 6 to the Credit
Agreement.

MIZUHO BANK, LTD.,

as an Incremental Tranche A-2 Term Loan Lender

By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Authorized Signatory

 

[Signature Page to Amendment No. 6 to the Credit Agreement]



--------------------------------------------------------------------------------

Schedule A

Extended Tranche A-2 Term Loans as of the Amendment No. 6 Effective Date



--------------------------------------------------------------------------------

Exhibit A

[Attached]



--------------------------------------------------------------------------------

Exhibit B

FORM OF SOLVENCY CERTIFICATE

[Attached]



--------------------------------------------------------------------------------

Annex A

 

 

CREDIT AGREEMENT

dated as of October 28, 2013,

as amended by Amendment No. 1 to the Credit Agreement on July 31, 2015

as amended by Amendment No. 2 to the Credit Agreement on May 21, 2018

as amended by Amendment No. 3 to the Credit Agreement on October 10, 2018

as amended by Amendment No. 4 to the Credit Agreement on March 1, 2019

as amended by Amendment No. 5 to the Credit Agreement on March 30, 2020

as amended by Amendment No. 6 to the Credit Agreement on [__], 2020

among

GLP CAPITAL, L.P.

(as successor-by-merger to GLP Financing, LLC),

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, L/C Issuer and Swingline Lender,

and

The Other Lenders Party Hereto

 

 

CITIZENS BANK, N.A., WELLS FARGO SECURITIES, LLC, BANK OF AMERICA MERRILL LYNCH,
FIFTH THIRD BANK, SUNTRUST ROBINSON HUMPHREY, INC., JPMORGAN CHASE BANK, N.A.,
MANUFACTURERS & TRADERS TRUST COMPANY,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and BARCLAYS BANK PLC,

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

  Defined Terms      1  

Section 1.02

  Other Interpretive Provisions      48  

Section 1.03

  Accounting Terms; Leases; Financial Definitions      49  

Section 1.04

  Pro Forma Calculations; Financial Ratio Calculations      49  

Section 1.05

  Rounding      51  

Section 1.06

  Times of Day      51  

Section 1.07

  Letter of Credit Amounts      51  

Section 1.08

  Alternate Rate of Interest      51   ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01

  Loans      52  

Section 2.02

  Borrowings, Conversions and Continuations of Loans      53  

Section 2.03

  Letters of Credit      54  

Section 2.04

  Swingline Loans      62  

Section 2.05

  Prepayments      65  

Section 2.06

  Termination or Reduction of Commitments      66  

Section 2.07

  Repayment of Loans      67  

Section 2.08

  Interest and Default Rate      67  

Section 2.09

  Fees      68  

Section 2.10

  Computation of Interest and Fees      69  

Section 2.11

  Evidence of Debt      69  

Section 2.12

  Payments Generally; Administrative Agent’s Clawback      69  

Section 2.13

  Sharing of Payments by Lenders      71  

Section 2.14

  Cash Collateral      72  

Section 2.15

  Defaulting Lenders      73  

Section 2.16

  Incremental Credit Extensions      76  

Section 2.17

  Extensions of Term Loans and Revolving Commitments      80   ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01

  Taxes      82  

Section 3.02

  Illegality      86  

Section 3.03

  Inability to Determine Rates      87  

Section 3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      87  

Section 3.05

  Compensation for Losses      89  

Section 3.06

  Mitigation Obligations; Replacement of Lenders      90  

Section 3.07

  Survival      90  



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01

  Conditions of Initial Credit Extension      90  

Section 4.02

  Conditions to all Credit Extensions      93   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

  Organization      93  

Section 5.02

  Power, Authority, Consents      93  

Section 5.03

  No Violation of Law or Agreements      94  

Section 5.04

  Due Execution, Validity, Enforceability      94  

Section 5.05

  Title to Properties      94  

Section 5.06

  Judgments, Actions, Proceedings      94  

Section 5.07

  No Defaults, Compliance With Laws      95  

Section 5.08

  Financial Statements; Projections      95  

Section 5.09

  Tax Returns      95  

Section 5.10

  Intangible Assets      95  

Section 5.11

  Regulation U      96  

Section 5.12

  Full Disclosure      96  

Section 5.13

  Licenses and Approvals.      96  

Section 5.14

  Compliance with ERISA      96  

Section 5.15

  REIT Status; Spin-Off      97  

Section 5.16

  Anti-Corruption Laws and Sanctions      97  

Section 5.17

  Solvency      97  

Section 5.18

  Investment Company Act      97  

Section 5.19

  Corporate Structure      97  

Section 5.20

  Plan Assets; Prohibited Transactions      98  

Section 5.21

  Affected Financial Institutions      98   ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Section 6.01

  Financial Statements      98  

Section 6.02

  Books and Records      101  

Section 6.03

  Inspections and Audits      101  

Section 6.04

  Maintenance and Repairs      101  

Section 6.05

  Maintenance of Existence; Compliance with Law      101  

Section 6.06

  Perform Tax Obligations      102  

Section 6.07

  Notice of Litigation      102  

Section 6.08

  Insurance      102  

Section 6.09

  [Reserved]      102  

Section 6.10

  Environmental Compliance      102  

Section 6.11

  Maintenance of REIT Status      103  



--------------------------------------------------------------------------------

Section 6.12

  Use of Proceeds      103  

Section 6.13

  Master Lease      103   ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.01

  Indebtedness      104  

Section 7.02

  Liens      105  

Section 7.03

  Mergers, Acquisitions      106  

Section 7.04

  Distributions      106  

Section 7.05

  Disposition of Assets      107  

Section 7.06

  Investments      108  

Section 7.07

  Fiscal Year      110  

Section 7.08

  Master Lease      110  

Section 7.09

  Transactions with Affiliates      111  

Section 7.10

  [Reserved]      112  

Section 7.11

  Financial Covenants      112  

Section 7.12

  [Reserved]      112  

Section 7.13

  Sanctions Laws and Regulations      112  

Section 7.14

  Limitations on Certain Restrictions on Subsidiaries      113  

Section 7.15

  Business      113  

Section 7.16

  Limitation on Activities of Co-Issuer      114   ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01

  Events of Default      114  

Section 8.02

  Remedies upon Event of Default      116  

Section 8.03

  Application of Funds      117   ARTICLE IX

 

ADMINISTRATIVE AGENT

 

Section 9.01

  Appointment and Authority      118  

Section 9.02

  Rights as a Lender      118  

Section 9.03

  Exculpatory Provisions      118  

Section 9.04

  Reliance by Administrative Agent      119  

Section 9.05

  Delegation of Duties      120  

Section 9.06

  Resignation and Replacement of Administrative Agent      120  

Section 9.07

  Non-Reliance on Administrative Agent and Other Lenders      121  

Section 9.08

  No Other Duties, Etc.      122  

Section 9.09

  Administrative Agent May File Proofs of Claim      122  

Section 9.10

  Certain ERISA Matters      122  



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01

  Amendments, Etc.      124  

Section 10.02

  Notices; Effectiveness; Electronic Communications      127  

Section 10.03

  No Waiver; Cumulative Remedies; Enforcement      129  

Section 10.04

  Expenses; Indemnity; Damage Waiver      129  

Section 10.05

  Payments Set Aside      131  

Section 10.06

  Successors and Assigns      131  

Section 10.07

  Treatment of Certain Information; Confidentiality      135  

Section 10.08

  Right of Setoff      136  

Section 10.09

  Interest Rate Limitation      137  

Section 10.10

  Counterparts; Integration; Effectiveness      137  

Section 10.11

  Survival of Representations and Warranties      137  

Section 10.12

  Severability      138  

Section 10.13

  Replacement of Lenders      138  

Section 10.14

  Governing Law; Jurisdiction; Etc.      139  

Section 10.15

  Waiver of Jury Trial      140  

Section 10.16

  No Advisory or Fiduciary Responsibility      141  

Section 10.17

  Electronic Execution of Assignments and Certain Other Documents      141  

Section 10.18

  USA PATRIOT Act Notice      142  

Section 10.19

  Gaming Laws      142  

Section 10.20

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
142  



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Certain Addresses for Notices Schedule 1.01(b)(i)    Initial
Commitments and Applicable Percentages Schedule 1.01(c)    Disqualified Lenders
Schedule 1.01(d)    Initial Eligible Ground Leases Schedule 1.01(e)(i)    Master
Lease Property Values Schedule 1.01(e)(ii)    Unencumbered Asset Value Schedule
1.01(f)    Original Master Lease Properties Schedule 1.01(g)    Closing Date
Real Properties Schedule 1.01(h)    Senior Unsecured Notes Funding Date Real
Properties Schedule 2.06(b)    Revolving Bridge Commitments Schedule 4.01(l)   
Closing Date Real Estate Properties Schedule 5.06    Judgments, Actions,
Proceedings Schedule 5.19    Subsidiaries Schedule 7.01    Permitted
Indebtedness and Guarantees Schedule 7.02(d)    Permitted Security Interests
Schedule 7.08    Investments

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Compliance
Certificate Exhibit C-1    Form of Loan Notice Exhibit C-2    Form of Swingline
Loan Notice Exhibit D-1    Form of Revolving Note Exhibit D-2    Form of
Swingline Note Exhibit D-3    Form of Term Note Exhibit E-1    Form of
Borrower’s Officer’s Certificate Exhibit E-2    Form of Parent’s Officer’s
Certificate Exhibit F-1    Form of U.S. Tax Compliance Certificate (For Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit
F-2    Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit F-3    Form
of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit F-4    Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit G    Form of Solvency Certificate Exhibit H
   Form of Guaranty Exhibit I    Form of Master Lease Exhibit J    Form of
Master Lease Guaranty Exhibit K    Form of Articles of Merger of GLP Capital,
L.P. and GLP Financing, LLC Exhibit L    Form of GLP Capital Assumption
Agreement Exhibit M    Form of Employee Matters Agreement Exhibit N    Form of
Separation and Distribution Agreement Exhibit O    Form of Tax Matters Agreement
Exhibit P    Form of Transition Services Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 28, 2013, as amended by
Amendment No. 1 to the Credit Agreement dated July 31, 2015 (as further amended,
restated, amended and restated, supplemented and otherwise modified from time to
time, this “Agreement”), among GLP Capital, L.P. (as successor-by-merger to GLP
Financing, LLC), a Pennsylvania limited partnership (together with its
successors, the “Borrower”), each Lender from time to time party hereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower requested that the Lenders, the Swingline Lender and the
L/C Issuer provide revolving credit and term loan facilities and other financial
accommodations to the Borrower for the purposes set forth herein; and

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer agreed to provide
such revolving credit and term loan facilities and such other financial
accommodations to the Borrower on the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired Business” has the meaning specified in the definition of
“Acquisition”.

“Acquisition” means the acquisition by Parent of all of the outstanding common
equity interests of Pinnacle Entertainment, Inc., a Delaware corporation (the
“Acquired Business”) pursuant to that certain Agreement and Plan of Merger,
dated as of July 20, 2015, by and among Parent, Gold Merger Sub, LLC, a Delaware
limited liability company, and the Acquired Business, as in effect from time to
time, including all schedules and exhibits thereto (the “Merger Agreement”).

“Act” has the meaning specified in Section 10.18.

“Additional Lender” has the meaning specified in Section 2.16(e).

“Additional Revolving Commitment” has the meaning specified in Section 2.16(a).

“Additional Term Loan Commitment” has the meaning specified in Section 2.16(a).

“Additional Term Loans” has the meaning specified in Section 2.16(a).

 

1



--------------------------------------------------------------------------------

“Adjusted Net Operating Income” means, for any Test Period, with respect to the
Master Lease Properties or any other group of related properties or any
property, without duplication and determined on a consistent basis with prior
periods to the extent applicable, (a) (i) rents (including non-cash rent which,
to the extent such rent consists of assets, shall be measured as the fair market
value of the assets as reasonably determined by the Borrower and to the extent
earned) and (ii) other revenues received in the ordinary course, in each case,
from such Master Lease Properties or group of properties or property, including,
for avoidance of doubt, all Straight-Line Rents of Parent or any of its
Subsidiaries on an “as received” basis, and not on a “straight-line” basis,
notwithstanding any requirement that such calculations be prepared in accordance
with GAAP (including proceeds of rent loss or business interruption insurance
and any operating revenue produced by a Gaming Facility, hotel facility or other
property operated by Parent or any of its Subsidiaries) minus (b) all expenses
paid (excluding interest and income taxes) related to the ownership (or
leasing), operation or maintenance of the Master Lease Properties, such group of
properties or such property, as the case may be, including but not limited to
property taxes, assessments and similar charges, insurance costs, rent,
utilities, payroll costs, maintenance, repair and opening expenses, marketing
expenses and general and administrative expenses, in each case, relating to such
Master Lease Properties or group of related properties or other property, as
applicable, on a standalone basis (and excluding (i) losses, to the extent
covered by insurance and actually reimbursed or otherwise paid by the applicable
insurer, or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or paid by the
applicable insurer and only to the extent that such amount is (x) not denied by
the applicable carrier in writing within 180 days and (y) in fact reimbursed
within 365 days of the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days) and (ii) payment or
provision for debt service charges, income taxes and depreciation, amortization
and other non-cash expenses) minus (c) the Capital Expenditure Reserve for such
property, in each case, for such Test Period; provided that to the extent such
expenses are required to be paid by the Tenant under the Master Lease or any
other Person that is a lessee or operator of any such property, such expenses
will not be subtracted (except to the extent such payment is included as rent or
other revenue under clause (a) above); provided, further, that for any property
(including any property which is part of the Master Lease Properties or a group
of related properties) which has not been owned or leased by Borrower or any of
its Subsidiaries for four consecutive fiscal quarters for which financial
results are available, or is in operation but has not been operational for four
consecutive fiscal quarters for which financial results are available, or was
previously a Development Property or Redevelopment Property that is operational
but has not been in operation for four consecutive fiscal quarters for which
financial results are available, so long as at least one full fiscal quarter of
financial results are available, the Adjusted Net Operating Income for the
period that such property has been so owned or leased, or operational, shall be
annualized over a full four-quarter period, based on the results of the full
fiscal quarters that are available as of the date of determination; provided,
further, still, that (A) for the fiscal quarter ended (1) June 30, 2013,
Adjusted Net Operating Income shall be deemed to be $109.3 million,
(2) March 31, 2013, Adjusted Net Operating Income shall be deemed to be $109.3
million, (3) December 31, 2012, Adjusted Net Operating Income shall be deemed to
be $109.3 million, and (4) September 30, 2012, Adjusted Net Operating Income
shall be deemed to be $109.3 million and (B) for the period from June 30, 2013,
through the date of the Spin-Off, Adjusted Net Operating Income shall be
determined as if the Master Lease had been in effect throughout such period, and
the Spin-Off occurred at the beginning of such period, as reasonably determined
by a Responsible Officer.

“Adjusted Unrestricted Cash” means the excess of unrestricted cash and Cash
Equivalents on hand of Parent and its Subsidiaries over $20,000,000.

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account set forth on Schedule 1.01(a) or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent from time to time.

[”Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.]1

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, on and after the consummation of the Spin-Off, neither PNGI nor
any of its Subsidiaries shall constitute an Affiliate of Parent, the Borrower or
any of their respective Subsidiaries.

“Agent” shall mean any of Administrative Agent, the Bookrunners and the
Arrangers.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Amendment No. 1 to the Credit Agreement” means Amendment No. 1 to the Credit
Agreement, dated as of July 31, 2015, by and among the Borrower, the
Administrative Agent, the Lenders party thereto and the various other parties
thereto.

“Amendment No. 2 Arrangers” means, collectively, Citizens Bank, N.A., Wells
Fargo Securities, LLC, Bank of America Merrill Lynch, Fifth Third Bank, Suntrust
Robinson Humphrey, Inc., JPMorgan Chase Bank, N.A., Manufacturers & Traders
Trust Company, Credit Agricole Corporate and Investment Bank and Barclays Bank
PLC.

“Amendment No. 2 Effective Date” means the date on which each of the conditions
set forth in Section 3 of Amendment No. 2 to the Credit Agreement have been
satisfied, such date being May 21, 2018.

“Amendment No. 2 to the Credit Agreement” means Amendment No. 2 to the Credit
Agreement, dated as of May 21, 2018, by and among the Borrower, the
Administrative Agent, the Lenders party thereto and the various other parties
thereto.

“Amendment No. 3 to the Credit Agreement” means Amendment No. 3 to the Credit
Agreement, dated as of October 10, by and among the Borrower, the Administrative
Agent, the R-1 Revolving Commitment Increase Lender party thereto and the
various other parties thereto.

“Amendment No. 3 Effective Date” means the date on which each of the conditions
set forth in Section 6 of Amendment No. 3 to the Credit Agreement have been
satisfied, such date being October 10, 2018.

 

1 

NTD: Bail-In updates only to be applied if lenders representing the Required
Lenders execute amendment.

 

3



--------------------------------------------------------------------------------

“Amendment No. 4 to the Credit Agreement” means Amendment No. 4 to the Credit
Agreement, dated as of March 1, 2019, by and between the Borrower and the
Administrative Agent.

“Amendment No. 4 Effective Date” means the date on which the conditions set
forth in Section 2 of Amendment No. 4 to the Credit Agreement have been
satisfied, such date being March 1, 2019.

“Amendment No. 5 to the Credit Agreement” means Amendment No. 5 to the Credit
Agreement, dated as of March 30, 2020, by and among the Borrower, the Lenders
party thereto, the Administrative Agent and the various other parties thereto
and the various other parties thereto.

“Amendment No. 5 Effective Date” means the date on which the conditions set
forth in Section 2 of Amendment No. 5 to the Credit Agreement have been
satisfied, such date being March 30, 2020.

“Amendment No. 6 to the Credit Agreement” means Amendment No. 6 to the Credit
Agreement, dated as of [__], 2020, by and between the Borrower, the
Administrative Agent, the Incremental Tranche A-2 Term Loan Lenders party
thereto and the Extending Tranche A-2 Term Loan Lenders party thereto.

“Amendment No. 6 Effective Date” means the date on which the conditions set
forth in Section 3 of the Amendment No. 6 to the Credit Agreement have been
satisfied, such date being [__], 2020.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent, the Borrower or their Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Percentage” means (a) in respect of any Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of such Term Facility represented by the outstanding principal amount of
such Term Lender’s Term Loans under such Term Facility at such time; (b) in
respect of any Revolving Facility or Facilities, with respect to any Revolving
Lender at any time, the percentage (carried out to the ninth decimal place) of
such Revolving Facility or Revolving Facilities represented by such Revolving
Lender’s R-1 Revolving Commitment under such Revolving Facility or Revolving
Facilities at such time, subject to adjustment as provided in Section 2.15. If
the R-1 Revolving Commitments of all of the Revolving Lenders to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the R-1 Revolving Commitments have
expired, then the Applicable Percentage of each Revolving Lender in respect of
any Revolving Facility or Revolving Facilities shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of such Revolving
Facility or Revolving Facilities most recently in effect, giving effect to any
subsequent assignments. The Applicable Percentage of each Lender in respect of
each Facility is initially as set forth opposite the name of such Lender on
Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.16, as applicable.

“Applicable Rate” means for each Class of Loans or Commitments, (a) for any day
prior to the day that is three months after the Closing Date, the rate per annum
set forth at Level 4 below (it being understood that the Applicable Rate for any
R-1 Revolving Loans shall be the rate per annum set forth at Level 3 below as of
the Amendment No. 2 Effective Date) and (b) from and after the day that is three
months after the Closing Date (or the Amendment No. 2 Effective Date, in the
case of any R-1 Revolving Loans), the rate per annum set forth below (or in the
applicable Incremental Facility Amendment or Extension Amendment) opposite the
applicable Pricing Level then in effect (corresponding to the Credit Ratings in
effect from time to time as shown below), it being understood that the
Applicable Rate for (a)

 

4



--------------------------------------------------------------------------------

R-1 Revolving Loans that are Eurodollar Rate Loans shall be the percentage set
forth under the columns “Revolving Loans” and “Eurodollar Rate”, (b) R-1
Revolving Loans that are Base Rate Loans and Swingline Loans shall be the
percentage set forth under the columns “Revolving Loans” and “Base Rate”,
(c) portions of Term Loans comprised of Eurodollar Rate Loans shall be the
percentage set forth under the columns “Term Loan” and “Eurodollar Rate”,
(d) portions of Term Loans comprised of Base Rate Loans shall be the percentage
set forth under the columns “Term Loan” and “Base Rate” and (e) the Commitment
Fee shall be the percentage set forth under the column “Commitment Fee”.

 

Applicable Rate

            Revolving Loans     Term Loans  

Pricing Level

  

Credit Rating

   Eurodollar
Rate     Base
Rate     Eurodollar
Rate     Base
Rate     Commitment
Fee  

Level 1

   ³ BBB+ from S&P or Baa1 from Moody’s      1.00 %      0.00 %      1.00 %     
0.00 %      0.15 % 

Level 2

   BBB from S&P or Baa2 from Moody’s      1.25 %      0.25 %      1.25 %     
0.25 %      0.20 % 

Level 3

   BBB- from S&P or Baa3 from Moody’s      1.50 %      0.50 %      1.50 %     
0.50 %      0.25 % 

Level 4

   BB+ from S&P or Ba1 from Moody’s      1.75 %      0.75 %      1.75 %     
0.75 %      0.30 % 

Level 5

   < BB+ from S&P or Ba1 from Moody’s      2.00 %      1.00 %      2.00 %     
1.00 %      0.35 % 

For purposes of the foregoing,

(1) if the Credit Ratings established by the Rating Agencies shall fall within
different Pricing Levels, then the Applicable Rate shall be based on the higher
of such Credit Ratings; provided, that if the lower Credit Rating is more than
one notch lower than the higher Credit Rating, the Applicable Rate shall be
based on the average of such Credit Ratings; provided that if the average of
such Credit Ratings is not a recognized rating level, the Applicable Rate shall
be based on the rating level that is immediately above such average;

 

5



--------------------------------------------------------------------------------

(2) if at any time the Facilities shall fail to be rated by at least one of the
Rating Agencies, then Level 5 shall be deemed applicable for the period
commencing one (1) Business Day after the date that the Facilities cease to be
so rated and ending on the date which is one (1) Business Day after the
Facilities are again rated by either or both of the Rating Agencies, after which
the Pricing Level shall be determined in accordance with the table above, as
applicable; and

(3) adjustments, if any, to the Pricing Level then in effect shall be effective
one (1) Business Day after the day that a change in a Credit Rating requiring
such adjustment is first announced by the applicable Rating Agency (it being
understood and agreed that each change in Pricing Level shall apply during the
period commencing on the effective date of such change and on the date
immediately preceding the effective date of the next such change).

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of all
Revolving Facilities under which there are outstanding R-1 Revolving Commitments
at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Manufacturers & Traders Trust Company,
Credit Agricole Corporate and Investment Bank, Fifth Third Bank, Goldman Sachs
Bank USA, Nomura Securities International, Inc. RBS Securities Inc., SunTrust
Robinson Humphrey, Inc. UBS Securities LLC, and Wells Fargo Securities, LLC, in
their capacities as joint lead arrangers hereunder.

“Asset Value” means, as of any date of determination, the sum of: (a) in the
case of any Income Property (or group of Income Properties, including, without
limitation, the Master Lease Properties), the Capitalized Value of such Income
Property (or group of Income Properties) as of such date; provided, however,
that (except with respect to the Original Master Lease Properties, the Ohio
Development Facilities, the Perryville Casino and the Baton Rouge Casino) the
Asset Value of each Income Property (or group of Income Properties) (other than
a former Development Property or Redevelopment Property) during the first four
complete fiscal quarters of Parent following the date of acquisition thereof,
shall be the greater of (i) the acquisition price thereof or (ii) the
Capitalized Value thereof or, if results of one full fiscal quarter after the
acquisition thereof are not available with respect to such Income Property (or
group of Income Properties), the acquisition price thereof (and after results of
one full fiscal quarter after the acquisition thereof are available, the
Capitalized Value thereof may be determined by annualizing such results as
provided in the definition of “Adjusted Net Operating Income”); provided,
further, that an adjustment shall be made to the Asset Value of any Income
Property (in an amount reasonably determined by the Borrower) as new Tenancy
Leases are entered into or existing Tenancy Leases terminate or expire in
respect of such Income Property, (b) in the case of any Development Property or
Redevelopment Property (or former

 

6



--------------------------------------------------------------------------------

Development Property or Redevelopment Property) prior to the date when financial
results for at least one complete fiscal quarter following completion or opening
of the applicable development project are available, 100% of the book value
(determined in accordance with GAAP but determined without giving effect to any
depreciation) of any such Development Property or Redevelopment Property (or
former Development Property or Redevelopment Property) owned or leased as of
such date of determination and (c) 100% of the book value (determined in
accordance with GAAP) of any undeveloped land owned or leased as of such date of
determination; provided that, with respect to the Original Master Lease
Properties, the Ohio Development Facilities, the Perryville Casino and the Baton
Rouge Casino, for the fiscal quarter ended June 30, 2013, Asset Value shall be
deemed to be $4,881.0 million. Notwithstanding the foregoing, for the fiscal
quarter ended September 30, 2013 and thereafter, for any period prior to the
completion of four fiscal quarters commencing after the Closing Date, Asset
Value shall be determined as if the Master Lease had been in effect throughout
such period and as if the Ohio Development Facilities, the Perryville Casino and
the Baton Rouge Casino had been owned or leased by the Borrower throughout such
period, and the Spin-Off occurred at the beginning of such fiscal period, in
each case, as reasonably determined by a Responsible Officer (it being
understood that for any fiscal quarters ended on or prior to June 30, 2013,
Capitalized Value for purposes of clause (a) of this definition shall be
determined based on the Adjusted Net Operating Income set forth for such fiscal
quarter in the final proviso to the definition of Adjusted Net Operating
Income).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
(based on GAAP as in effect on the Closing Date).

“Availability Period” means (a) in respect of the R-1 Revolving Commitments made
on the Amendment No. 2 Effective Date, the period from and including the
Amendment No. 2 Effective Date to the earliest of (i) the Maturity Date for the
R-1 Revolving Facility, (ii) the date of termination of such R-1 Revolving
Commitments pursuant to Section 2.06 and (iii) the date of termination of the
R-1 Revolving Commitment of each Revolving Lender to make R-1 Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02, and (b) in respect of any other Class of R-1 Revolving
Commitments, the period from and including the date such Class of R-1 Revolving
Commitments is established to the earliest of (i) the maturity date set forth in
the applicable Extension Amendment or Incremental Facility Amendment, (ii) the
date of termination of such R-1 Revolving Commitments pursuant to Section 2.06
and (iii) the date of termination of the R-1 Revolving Commitment of each
Revolving Lender to make R-1 Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Equity Amount” shall mean, on any date, the aggregate amount of Net
Equity Proceeds received in respect any issuance of Equity Interests by the
Person (without duplication in the case of Net Equity Proceeds of an issuance of
Equity Interests by Parent that are used by Parent to purchase Equity Interests
of the Borrower or are contributed to the Borrower) consummating such Equity
Issuance after the Closing Date and on or prior to such date to the extent not
previously applied, or simultaneously being applied, to any Investment pursuant
to Section 7.06(l).

[”Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.]

 

7



--------------------------------------------------------------------------------

[”Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).]

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus one-half percent (0.50%), (b) the Prime Rate and
(c) the Eurodollar Rate plus one percent (1.00%).

“Base Rate Loan” means a R-1 Revolving Loan or a Term Loan that bears interest
based on the Base Rate.

“Basel III” means the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004.

“Baton Rouge Casino” means the Hollywood Casino Baton Rouge.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and 13d-5
under the Exchange Act.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Boomtown Biloxi” means the Boomtown Casino Biloxi, located in Biloxi,
Mississippi.

“Bookrunners” means, collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Manufacturers & Traders Trust Company,
in their capacities as joint physical bookrunners hereunder.

“Borrower” has the meaning specified in the introductory paragraph hereto;
provided, that, after the consummation of the Borrower Merger, “Borrower” shall
mean GLP Capital.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrower Merger” means the merger of GLP Financing with and into GLP Capital,
with GLP Capital surviving the merger in accordance with the articles of merger
attached hereto as Exhibit K (with such changes thereto as are reasonably
acceptable to Administrative Agent).

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York, New York
and (b) if such day relates to a borrowing of, a payment or prepayment of
principal or interest on, a continuation or conversion of or into, or an
Interest Period for, a Eurodollar Rate Loan or a notice by Borrower with respect
to any such borrowing, payment, prepayment, continuation, conversion or Interest
Period, that is also a London Banking Day.

 

8



--------------------------------------------------------------------------------

“Capital Expenditure Reserve” means with respect to any property not subject to
a triple net lease that requires the Operator (or any other Person other than
Parent and its Subsidiaries) to pay for all capital expenditures relating to
such property, an amount equal to 3% of the aggregate net revenues for such
property for the applicable Test Period.

“Capitalized Lease” means any lease, the obligations to pay rent or other
amounts under which constitute Capitalized Lease Obligations; provided that
(i) any lease that is accounted for by any Person as an operating lease as of
the Closing Date and any similar lease entered into after the Closing Date by
any Person may, in the sole discretion of the Borrower, be accounted for as an
operating lease for purposes of this Agreement (and shall not constitute a
Capitalized Lease) and (ii) no lease that would have been categorized as an
operating lease as determined in accordance with GAAP prior to giving effect to
the Financial Accounting Standards Board Accounting Standard Update 2016 02,
Leases (Topic 842), issued in February 2016 (or any other changes in GAAP
subsequent to the Amendment No 2 Effective Date which would reclassify an
operating lease as a capital lease under GAAP) shall be considered a capital
lease for purposes of this Agreement (and shall not constitute a Capitalized
Lease).

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP; provided that any lease that is accounted for by any
Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by any Person may, in the sole discretion of
the Borrower, be accounted for as an operating lease for purposes of this
Agreement (and the obligations of such Person thereunder shall not constitute
Capitalized Lease Obligations).

“Capitalized Value” means, with respect to the Master Lease Properties or any
other group of related properties or any other property as of any date of
determination, the Adjusted Net Operating Income of the Master Lease Properties
or such other group of related properties or such property, as the case may be,
for the Test Period ending on such date of determination divided by 9.0%.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or the Lenders, as
collateral for L/C Obligations, the Obligations, or obligations of the Revolving
Lenders to fund participations in respect of L/C Obligations, (a) cash or
deposit account balances, (b) backstop letters of credit entered into on
customary terms, from issuers reasonably satisfactory to the Administrative
Agent and the L/C Issuer and in amounts equal to 103% of the applicable L/C
Obligations and/or (c) if the Administrative Agent and the L/C Issuer and the
Borrower shall agree, other credit support, in each case, in Dollars and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

“Cash Equivalents” means, for any Person: (a) direct obligations of the United
States, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States, or by any agency thereof, in either case maturing
not more than one year from the date of acquisition thereof by such Person;
(b) time deposits, certificates of deposit or bankers’ acceptances (including
eurodollar deposits) issued by (i) any bank or trust company organized under the
laws of the United States or any state thereof and having capital, surplus and
undivided profits of at least $500,000,000 that is assigned at least a “B”
rating by Thomson Financial BankWatch or (ii) any Lender or bank holding company
owning any Lender (in each case, at the time of acquisition); (c) commercial
paper (i) issued by any Lender or banking holding company owning any Lender or
(ii) rated at least “A-2” or the equivalent thereof by S&P or at least “P-2”

 

9



--------------------------------------------------------------------------------

or the equivalent thereof by Moody’s, respectively, in each case, maturing not
more than one year from the date of acquisition thereof by such Person (in each
case, at the time of acquisition); (d) repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clauses (a) above or (e) below entered into with a bank meeting the
qualifications described in clause (b) above (in each case, at the time of
acquisition); (e) securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof or by any foreign government, and rated at least “A” by S&P or
“A” by Moody’s (in each case, at the time of acquisition); (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) above (in each case, at the time of acquisition);
(g) money market mutual funds that invest primarily in the foregoing items
(determined at the time such investment in such fund is made); or (h) solely
with respect to any Foreign Subsidiary, (i) marketable direct obligations issued
by, or unconditionally guaranteed by, the country in which such Foreign
Subsidiary maintains its chief executive office or principal place of business,
or issued by any agency of such country and backed by the full faith and credit
of such country, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such country is rated at least “A”
or the equivalent thereof by S&P or “A2” or the equivalent thereof by Moody’s
(in each case, at the time of acquisition), (ii) time deposits, certificates of
deposit or bankers’ acceptances issued by any commercial bank which is organized
and existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business, or payable
to a Subsidiary promptly following demand and maturing within one year of the
date of acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means (a) prior to the Spin-Off, PNGI shall cease to be
Beneficial Owner of 100% of the Voting Stock of Parent and the Borrower,
(b) following the Spin-Off, any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act) is or becomes the Beneficial Owner
of Voting Stock representing more than 40% of the voting power of the total
outstanding Voting Stock of Parent entitled to vote in an election of directors
of Parent, (c) following the Spin-Off (after giving effect thereto), the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Parent by Persons who were neither (i) directors on the date of the
Spin-Off, (ii) nominated by an act of a majority of the board of directors of
Parent or (iii) appointed by directors of Parent constituting a majority of the
board of directors of Parent at the time of such appointment, (d) (i) Parent
shall cease to own, either directly or through one or more of its Wholly-Owned
Subsidiaries, more than 50% of the Borrower’s Equity Interests or (ii) Parent or
one of Parent’s Wholly-Owned Subsidiaries shall cease to be the sole general
partner of Borrower, (e) from and after the date of the Spin-Off, the Borrower
shall cease to be the landlord under the Master Lease or (f) any “change of
control” or similar event shall occur under the Senior Unsecured Notes or any
other Indebtedness (other than Non-Recourse Indebtedness) of Parent or Borrower
with an aggregate principal amount of $75,000,000 or more (excluding any “change
of control” under any such Indebtedness of an acquisition target that occurs as
a result of the consummation of such acquisition).

 

10



--------------------------------------------------------------------------------

“Class” means, when used with respect to Loans or Commitments, each of the
following classes of Loans or Commitments: (a) R-1 Revolving Loans incurred
pursuant to the R-1 Revolving Commitments made on the Amendment No. 2 Effective
Date and any Loans made pursuant to Increase Revolving Commitments of the same
Class or the R-1 Revolving Commitments made on the Amendment No. 2 Effective
Date and any Increase Revolving Commitments of the same Class, (b) such other
Class of R-1 Revolving Loans or R-1 Revolving Commitments created pursuant to an
Extension or an Incremental Facility Amendment, (c) Closing Date Term Loans or
Closing Date Term Commitments and any Increase Term Loan Commitments or Increase
Term Loans of the same Class, (d) Incremental Tranche A-1 Term Loans or
Incremental Tranche A-1 Term Commitments and any Increase Term Loan Commitments
or Increase Term Loans of the same Class, (e) Extended Tranche A-2 Term Loans or
Increase Term Loans of the same Class, (f) Incremental Tranche A-2 Term Loans or
Incremental Tranche A-2 Term Loan Commitments or Increase Term Loans of the same
Class and (g) such other Class of Term Loans or Term Commitments created
pursuant to an Extension or Incremental Facility Amendment. Additional Term
Loans, Loans under Additional Revolving Commitments, Extended Term Loans and
Loans under Extended Revolving Commitments, in each case, that have different
terms and conditions shall be construed (together with the Commitments in
respect thereof) to be in different Classes.

“Closing Date” means the date hereof.

“Closing Date Senior Unsecured Notes” means collectively, (a) the $550.0 million
aggregate amount of 4 3/8% Senior Unsecured Notes of the Borrower and the
Co-Issuer (and guaranteed by Parent) due 2018, (b) the $1,000.0 million
aggregate amount of 4 7/8% Senior Unsecured Notes of the Borrower and the
Co-Issuer (and guaranteed by Parent) due 2020 and (c) the $500.0 million
aggregate amount of 5 3/8% Senior Unsecured Notes of the Borrower and the
Co-Issuer (and guaranteed by Parent) due 2023.

“Closing Date Term Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 1.01(b)(i) under the caption “Term
Commitment”. The Closing Date Term Commitments of all of the Term Lenders on the
Closing Date shall be $300,000,000.

“Closing Date Term Facility” means the credit facility comprising the Closing
Date Term Loans and any Increase Term Loans of the same Class.

“Closing Date Term Loan” has the meaning specified in Section 2.01(a).

“Co-Issuer” means GLP Financing II, Inc., a Delaware corporation.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder.

“Commitment” means a Term Commitment, R-1 Revolving Commitment or an Incremental
Commitment, as the context may require.

“Commitment Fee” has the meaning assigned to such term in Section 2.09(a).

 

11



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, executed by a Responsible Officer.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of Parent or any other Person, such statements or
items on a consolidated basis of such Person and its Subsidiaries in accordance
with the consolidation principles of GAAP.

“Consolidated EBITDA” means, for any Test Period, the net income (or net loss)
of Parent for such Test Period, determined on a Consolidated basis in accordance
with GAAP (excluding, without duplication, gains (or losses) from dispositions
of depreciable real estate investments, property valuation losses and impairment
charges) and, for avoidance of doubt, including Straight-Line Rents of Parent or
any of its Subsidiaries on an “as received” basis, and not on a “straight-line”
basis, notwithstanding any requirement that such calculations be prepared in
accordance with GAAP,

(4) plus, without duplication and solely to the extent already deducted (and not
added back) in arriving at such net income (or net loss), the sum of the
following amounts for such Test Period:

(1) interest expense (whether paid or accrued and whether or not capitalized);

(2) income tax expense;

(3) depreciation expense;

(4) amortization expense;

(5) extraordinary, non-recurring and unusual items, charges or expenses
(including, without limitation, impairment charges, fees, costs and expenses
relating to the Transactions, prepayment penalties and costs, fees or expenses
incurred in connection with any capital markets offering, debt financing, or
amendment thereto, redemption or exchange of indebtedness, lease termination,
business combination, acquisition, disposition, recapitalization or similar
transaction (regardless of whether such transaction is completed));

(6) expenses and losses associated with hedging agreements;

(7) expenses and losses resulting from fluctuations in foreign exchange rates;

(8) other non-cash items, charges or expenses reducing net income (or increasing
net loss) (other than items that will require cash payments and for which an
accrual or reserve is, or is required by GAAP to be, made, in which case, at the
election of the Borrower, such items may be added back when accrued and deducted
from net income when paid in cash or given effect (and not added back to net
income) when accrued or reserved; provided that the Borrower shall treat similar
types of charges and expenses on a consistent basis from year to year (it being
understood that reserves may be charged in the current Test Period or when paid,
as reasonably determined by the Borrower)); and

 

12



--------------------------------------------------------------------------------

(9) to the extent not included in net income or, if otherwise excluded from
Consolidated EBITDA due to the operation of clause (b)(i) below, the amount of
insurance proceeds received during such Test Period or after such Test Period
and on or prior to the date the calculation is made with respect to such Test
Period, attributable to any property which has been closed or had operations
curtailed for any Test Period; provided that such amount of insurance proceeds
shall only be included pursuant to this clause (ix) to the extent of the amount
of insurance proceeds plus Consolidated EBITDA attributable to such property for
such Test Period (without giving effect to this clause (ix)) does not exceed
Consolidated EBITDA attributable to such property during the most recent Test
Period that such property was fully operational (or if such property has not
been fully operational for the most recent Test Period prior to such closure or
curtailment, the Consolidated EBITDA attributable to such property during the
Test Period prior to such closure or curtailment (for which financial results
are available) annualized over four fiscal quarters);

(5) minus, without duplication and solely to the extent included in arriving at
such net income (or net loss), the sum of the following amounts for such Test
Period:

(1) extraordinary, non-recurring and unusual gains (other than insurance
proceeds);

(2) gains attributable to, and payments received under, Swap Contracts and other
hedging agreements;

(3) gains resulting from fluctuations in foreign exchange rates; and

(4) other non-cash gains increasing net income (or decreasing net loss) other
than accruals in the ordinary course;

provided that to the extent any amounts referred to in this definition or
deducted in calculating net income (or net loss) (including any costs or
expenses included in calculating net income (or net loss)) are required to be
paid by the Tenant under the Master Lease or any other Person that is a lessee
or operator of any such property, such amounts will not be subtracted, and will
be added back to Consolidated EBITDA for the applicable property or group of
properties.

provided that for the fiscal quarter ended (A) June 30, 2013, Consolidated
EBITDA shall be deemed to be $110.6 million, (B) March 31, 2013, Consolidated
EBITDA shall be deemed to be $110.6 million, (C) December 31, 2012, Consolidated
EBITDA shall be deemed to be $110.6 million and (D) September 30, 2012,
Consolidated EBITDA shall be deemed to be $110.6 million. For the period from
June 30, 2013, through the date of the Spin-Off, Consolidated EBITDA shall be
determined as if the Master Lease had been in effect throughout such period, and
the Spin-Off occurred at the beginning of such period, as reasonably determined
by a Responsible Officer.

For purposes of this definition, in the case of any non-Wholly-Owned
Subsidiaries and Unconsolidated Affiliates, net income (net loss) shall include
Parent’s Ownership Share of net income (net loss) of its (a) non-Wholly-Owned
Subsidiaries (provided that the Borrower and all Wholly-Owned Subsidiaries of
the Borrower shall be deemed to be Wholly-Owned Subsidiaries of Parent and
accordingly there shall be no deduction from consolidated income or Consolidated
EBITDA for non-controlling or minority interests in such Persons) and
(b) Unconsolidated Affiliates.

 

13



--------------------------------------------------------------------------------

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Ratings” means the ratings from time to time established by the Rating
Agencies for the Facilities.

“Customary Non-Recourse Exclusions” means usual and customary exceptions and
non-recourse carve-outs in nonrecourse debt financings of real property and
other carve-outs appropriate in the good faith determination of the Borrower to
the financing, including, without limitation, exceptions by reason of (a) any
fraudulent misrepresentation made by Parent or any of its Subsidiaries in or
pursuant to any document evidencing any Indebtedness, (b) any unlawful act on
the part of Parent or any of its Subsidiaries in respect of the Indebtedness or
other liabilities of any Subsidiary of Parent, (c) any waste or misappropriation
of funds by Parent or any of its Subsidiaries in contravention of the provisions
of the Indebtedness or other liabilities of any Subsidiary, (d) customary
environmental indemnities associated with the real property of any Subsidiary of
Parent, (e) voluntary bankruptcy, (f) failure of Parent or any of its
Subsidiaries to comply with applicable special purpose entity covenants, (g) any
failure to maintain insurance required pursuant to any document evidencing any
Indebtedness, or (h) any failure to comply with restrictions on the transfer of
real property set forth in any document evidencing any Indebtedness, but
excluding exceptions by reason of (i) non-payment of the debt incurred in such
non-recourse financing (other than usual and customary exceptions in respect of
the first debt service payment), or (ii) the failure of the relevant Subsidiary
of Parent to comply with financial covenants.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2.00%) plus the rate otherwise
applicable thereto and (b) with respect to any Obligation for which a rate is
not specified or available, a rate per annum equal to the Base Rate plus the
Applicable Rate for R-1 Revolving Loans that are Base Rate Loans plus two
percent (2.00%), in each case, to the fullest extent permitted by applicable
Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including

 

14



--------------------------------------------------------------------------------

in respect of its participation in Letters of Credit or Swingline Loans) within
two (2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Borrower, to provide a
certification to the Administrative Agent and the Borrower from an authorized
officer of such Lender that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written certificate by
the Borrower and the Administrative Agent that is in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent) or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal or foreign regulatory authority acting
in such a capacity or (iii) become the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swingline Lender and each other Lender.

“Development Property” means real property (a) acquired for, or currently under,
development into an Income Property that, in accordance with GAAP, would be
classified as an asset on the Consolidated balance sheet of Borrower and its
Subsidiaries and (b) of the type described in clause (a) of this definition to
be (but not yet) acquired by Borrower or any of its Subsidiaries upon completion
of construction pursuant to a contract in which the seller of such real property
is required to develop or renovate prior to, and as a condition precedent to,
such acquisition.

“Discharged” means Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that Indebtedness shall be deemed Discharged if the payment or deposit
of all amounts required for defeasance or discharge or redemption thereof have
been made even if certain conditions thereto have not been satisfied, so long as
such conditions are reasonably expected to be satisfied within 95 days after
such prepayment or deposit.

“Disposition” means the sale, lease, conveyance, transfer or other disposition
of any Property (whether in one or a series of transactions).

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of

 

15



--------------------------------------------------------------------------------

the holder thereof (other than solely (x) for Qualified Equity Interests or upon
a sale of assets, casualty event or a change of control, in each case, subject
to the prior payment in full of the Obligations, (y) as a result of a redemption
required by Gaming Law or (z) as a result of a redemption that by the terms of
such Equity Interest is contingent upon such redemption not being prohibited by
this Agreement), pursuant to a sinking fund obligation or otherwise (other than
solely for Qualified Equity Interests) or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is ninety one (91) days after the
final Maturity Date then in effect at the time of issuance thereof.

“Disqualified Lenders” means such Persons that have been specified in writing to
the Administrative Agent at least 10 Business Days prior to the Closing Date as
being “Disqualified Lenders” that are listed on Schedule 1.01(c).

“Dollar” and “$” mean lawful money of the United States.

“E&P Purge” means a dividend to Parent’s shareholders to distribute any
accumulated earnings and profits attributable to any years prior to the
Reorganization, including any earnings and profits allocated to Parent in
connection with the Reorganization, the cash component of which shall not exceed
$400.0 million, to comply with certain REIT qualification requirements.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)) and is not prohibited from becoming a
Lender pursuant to Section 10.06(b)(v).

“Eligible Ground Lease” means (a) subject to Section 1.03(c), each ground lease
listed on Schedule 1.01(d), (b) each other ground lease with respect to an
Income Property, Redevelopment Property, Development Property or undeveloped
land executed by the Parent, the Borrower or any Wholly-Owned Subsidiary of
Parent or the Borrower, as lessee, that (i) has a remaining lease term
(including extension or renewal rights) of at least twenty-five (25) years,
calculated as of the date such property becomes an Unencumbered Asset hereunder,
(ii) is free and clear of any Liens (other than Permitted Liens) and Negative
Pledges and (iii) contains customary financing provisions including, without
limitation, notice and cure rights and (c) each other ground lease with respect
to an Income Property, Redevelopment Property, Development Property or
undeveloped land executed by the Parent, the Borrower or any Wholly-Owned
Subsidiary of Parent or Borrower, as lessees, that (i) is entered into in
connection with the issuance of industrial revenue bonds or similar instruments
and (ii) provide for a purchase option in favor of the lessee for either (x) the
fee interest in the applicable Property or (y) a ground lease for the applicable
Property that would constitute an “Eligible Ground Lease” under clause
(b) above, in either case, at a bargain or nominal price, plus, if such
industrial revenue bonds or similar instruments are held by Parent, the Borrower
or any Wholly-Owned Subsidiary of Parent or Borrower, any amounts due on such
industrial revenue bonds or similar instruments and related charges or costs.

 

16



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan) that is subject to Title
IV or Section 302 of ERISA and (a) is maintained for employees of the Borrower
or (b) with respect to which the Borrower or any ERISA Affiliate has any
liability.

“Employee Matters Agreement” shall mean the employee matters agreement between
Parent and PNGI in substantially the form of Exhibit M hereto.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests) and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include (i) any debt securities or
other Indebtedness convertible into or exchangeable for, or, in each case, by
reference to, Equity Interests, and (ii) any Swap Contracts entered into as a
part of, or in connection with, an issuance of debt securities or other
Indebtedness referred to in the preceding clause (i) of this proviso.

“Equity Issuance” means the issuance and sale by Parent of common equity
interests of Parent in connection with the Acquisition.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(a)(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or

 

17



--------------------------------------------------------------------------------

any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m., London time, two
(2) London Banking Days prior to the commencement of such Interest Period, as
the rate for dollar deposits in the London interbank market with a maturity
comparable to such Interest Period (such rate, the “Eurodollar Screen Rate”;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the Eurodollar Screen Rate for dollar deposits in
the London interbank market with a term of one (1) month commencing that day;
and

(c) notwithstanding anything to the contrary in the foregoing, the Eurodollar
Rate applicable for Incremental Tranche A-1 Term Loans, Incremental Tranche A-2
Term Loans and Extended Tranche A-2 Term Loans shall not be less than 0%.

“Eurodollar Rate Loan” means a R-1 Revolving Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires (other than
pursuant to an assignment request by the Borrower under Section 10.13) the
Commitment (or, if such Lender does not fund an applicable Loan pursuant to a
prior Commitment, on the date on which such Lender acquires its applicable
interest in such Loan) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e); and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. For purposes of clause (b)(i) of
this definition, a participation acquired pursuant to Section 2.13 shall be
treated as having been acquired on the earliest date(s) on which the applicable
Lender acquired the applicable interests in the Commitments or Loans to which
such participation relates.

 

18



--------------------------------------------------------------------------------

“Extended Revolving Commitment” has the meaning specified in Section 2.17(a).

“Extended Term Loans” has the meaning specified in Section 2.17(a).

“Extended Tranche A-2 Term Facility” means the credit facility comprising the
Extended Tranche A-2 Term Loans and any Increase Term Loans of the same Class.

“Extended Tranche A-2 Term Loan Lenders” means each Lender reclassifying their
Incremental Tranche A-1 Term Loans into Extended Tranche A-2 Term Loans pursuant
to Section 4 of the Amendment No. 6 to the Credit Agreement on the Amendment
No. 6 Effective Date.

“Extended Tranche A-2 Term Loans” means the Extended Term Loans deemed made
pursuant to Section 4 of the Amendment No. 6 to the Credit Agreement on the
Amendment No. 6 Effective Date whose outstanding principal amount on the
Amendment No. 6 Effective Date is set forth on Schedule A to Amendment No. 6
under the caption “Extended Tranche A-2 Term Loans as of the Amendment No. 6
Effective Date”.

“Extending Lenders” means the Extending Revolving Lenders and the Extending Term
Lenders.

“Extending Revolving Lender” has the meaning specified in Section 2.17(a).

“Extending Term Lender” has the meaning specified in Section 2.17(a).

“Extension” has the meaning specified in Section 2.17(a).

“Extension Amendment” has the meaning specified in Section 2.17(d).

“Extension Offer” has the meaning specified in Section 2.17(a).

“Facility” means any Term Facility or any Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated; (b) all
Obligations have been paid in full (other than contingent indemnification
obligations); and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which the Borrower has provided Cash Collateral or
other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date hereof (or any
amended or successor version described above), and any intergovernmental
agreement, treaty or convention among Governmental Authorities (and any related
fiscal or regulatory legislation, rules, or official practices) implementing
such Sections of the Code.

 

19



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Ratios” means, collectively, the Total Debt to Total Asset Value
Ratio, the Senior Secured Debt to Total Asset Value Ratio, the Total Relevant
Debt to Unencumbered Asset Value Ratio, the Fixed Charge Coverage Ratio and
Tangible Net Worth.

“Financials” means the Consolidated annual or quarterly financial statements of
Parent and its Subsidiaries required to be delivered pursuant to Section 6.01(a)
or 6.01(b).

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the Test Period ending on such date of
determination to (b) the sum of (i) interest payable in cash on all Indebtedness
with respect to such Test Period (including the interest portion of Capitalized
Lease Obligations payable in cash) of Parent and its Subsidiaries (other than
any such Indebtedness that has been Discharged or that is held by Parent or
Borrower or Parent’s or Borrower’s Wholly-Owned Subsidiaries), net of payments
received under Swap Contracts relating to interest rates with respect to such
Test Period and excluding (A) any commitment, upfront, arrangement, structuring
or similar financing fees or premiums (including redemption and prepayment
premiums) or original issue discount, (B) interest reserves funded from the
proceeds of any Indebtedness (but not, for the avoidance of doubt, any interest
paid from such reserves), (C) any cash costs associated with breakage in respect
of hedging agreements for interest rates payable during such Test Period,
(D) costs and fees associated with obtaining Swap Contracts and fees payable
thereunder and (E) fees and expenses associated with the Transactions plus
(ii) scheduled amortization of principal amounts of all Indebtedness (other than
any such Indebtedness that has been Discharged) paid (not including balloon
maturity amounts) during such Test Period plus (iii) all cash dividends or
distributions payable on any preferred Equity Interests declared (either prior
to or during such period) and required to be paid in cash during such Test
Period but excluding redemption payments or repurchases or charges in connection
with the final redemption or repurchase in whole of any class of preferred
Equity Interests, in each case, for Parent for such Test Period, determined on a
Consolidated basis; provided, that (i) the components of the Fixed Charge
Coverage Ratio described in clause (b) of this definition relating to a
Subsidiary of Parent that is not a Wholly-Owned Subsidiary of Parent (it being
understood that the Borrower and all Wholly-Owned Subsidiaries of the Borrower
shall be Wholly-Owned Subsidiaries of Parent for purposes of this definition),
shall be reduced to reflect Parent’s Ownership Share therein and (ii) the
components of the Fixed Charge Coverage Ratio described in clause (b) of this
definition shall include Parent’s Ownership Share of such amounts for
Unconsolidated Affiliates of Parent. Notwithstanding the foregoing, for purposes
of calculating the Fixed Charge Coverage Ratio for (i) any Test Period prior to
the date that Financials are delivered, or required to have been delivered, for
the fiscal quarter ending March 31, 2014, the components of the Fixed Charge
Coverage Ratio described in clause (b) of this definition shall be determined on
a Pro Forma Basis as if the Transactions (including entering into this Agreement
and the issuance of the Closing Date Senior Unsecured Notes) had occurred at the
beginning of such period, as reasonably determined by a Responsible Officer and
(ii) the fiscal quarters ending March 31, 2014, June 30, 2014 and September 30,
2014, the components of the Fixed Charge Coverage Ratio described in clause
(b) of this definition (the “Annualized Fixed Charges”) shall be annualized
during such fiscal quarters such that (x) for the calculation of the Fixed
Charge Coverage Ratio as of March 31, 2014, Annualized Fixed Charges for the
fiscal quarter then ending will be multiplied by four (4), (y) for the
calculation of the Fixed Charge Coverage Ratio as of June 30, 2014, Annualized
Fixed Charges for the two fiscal quarter period then ending will be multiplied
by two (2), and (z) for the calculation of the Fixed Charge Coverage Ratio as of
September 30, 2014, Annualized Fixed Charges for the three fiscal quarter period
then ending will be multiplied by one and one-third (1-1/3).

 

20



--------------------------------------------------------------------------------

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof, or the District
of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the terms of Section 1.03.

“Gaming Approval” means any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Parent or any of its Subsidiaries to engage in the casino, gambling, horse
racing or gaming business or in the business of owning or leasing real property
or vessels used in the casino, gambling, horse racing or gaming business,
(b) required by any Gaming Law to be obtained by Parent or any of its
Subsidiaries or (c) necessary as is contemplated on the Closing Date (after
giving effect to the Transactions), to accomplish the financing and other
transactions contemplated hereby after giving effect to the Transactions.

“Gaming Authority” means any Governmental Authority with regulatory, licensing
or permitting authority or jurisdiction over any gaming business or enterprise
or horse racing business or enterprise or any Gaming Facility (including,
without limitation, the following as of the Closing Date: the Alcohol and Gaming
Commission of Ontario, the Florida Division of Pari-Mutuel Wagering, the
Illinois Gaming Board, Indiana Gaming Commission, the Iowa Racing and Gaming
Commission, Kansas Lottery, Kansas Racing and Gaming Commission, the Louisiana
Gaming Control Board, the Maine State Harness Racing Commission, the Maine
Gambling Control Board, the Maryland State Lottery Commission, the Maryland
Racing Commission, the Maryland Video Lottery Facility Location Commission, the
Mississippi Gaming Commission, the Mississippi Department of Revenue, the
Missouri Gaming Commission, the Nevada State Gaming Control Board, the Nevada
Gaming Commission, the New Jersey Racing

 

21



--------------------------------------------------------------------------------

Commission, the New Jersey Casino Control Commission, the New Jersey Division of
Gaming Enforcement, the New Mexico Gaming Control Board, the New Mexico Racing
Commission, the Ohio Casino Control Commission, the Ohio Lottery Commission, the
Ohio State Racing Commission, the Ontario Lottery and Gaming Corporation, the
Pennsylvania Gaming Control Board, the Pennsylvania State Horse Racing
Commission, Texas Racing Commission, the West Virginia Racing Commission and the
West Virginia Lottery Commission) or with regulatory, licensing or permitting
authority or jurisdiction over any gaming or racing operation (or proposed
gaming or racing operation) owned, leased, managed or operated by Parent or any
of its Subsidiaries.

“Gaming Facility” means any gaming establishment and other property or assets
ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

“Gaming Laws” means all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted by Parent or any of its Subsidiaries within
its jurisdiction; (b) Gaming Approvals; and (c) orders, decisions,
determinations, judgments, awards and decrees of any Gaming Authority.

“GLP Capital” means GLP Capital, L.P., a Pennsylvania limited partnership.

“GLP Capital Assumption Agreement” means the GLP Capital Assumption Agreement in
substantially the form attached hereto as Exhibit L.

“GLP Financing” means GLP Financing, LLC, a Pennsylvania limited liability
company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
including, without limitation, any Gaming Authority.

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of the kind described in clauses
(a) through (f) of the definition thereof of another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(b) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) entered into for the purpose of assuring
in any other manner the obligee in respect of such Indebtedness of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part); provided that the term “Guarantee” shall not
include (x) endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
or (y) leases of property (where Parent or a Subsidiary of Parent is the lessee)
entered into in

 

22



--------------------------------------------------------------------------------

connection with the issuance of industrial revenue bonds or similar instruments
which industrial revenue bonds or similar instruments are held by Parent or its
Subsidiaries, where such lease obligations were intended to support debt service
on such industrial revenue bonds or similar instruments. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty” has the meaning set forth in Section 4.01(b).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“ICC” has the meaning specified in the definition of “UCP”.

“Impacted Loan” has the meaning set forth in Section 3.03(a).

“Income Property” means any real property or assets or vessels (including any
personal property ancillary thereto or used in connection therewith) owned,
operated, mortgaged or leased or otherwise controlled by Parent or its
Subsidiaries and earning, or intended to earn, current income, whether from
rent, mortgage payments, lease payments, operations or otherwise. “Income
Property” shall not include any Development Property, Redevelopment Property or
undeveloped land, or any mortgaged property to the extent any mortgage payment
applicable to such property is more than 60 days past due.

“Increase Revolving Commitment” has the meaning assigned to such term in
Section 2.16(a).

“Increase Term Loan Commitment” has the meaning assigned to such term in
Section 2.16(a).

“Increase Term Loans” has the meaning assigned to such term in Section 2.16(a).

“Incremental Commitment” means any Incremental Revolving Commitment and any
Incremental Term Loan Commitment.

“Incremental Facilities” has the meaning specified in Section 2.16(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.16(e).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.16(e).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.16(a).

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.16(f).

“Incremental Term Loan Commitment” has the meaning specified in Section 2.16(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.16(a).

 

23



--------------------------------------------------------------------------------

“Incremental Tranche A-1 Term Commitment” means, as to each Incremental Tranche
A-1 Term Loan Lender, its obligation to make Incremental Tranche A-1 Term Loans
to the Borrower pursuant to the Incremental Tranche A-1 Term Facility Amendment
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Incremental Tranche A-1 Term Loan Lender’s name
on Schedule A thereto under the caption “Incremental Tranche A-1 Term
Commitment”. The Incremental Tranche A-1 Term Commitments of all of the
Incremental Tranche A-1 Term Loan Lenders on the Incremental Tranche A-1 Term
Facility Amendment Effective Date shall be $825 million.

“Incremental Tranche A-1 Term Facility” means the credit facility comprising the
Incremental Tranche A-1 Term Loans and any Increase Term Loans of the same
Class.

“Incremental Tranche A-1 Term Facility Amendment” means Amendment No. 1 to the
Credit Agreement, dated as of July 31, 2015, by and among the Borrower, the
Administrative Agent, the Incremental Tranche A-1 Term Loan Lenders and the
various other parties thereto.

“Incremental Tranche A-1 Term Facility Amendment Effective Date” means the date
on which each of the conditions set forth in Section 6 of the Incremental
Tranche A-1 Term Facility Amendment have been satisfied.

“Incremental Tranche A-1 Term Loan Lenders” means any person with a Term
Commitment in respect of an Incremental Tranche A-1 Term Loan or an outstanding
Incremental Tranche A-1 Term Loan, which for the avoidance of doubt may be an
existing Lender.

“Incremental Tranche A-1 Term Loans” means the Incremental Tranche A-1 Term
Loans made pursuant to the Incremental Tranche A-1 Term Facility Amendment on
the Incremental Tranche A-1 Term Facility Amendment Effective Date.

“Incremental Tranche A-2 Term Commitment” means, as to each Incremental Tranche
A-2 Term Loan Lender, its obligation to make Incremental Tranche A-2 Term Loans
to the Borrower pursuant to Section 2.01(a) in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Incremental Tranche A-2 Term Loan Lender’s name on Schedule A to Amendment No. 6
under the caption “Incremental Tranche A-2 Term Commitment”. The Incremental
Tranche A-2 Term Commitments of all of the Incremental Tranche A-2 Term Loan
Lenders on the Amendment No. 6 Effective Date shall be $[            ].

“Incremental Tranche A-2 Term Facility” means the credit facility comprising the
Incremental Tranche A-2 Term Loans and any Increase Term Loans of the same
Class.

“Incremental Tranche A-2 Term Loan Lenders” means any person with a Term
Commitment in respect of an Incremental Tranche A-2 Term Loan or an outstanding
Incremental Tranche A-2 Term Loan, which for the avoidance of doubt may be an
existing Lender.

“Incremental Tranche A-2 Term Loans” means the Incremental Tranche A-2 Term
Loans made pursuant to the Amendment No. 6 to the Credit Agreement on the
Amendment No. 6 Effective Date.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, and, except as otherwise provided below,
whether or not included as indebtedness or liabilities in accordance with GAAP:

(6) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

24



--------------------------------------------------------------------------------

(7) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances, except that obligations in respect of letters
of credit or bankers’ acceptances issued in support of obligations not otherwise
constituting Indebtedness shall not constitute Indebtedness except to the extent
such letter of credit or bankers’ acceptance is drawn and not reimbursed within
three (3) Business Days;

(8) net obligations of such Person under any Swap Contract;

(9) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earnout obligation until such obligation becomes
a liability on the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto) and if not paid after
becoming due and payable);

(10) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(11) all Attributable Indebtedness of such Person; and

(12) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner
(except to the extent such Person’s liability for such Indebtedness is otherwise
limited). The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) if such Indebtedness is non-recourse, the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

Notwithstanding the foregoing, Indebtedness shall not include (i) casino “chips”
and winnings of customers, (ii) mortgage, industrial revenue bond, industrial
development bond or similar financings to the extent that the holder of such
Indebtedness is Parent, the Borrower or any of Parent’s or the Borrower’s
Wholly-Owned Subsidiaries or (iii) Capitalized Lease Obligations (and
Attributable Indebtedness related thereto) to the extent payments in respect of
such Capitalized Lease Obligations fund payments made under Indebtedness of the
type described in clause (ii) held by Parent, the Borrower or any of Parent’s or
the Borrower’s Wholly-Owned Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07(a).

 

25



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under each Revolving Facility for
purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (or nine (9) or twelve (12) months if agreed to by all
relevant Lenders), as selected by the Borrower in its Loan Notice; provided
that:

(a) with respect to a Eurodollar Rate Loan, any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(a) with respect to a Eurodollar Rate Loan, any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(b) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and

(c) notwithstanding clause (c) above, no Interest Period with respect to a
Eurodollar Rate Loan shall have a duration of less than one month.

In the event that the Borrower fails to select the duration of any Interest
Period for any Eurodollar Rate Loan within the time period and otherwise as
provided in Section 2.02, such Eurodollar Rate Loan will be automatically deemed
to have a one-month Interest Period.

“Interim Access Agreement” shall mean the interim access agreement between
Parent and Tenant, dated as of the Closing Date.

“Investment” means, as to any Person, (a) any direct or indirect purchase or
acquisition by such Person of any Equity Interests or indebtedness or other
securities of any other Person or capital contribution to (by means of transfer
of cash or Property) any other Person, (b) any advance, loan or extension of
credit by such Person to any other Person, or guaranty or other similar
obligation of such Person with respect to any Indebtedness of such other Person,
(c) the purchase or other acquisition (in one transaction or a series of
transaction) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person or (d) the purchase or other acquisition (in one
transaction or a series of transactions) of any Real Property (and in the case
of a Development Property or a Redevelopment Property, capital expenditures with
respect to the development or redevelopment thereof, as the case may be);
provided that, in the case of this clause (d), Investments shall not include any
single transaction or series of related transactions with an aggregate value of
less than $10.0 million. The amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment but determined net of all payments constituting
returns of invested capital received in respect of such Investment and, in the
case of a guaranty or similar obligation, such Investment will be reduced to the
extent the exposure under such guaranty or similar obligation is reduced.

 

26



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Parent (or any Subsidiary of Parent) or in favor of
the L/C Issuer and relating to such Letter of Credit.

“Joint Venture” means any joint venture (a) in which the Borrower or any of its
Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of the
Borrower or any of its Subsidiaries and (c) the accounts of which would not
appear on the consolidated financial statements of the Borrower.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the applicable L/C
Reimbursement Deadline or refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) JPMorgan Chase Bank, N.A. or any of its Subsidiaries or
Affiliates and (ii) any other Lender (or any of such Lender’s Subsidiaries or
Affiliates) that becomes an L/C Issuer in accordance with Section 2.03(l) or
Section 10.06; in the case of each of clause (i) or (ii) above, in its capacity
as an issuer of Letters of Credit hereunder, or any successor issuer of Letters
of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.

“L/C Reimbursement Deadline” has the meaning specified in Section 2.03(c)(i).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each Term Lender and each Revolving Lender. Unless the context
requires otherwise, the term “Lenders” shall include the Swingline Lender and
each L/C Issuer.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft and any other
required documents.

 

27



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three (3) Business Days
prior to the final Maturity Date then in effect for the Revolving Facilities (or
if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $150,000,000 (as such amount may be increased in accordance with
Section 2.16) and (b) the aggregate outstanding R-1 Revolving Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the R-1 Revolving
Commitments.

“Lien” means with respect to any Property, any mortgage, deed of trust, lien,
pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any conditional sale or other title retention agreement
or any lease in the nature thereof.

“Limited Conditionality Election” has the meaning specified in Section 2.16(e).

“Liquor Authority” has the meaning set forth in Section 10.19(a).

“Liquor Laws” has the meaning set forth in Section 10.19(a).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a R-1 Revolving Loan, or a Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement and any amendment
hereto, (b) the Notes, (c) each Issuer Document, (d) the Guaranty, (e) the GLP
Capital Assumption Agreement, (f) any Incremental Facility Amendment, (g) any
Extension Amendment and (h) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of this Agreement, including Section 2.14.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C-1.

“London Banking Day” means any day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Master Lease” means the Master Lease between GLP Capital and the Tenant entered
into pursuant to Section 6.13 and in substantially the form of Exhibit I hereto.

“Master Lease Guaranty” means the Guaranty of Master Lease by PNGI in favor of
the Borrower, entered into pursuant to Section 6.13 and in substantially the
form of Exhibit J hereto.

“Master Lease Properties” means, as of any date of determination, the real
properties then leased to Tenant pursuant to the Master Lease.

 

28



--------------------------------------------------------------------------------

“Material Adverse Effect” means any fact or circumstance which (a) materially
and adversely affects the business, operation, property or financial condition
of Parent and its Subsidiaries taken as a whole, or (b) has a material adverse
effect on the ability of Parent and its Subsidiaries taken as a whole to perform
their payment obligations under this Agreement, the Notes or the other Loan
Documents, or (c) materially and adversely affects the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Lenders and the Administrative Agent under any of the Loan Documents.

“Material Subsidiary” means any Subsidiary of Parent having (together with its
Subsidiaries) assets that constitute five percent (5%) or more of Total Asset
Value as of the end of the most recently completed fiscal year of Parent for
which Financials have been delivered prior to the date of determination.

“Maturity Date” means (a) with respect to the R-1 Revolving Facility, May 21,
2023, (b) with respect to any Term Facility (other than the Incremental Tranche
A-1 Term Facility, the Extended Tranche A-2 Term Facility and the Incremental
Tranche A-2 Term Facility), October 28, 2018, (c) with respect to the
Incremental Tranche A-1 Term Facility, April 28, 2021, (d) with respect to the
Extended Tranche A-2 Term Facility, May 21, 2023, and (e) with respect to the
Incremental Tranche A-2 Term Facility, May 21, 2023, or, in each case, any later
date established in accordance with Section 2.16 or 2.17 for a particular Class
of Loans or Commitments, as set forth in the applicable Incremental Facility
Amendment; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Merger Agreement” has the meaning specified in the definition of “Acquisition”.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time and
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Sections 2.14(a)(i),
(a)(ii), (a)(iii), (a)(iv) or 8.02(d) or any other provision hereof that
requires Cash Collateral, an amount equal to 103% of the Outstanding Amount of
all L/C Obligations.

“Minimum Extension Condition” has the meaning specified in Section 2.17(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.17(b).

“MNPI” shall mean material non-public information (within the meaning of United
States federal securities laws) with respect to Parent, Parent’s Subsidiaries or
any of their respective securities.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or, during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Negative Pledge” means, with respect to any Person, any agreement, document or
instrument that in whole or in part prohibits the creation of any Lien on any
assets of such Person (it being understood that, for the avoidance of doubt, a
requirement to deliver customary certificates or a subordination and
non-disturbance agreement or similar agreement shall not constitute a
prohibition);

 

29



--------------------------------------------------------------------------------

provided, however, that an agreement that (a) establishes a maximum ratio of
unsecured debt to unencumbered assets or of secured debt to total assets or
otherwise conditions such Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios (including any financial ratio) or
financial tests that limit such Person’s ability to encumber its assets but that
do not generally prohibit the encumbrance of its assets or the encumbrance of
specific assets shall not constitute a “Negative Pledge” for purposes of this
Agreement or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person shall
not constitute a “Negative Pledge” for purposes of this Agreement.

“Net Equity Proceeds” means cash and cash equivalents received by a Person in
respect of any issuance of Equity Interests by such Person (net of all
investment banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses actually incurred in connection therewith).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders or all Lenders of a particular Class in accordance with the
terms of Section 10.01 and (b) has been approved by the Required Lenders or, in
the case of a consent, waiver or amendment affecting a particular Class, the
Lenders holding a majority of the Loans or Commitments relating to such Class.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means indebtedness for borrowed money with respect
to which recourse for payment is limited to specific assets encumbered by a lien
securing such indebtedness; provided, however, such indebtedness may be recourse
to (i) the Person or Persons that own the assets encumbered by the lien securing
such indebtedness so long as (x) such Person or Persons do not own any material
assets that are not subject to such lien (other than assets customarily excluded
from an all-assets financing), and (y) in the event such Person or Persons
directly or indirectly own Equity Interests in any other Person, substantially
all assets of such other Person (other than assets customarily excluded from an
all-assets financing) are also encumbered by the Lien securing such financing
and (ii) the parent entity of the Persons described in clause (i)(x) above so
long as such parent entity does not own any material assets other than the
Equity Interests in such Persons; provided, further, that personal recourse of a
holder of indebtedness against any obligor with respect thereto for Customary
Non-Recourse Exclusions shall not, by itself, prevent any indebtedness from
being characterized as Non-Recourse Indebtedness.

“Note” means a Term Note, a Revolving Note or a Swingline Note, as the context
may require.

“Notes” means the senior unsecured notes of Borrower and GLP Financing II, Inc.,
as co-issuers, issued for the purpose of financing the Acquisition and/or the
Refinancing.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greatest of (a) the Federal Funds Rate in
effect on such day and (c) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

30



--------------------------------------------------------------------------------

“Obligations” means (a) all advances to, and debts, liabilities, covenants and
obligations of, the Borrower or Parent arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or guaranty and (b) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel (to the
extent required to be reimbursed by Parent or the Borrower pursuant to the Loan
Documents), in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower or Parent of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Ohio Development Facilities” means the properties under development as of the
Closing Date in Dayton, Ohio and Mahoning Valley, Ohio.

“Operator” means (a) the lessee of any Income Property owned or leased by the
Borrower, including, without limitation, the Tenant and (b) the parent company
of any such lessee, including, without limitation, the Tenant.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
other entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Original Master Lease Properties” means those Real Properties listed on
Schedule 1.01(f).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

“Outstanding Amount” means (i) with respect to Term Loans, R-1 Revolving Loans
and Swingline Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans, R-1 Revolving Loans and Swingline Loans, as the case may be,
occurring on such date and (ii) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

31



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Ownership Share” means, with respect to any Subsidiary (other than a
Wholly-Owned Subsidiary of Parent or the Borrower) or any Unconsolidated
Affiliate of Parent, Parent’s (or, if greater, the Borrower’s) relative direct
and indirect economic interest (calculated as a percentage) in such Subsidiary
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Parent” means Gaming and Leisure Properties, Inc., a Pennsylvania corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any of its Subsidiaries of, all
or substantially all of the business, property or assets of a Person or any
division or line of business of a Person, or of a majority of the Equity
Interests of a Person, so long as immediately after a binding contract with
respect thereto is entered into between the Borrower or one of its Subsidiaries
and the seller with respect thereto or in the case of a merger or consolidation,
the Person intended to be the subject of such merger or consolidation or an
affiliate thereof, (a) no Event of Default has occurred and is continuing or
would result therefrom and (b) the Borrower shall be in compliance with the
financial covenants set forth in Section 7.11 on a Pro Forma Basis (including
after giving effect to such acquisition and any Indebtedness and Liens incurred
or to be incurred in connection therewith) as of the last day of the most recent
Test Period. Solely to the extent that 30% or more of the consideration paid in
a Permitted Acquisition relates to Properties of the type that would be subject
to the limitations in Sections 7.06(f), (g), (h) or (k), then such Permitted
Acquisition shall constitute an Investment in the Properties acquired in such
Permitted Acquisition (or with respect to the acquisition of a Person, the
Properties owned or leased by such Person) and shall be subject to the
limitation on Investments in such Properties set forth in Sections 7.06(f), (g),
(h) and (k); provided, however, that to the extent that more than one type of
Property described in Sections 7.06(f), (g), (h) and (k) is included in such
Permitted Acquisition (or are owned or leased by the Person being acquired) or
such Permitted Acquisition also includes (or the acquired Person also owns or
leases) Properties that are not subject to the restrictions set forth in
Sections 7.06(f), (g), (h) or (k), and the acquisition price in such Permitted
Acquisition is not allocated among such Properties, then such allocation shall
be reasonably made by the Borrower acting in good faith.

“Permitted Liens” means (a) Liens pursuant to any Loan Document; (b) Liens
securing Indebtedness permitted under Section 7.01 (other than Indebtedness
incurred pursuant to Section 7.01(b), Section 7.01(d) (to the extent secured by
assets of Parent or the Borrower) or Section 7.01(g)); (c) Liens for Taxes not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto, to
the extent required by GAAP, are maintained on

 

32



--------------------------------------------------------------------------------

the books of the applicable Person; (d) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which secure obligations not more than sixty (60) days past due or
which are being contested in good faith and by appropriate proceedings; provided
that, if the discharge or satisfaction thereof is the responsibility of an
Operator, such Liens shall be permitted so long as they are discharged, bonded,
stayed or contested in good faith and by appropriate proceeding by the later of
the date that such Liens are ninety (90) days past due or thirty (30) days after
a Responsible Officer has notice thereof; (e) pledges or deposits or other Liens
arising in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security or similar
legislation, or to secure public or statutory obligations, other than any Lien
imposed by ERISA; (f) Liens and rights of setoff of banks and securities
intermediaries in respect of deposit accounts and securities accounts maintained
in the ordinary course of business; (g) the interests of lessees and lessors
under leases or subleases of, and the interest of managers or operators with
respect to, real or personal property made in the ordinary course of business;
(h) Liens on property that Parent or its Subsidiaries are insured against by
title insurance; provided that such Lien would not reasonably be expected to
impair the ability to place mortgage financing on the Real Property encumbered
by such Lien, which mortgage financing includes title insurance coverage against
such Lien; (i) Liens on (x) property acquired by Parent or any of its
Subsidiaries after the date hereof that are in place at the time such property
is so acquired and are not created in contemplation of such acquisition or
(y) property of Persons that are acquired by Parent or any of its Subsidiaries
after the date hereof that are in place at the time such Person is so acquired
and are not created in contemplation of such acquisition; (j) Liens securing
assessments or charges payable to a property owner association or similar
entity, which assessments are not yet due and payable or are being contested in
good faith by appropriate proceedings diligently conducted, and for which
adequate reserves with respect thereto, to the extent required by GAAP, are
maintained on the books of the applicable Person; (k) Liens securing assessment
bonds, so long as Parent or its Subsidiaries are not in default under the terms
thereof; (l) deposits to secure the performance of bids, trade contracts, leases
and licenses (including Gaming Approvals) (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (m) covenants, conditions, easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person; (n) (i) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(g) or (ii) securing appeal
or other surety bonds related to such judgments; (o) Liens solely on any cash
earnest money deposits made by Parent or any of its Subsidiaries in connection
with any letter of intent or purchase agreement; (p) Liens on cash or cash
equivalents securing Indebtedness that has been Discharged; (q) assignments to a
reverse Section 1031 exchange trust; (r) licenses of intellectual property
granted in the ordinary course of business; (s) Liens on assets of Parent or any
of its Subsidiaries securing obligations under Swap Contracts; and (t) Liens
created by the applicable Transfer Agreement.

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided that: (a) no Default or Event of Default shall have occurred
and be continuing or would arise therefrom; (b) any such refinancing
Indebtedness shall (i) not have a stated maturity or (other than with respect to
any revolving credit facility) Weighted Average Life to Maturity that is shorter
than that of the Indebtedness being refinanced (without giving effect to
prepayments that reduce scheduled amortization) and (ii) be in a principal
amount that does not exceed the principal amount so refinanced, plus, accrued
interest, any premium or other payment required to be paid in connection with
such refinancing, the amount of fees and expenses of Parent or any of its
Subsidiaries incurred in connection with such refinancing, plus, any unutilized
commitments under the Indebtedness being refinanced; (c) the obligors on such
refinancing Indebtedness shall be the obligors (or the Persons required to be
obligors) on such Indebtedness being refinanced; provided, however, that any
borrower or guarantor of the Indebtedness being refinanced shall be permitted to
be a borrower or guarantor of the refinancing Indebtedness; and (d) if the
Indebtedness being refinanced is subordinated in right of payment to the
Obligations, the refinancing Indebtedness shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
refinanced.

 

33



--------------------------------------------------------------------------------

“Permitted Replacement Lease” means (a) any new lease entered into pursuant to
Section 17.1(f) of the Master Lease, (b) any new lease entered into with a
Qualified Successor Tenant or (c) any assignment of the Master Lease to a
Qualified Successor Tenant, in each case, whether in respect of all or a portion
of the Gaming Facilities subject to the Master Lease; provided, that no
Permitted Replacement Lease may contain terms and provisions that would have
been prohibited by Section 7.08(a) if such terms and provisions had been
effected pursuant to an amendment or modification of the Master Lease.

“Perryville Casino” means the Hollywood Casino Perryville.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pinnacle Transactions” means, collectively, (a) the consummation of the
Acquisition, (b) the Refinancing, (c) the issuance of the Notes and the use of
proceeds therefrom, (d) the Equity Issuance and the use of proceeds therefrom,
(e) the entering into and funding of the Incremental Tranche A-1 Term Loans and
the use of proceeds therefrom and (f) all related transactions, including,
without limitation, the issuance or incurrence of any other Indebtedness for the
purpose of financing the Acquisition and/or the Refinancing.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 6.01.

“PNGI” means Penn National Gaming, Inc., a Pennsylvania corporation.

“PNGI 2019 Notes” shall mean the outstanding 8 3/4% Senior Subordinated Notes of
PNGI due 2019 in the original aggregate principal amount of $325.0 million.

“PNGI Existing Credit Agreement” shall mean the Credit Agreement, dated as of
July 14, 2011 (as amended and otherwise modified prior to the date hereof),
among PNGI, the subsidiary guarantors party thereto, Wells Fargo Bank, National
Association, as administrative agent, the lenders party thereto and the other
agents party thereto.

“PNGI Repayment” means the repayment and replacement of all loans and
commitments under the PNGI Existing Credit Agreement and the termination and
release of all guarantees and security interests related thereto and the
purchase, redemption or other acquisition for value of, or retirement,
defeasance or discharge of, the PNGI 2019 Notes or the acceptance for payment of
a majority of the PNGI 2019 Notes pursuant to a tender offer.

 

34



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Balance Sheet” has the meaning assigned to it in Section 5.08(a).

“Pro Forma Basis” or “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio in accordance with
Section 1.04 (Pro Forma Calculations).

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

“Projected Income Statement” has the meaning assigned to it in Section 5.08(a).

“Projections” has the meaning assigned to it in Section 5.12.

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.01.

“Qualified Ancillary Interests” means portions of a property that (i) are owned
by and leased from Governmental Authorities and provide access or otherwise
serve an ancillary purpose to the principal actual or anticipated revenue
generating activities on such property (provided, however, that Parent or
Borrower has entered into arrangements reasonably satisfactory to the
Administrative Agent to ensure continued open access to such portions of the
property, to the extent under the Parent’s, Borrower’s or their Subsidiaries’
control, without the incurrence of additional expense (other than reasonable
attorneys’ fees and other expenses reasonably incidental thereto) or the
incurrence of any obligations or concessions to the applicable lessor by Parent,
the Borrower or their Subsidiaries) or (ii) are not material for the actual or
planned development, redevelopment or operation of such property in its ordinary
course of business (or which can be replaced in the ordinary course of
business), as applicable, in each case, as determined by the Borrower in its
reasonable discretion; provided, however, that the portion of the Unencumbered
Asset Value attributable to Income Properties, Development Properties,
Redevelopment Properties or undeveloped land that are affected by or contain
Qualified Ancillary Interests shall not, in the aggregate, exceed, 20% of the
total Unencumbered Asset Value.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Subsidiary Guarantee” means a guaranty delivered to the
Administrative Agent in the form of either a joinder to the Guaranty or a
guaranty agreement in form and substance reasonably satisfactory to the
Administrative Agent, in each case, which at all times ranks at least pari passu
in right of payment with all other senior unsecured Indebtedness of the
Subsidiary granting such guarantee; provided, that, if reasonably requested by
the Administrative Agent, such Subsidiary shall have delivered to the
Administrative Agent a customary opinion of counsel to the Administrative Agent
and officer’s certificates.

 

35



--------------------------------------------------------------------------------

“Qualified Successor Tenant” means a Person that: (a) in the reasonable judgment
of the Borrower, has sufficient experience (directly or through one or more of
its Subsidiaries) operating or managing casinos or is owned, controlled or
managed by a Person with such experience, to operate properties subject to a
Permitted Replacement Lease and (b) is licensed or certified by each Gaming
Authority with jurisdiction over any Gaming Facility subject to the applicable
Permitted Replacement Lease as of the initial date of the effectiveness of the
applicable Permitted Replacement Lease.

“R-1 Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make R-1 Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations in respect of Letters of Credit
and (c) purchase participations in Swingline Loans, in an aggregate principal
amount at any one time outstanding which does not exceed the amount set forth
opposite such Lender’s name in Annex A to Amendment No. 3 to the Credit
Agreement under the caption “Total R-1 Revolving Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be increased, decreased or otherwise adjusted
from time to time in accordance with this Agreement, including Sections 2.05(b),
2.06 and 2.16 hereof; it being understood that a Lender’s R-1 Revolving
Commitment shall include any Incremental Revolving Commitments and any Extended
Revolving Commitments of such Lender.

“R-1 Revolving Facility” means the credit facility comprising the R-1 Revolving
Commitments and any Increase Revolving Commitments of the same Class.

“R-1 Revolving Loan” has the meaning specified in Section 2.01(b).

“R-1 Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender, evidencing R-1 Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit A to Amendment No. 2 to the Credit
Agreement.

“Rating Agency” means each of Moody’s and S&P.

“Real Property” means, as to any Person, all the right, title and interest of
such Person in and to land, improvements and fixtures, including leaseholds.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any Obligation.

“Recourse Indebtedness” means, with respect to Parent or any Subsidiary, all
Indebtedness for borrowed money of Parent or such Subsidiary other than
Non-Recourse Indebtedness.

“Redevelopment Property” means any real property owned or leased under an
Eligible Ground Lease by the Borrower or its Subsidiaries that operates or is
intended to operate as an Income Property (a) that is designated by the Borrower
in a notice to the Administrative Agent as a “Redevelopment Property”,
(b) (i) (X) that has been acquired by the Borrower or any of its Subsidiaries
with a view toward renovating or rehabilitating such real property at an
aggregate anticipated cost of at least 10% of the acquisition cost thereof and
such renovation or rehabilitation is expected to disrupt the occupancy of at
least 30% of the square footage of such property or (Y) that the Borrower or any
of its Subsidiaries intends to renovate or rehabilitate at an aggregate
anticipated cost in excess of 10% of the Capitalized Value of such real property
immediately prior to such renovation or rehabilitation and such renovation or
rehabilitation is expected to temporarily reduce the Adjusted Net Operating
Income attributable to such property by at least

 

36



--------------------------------------------------------------------------------

30% as compared to the immediately preceding comparable prior period and
(ii) with respect to which the Borrower or a Subsidiary thereof has entered into
a binding construction contract or construction has commenced and (c) that does
not qualify as a “Development Property”. Each Redevelopment Property shall
continue to be classified as a Redevelopment Property hereunder until the
Borrower notifies the Administrative Agent that it desires to reclassify such
Property as an Income Property for purposes of this Agreement, upon and after
which such property shall be classified as an Income Property hereunder.

“Refinancing” means the repayment or redemption of (i) indebtedness under that
certain Amended and Restated Credit Agreement, dated as of August 13, 2013,
among Pinnacle Entertainment, Inc., the lenders from time to time parties
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and the other
financial institutions party thereto, as amended from time to time, (ii) the
6.375% Senior Notes due 2021 issued pursuant to that certain Indenture, dated as
of August 5, 2013, between Pinnacle Entertainment, Inc. and The Bank of New York
Mellon Trust Company, N.A., as amended or supplemented from time to time,
(iii) the 7.50% Senior Notes due 2021 issued pursuant to that certain Indenture,
dated as of April 14, 2011, among Pinnacle Entertainment, Inc., the guarantors
party thereto and Wilmington Trust, National Association, as amended or
supplemented from time to time, (iv) the 8.75% Senior Subordinated Notes due
2020 issued pursuant to that certain Indenture, dated as of May 6, 2010, among
Pinnacle Entertainment, Inc., the guarantors party thereto and The Bank of New
York Mellon Trust Company, N.A., as amended or supplemented from time to time
and (v) the 7.75% Senior Subordinated Notes due 2022 issued pursuant to that
certain Indenture, dated as of March 19, 2012, among Pinnacle Entertainment,
Inc., the guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as amended or supplemented from time to time.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“REIT” means a real estate investment trust as defined in Sections 856 through
and including 860 of the Code.

“Related Businesses” means the development, ownership, leasing or operation of
Gaming Facilities and hotel facilities, facilities related or ancillary to
Gaming Facilities or hotel facilities and land held for potential development or
under development as Gaming Facilities or hotel facilities (including related or
ancillary uses and including Investments in any such Related Businesses or
assets related thereto).

“Related Indemnified Person” has the meaning specified in Section 10.04(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

37



--------------------------------------------------------------------------------

“Reorganization” means consummation of the Spin-Off, and the series of corporate
restructurings and other transactions entered into in connection with the
foregoing.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or R-1 Revolving Loans (including Loans under
Incremental Facilities), a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

“Required Facility Lenders” means, at any time, (a) with respect to any Term
Facility, Lenders holding more than 50% of the Outstanding Amount of the Term
Loans under such Facility on such date; provided, that the portion of such Term
Loans held by any Defaulting Lender shall be disregarded in making the
determination of Required Facility Lenders for such purpose and (b) with respect
to any Revolving Facility, Lenders holding more than 50% of the R-1 Revolving
Commitments (or, after the R-1 Revolving Commitments have terminated or expired,
Revolving Exposure) under such Revolving Facility; provided, that, R-1 Revolving
Commitments and Revolving Exposure of any Defaulting Lender shall be disregarded
in making the determination of Required Facility Lenders for such purpose;
provided further, the amount of any participation in any Swingline Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to or funded by another Lender shall be deemed to be held
by the Lender that is the Swingline Lender or L/C Issuer, as the case may be, in
making such determination

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to or funded
by another Lender shall be deemed to be held by the Lender that is the Swingline
Lender or L/C Issuer, as the case may be, in making such determination.

“Resignation Effective Date” has the meaning assigned to such term in
Section 9.06(b).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
or Parent (and in the case of such an officer of Parent who is signing in
Parent’s capacity as member, manager or general partner of Borrower or any other
Subsidiary of Parent, Parent has been authorized to execute documents in such
capacity), and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
Borrower or Parent. Any document delivered hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate and/or other action on the part of the Borrower or
Parent, as the case may be, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Borrower or Parent, as the case may be.
To the extent requested by the Administrative Agent, each Responsible Officer
will provide an incumbency certificate, in form and substance satisfactory to
the Administrative Agent.

“Restricted Payment” means, with respect to any Person, dividends (in cash,
Property or obligations) on, or other payments or distributions (including
return of capital) on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement, defeasance,
termination, repurchase or other acquisition of, any Equity Interests in such
Person (other than (a) any payment made relating to any Transfer Agreement and
(b) any dividends, payments, distributions

 

38



--------------------------------------------------------------------------------

or other transfers in connection with the Transactions or pursuant to the
Transaction Agreements), but excluding dividends, payments or distributions paid
through the issuance of additional shares of Qualified Equity Interests and any
redemption, retirement or exchange of any Qualified Equity Interests in such
Person through, or with the proceeds of, the issuance of Qualified Equity
Interests in such Person.

“Reverse Trigger Event” means the transfer of Equity Interests of any Subsidiary
or any Gaming Facility from trust or other similar arrangement to Parent or any
of its Subsidiaries from time to time.

“Revolving Borrowing” means a borrowing consisting of simultaneous R-1 Revolving
Loans of the same Type, and in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Class Exposure” means, as to any Revolving Lender and Class of R-1
Revolving Commitments at any time, (i) the Outstanding Amount at such time of
such Lender’s R-1 Revolving Loans of such Class, plus (ii) the Outstanding
Amount of such Lender’s participation in L/C Obligations under such Class plus
(iii) the Outstanding Amount of such Lender’s participation in Swingline Loans
under such Class, in each case, at such time.

“Revolving Exposure” means, as to any Revolving Lender at any time, (i) the
Outstanding Amount at such time of such Lender’s R-1 Revolving Loans, plus
(ii) the Outstanding Amount of such Lender’s participation in L/C Obligations
plus (iii) the Outstanding Amount of such Lender’s participation in Swingline
Loans, in each case, at such time.

“Revolving Facilities” means the R-1 Revolving Facility, each credit facility
comprising a Class of Extended Revolving Commitments, if any, and each credit
facility comprising a Class of Additional Revolving Commitments, if any.

“Revolving Lender” means, at any time, (a) so long as any R-1 Revolving
Commitment is in effect, any Lender that has a R-1 Revolving Commitment at such
time or (b) if the R-1 Revolving Commitments have terminated or expired, any
Lender that has a R-1 Revolving Loan, a participation in L/C Obligations with
respect to Letters of Credit and/or a participation in obligations with respect
to Swingline Loans at such time.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.

 

39



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Senior Secured Debt” means, as of any date of determination, Total Debt that is
then secured by Liens on property or assets of Parent or its Subsidiaries as of
such date (other than any such Total Debt that is expressly subordinated in
right of payment to the Obligations pursuant to a written agreement).

“Senior Secured Debt to Total Asset Value Ratio” means, as of any date of
determination, the ratio of (a) the outstanding principal amount of Senior
Secured Debt minus the lesser of (i) the outstanding principal amount of Senior
Secured Debt that by its terms is scheduled to mature on or before the date that
is 24 months from such date of determination (“Maturing Secured Debt”) and
(ii) Adjusted Unrestricted Cash to (b) (X) Total Asset Value minus (Y) all
unrestricted cash and Cash Equivalents on hand of Parent and its Subsidiaries
plus (Z) the amount, if any, by which Adjusted Unrestricted Cash exceeds
Maturing Secured Debt, in each case, as of such date of determination.

“Senior Unsecured Notes” means collectively, (a) the Closing Date Senior
Unsecured Notes, (b) the $400 million aggregate amount of 4 3/8% Senior Notes of
the Borrower and the Co-Issuer (and guaranteed by Parent) due 2021, (c) the
$975.0 million aggregate amount of 5 3/8% Senior Unsecured Notes of the Borrower
and the Co-Issuer (and guaranteed by Parent) due 2026, (d) the $500.0 million
aggregate amount of 5.250% Senior Notes of the Borrower and the Co-Issuer (and
guaranteed by Parent) due 2025 and (e) the $500.0 million aggregate amount of
5.750% Senior Notes of the Borrower and the Co-Issuer (and guaranteed by Parent)
due 2028.

“Separation and Distribution Agreement” means the separation and distribution
agreement between Parent and PNGI in substantially the form of Exhibit N hereto.

“Significant Acquisition” means an acquisition permitted under Section 7.06;
provided that the aggregate consideration (whether in the form of cash,
securities, goodwill, or otherwise) with respect to such acquisition is not less
than 5.0 % of Total Asset Value.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair
saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts and liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital and (e) such Person is able to pay its debts as they become due
and payable. For purposes of this definition, the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability,
without duplication.

“Specified Liens” means Liens described in clause (b), (i), (n)(i) (to the
extent securing judgments or orders in excess of $25.0 million in the aggregate
that are more than sixty (60) calendar days past due and have not been stayed,
released, discharged, satisfied, vacated or bonded pending appeal), (n)(ii),
(q) or (s) of the definition of Permitted Liens.

 

40



--------------------------------------------------------------------------------

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under any Revolving Facility),
(b) any Investment that results in a Person becoming a Subsidiary of Parent,
(c) any acquisition that results in a Person becoming a Subsidiary of Parent,
(d) any disposition that results in a Subsidiary ceasing to be a Subsidiary of
Parent, (e) any acquisition of assets constituting a business unit, line of
business or division of another Person or constituting an Investment (other than
intercompany Indebtedness or Investments in cash and cash equivalents) or an
acquisition of Real Property or interests in Real Property, in each case under
this clause (e), with a fair market value of at least $10,000,000 or
constituting all or substantially all of the assets of a Person and (f) any
disposition permitted under Section 7.05(g) of (i) Real Property or interests in
Real Property with a fair market value of at least $10,000,000, a business unit,
line of business or division of Parent or any of its Subsidiaries or (ii) a
Subsidiary or all or substantially all of the assets of a Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise.

“Spin-Off” means the spin-off of Parent from PNGI to the shareholders of PNGI,
which shall result in the Borrower having title to substantially all of the real
estate assets held by PNGI prior to the spin-off.

“Straight-Line Rents” of any Person means rents received by such Person with
respect to any lease of any kind that should be included on a “straight-line”
basis in accordance with GAAP, including, without limitation, the Percentage
Rents (as defined in and received pursuant to the Master Lease).

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise specified herein, references to “Subsidiaries” or a
“Subsidiary”, shall be to Subsidiaries or a Subsidiary, as applicable, of
Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, the term “Swap Contract” includes, without limitation, any
call options, warrants and capped calls entered into as part of, or in
connection with, an issuance of convertible or exchangeable debt by Parent or
Borrower.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

41



--------------------------------------------------------------------------------

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as provider
of Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C-2.

“Swingline Note” means a promissory note made by the Borrower in favor of a
Swingline Lender, evidencing Swingline Loans made by such Swingline Lender,
substantially in the form of Exhibit D-2.

“Swingline Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate outstanding R-1 Revolving Commitments. The Swingline Sublimit
is part of, and not in addition to, the R-1 Revolving Commitments.

“Tangible Net Worth” means, as of any date of determination, Total Asset Value
minus Total Debt, in each case, as of such date.

“Tax Matters Agreement” means the tax matters agreement between Parent and PNGI
in substantially the form of Exhibit O hereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
real property encumbered thereby for its intended purpose.

“Tenant” shall mean Penn Tenant, LLC, a Pennsylvania limited liability company,
in its capacity as tenant under the Master Lease, and its successors in such
capacity.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a) or, if
applicable, Section 2.16.

“Term Commitment” means a Closing Date Term Commitment, an Incremental Tranche
A-1 Term Commitment, an Incremental Tranche A-2 Term Commitment or an
Incremental Term Loan Commitment, as the context may require.

“Term Facilities” means the Closing Date Term Facility, the Incremental Tranche
A-1 Term Facility, the Extended Tranche A-2 Term Facility, the Incremental
Tranche A-2 Term Facility, each credit facility comprising a Class of Additional
Term Loans, if any, and each credit facility comprising a Class of Extended Term
Loans, if any.

 

42



--------------------------------------------------------------------------------

“Term Lender” means (a) any Lender that has a Closing Date Term Commitment on
the Closing Date, (b) the Incremental Tranche A-1 Term Loan Lenders, (c) the
Incremental Tranche A-2 Term Loan Lenders, (d) the Extended Tranche A-2 Term
Loan Lenders and (e) at any time after the funding of the initial Term Loan, any
Lender that holds Term Loans at such time.

“Term Loan” means each Closing Date Term Loan, each Incremental Tranche A-1 Term
Loan, each Incremental Tranche A-2 Term Loan, each Extended Tranche A-2 Term
Loan, each Additional Term Loan, if any, and each Extended Term Loan, if any.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit D-3.

“Test Period” means, (a) at any time prior to the date on which financial
statements have been made available for PNGI for the fiscal quarter ended
September 30, 2013 (the “Penn Financials Delivery Date”), the four quarter
period ended June 30, 2013, (b) at any time after the Penn Financials Delivery
Date and prior to the date on which Financials have been or are required to have
been delivered pursuant to Section 6.01(a) or (b) for the fiscal quarter of
Parent ending December 31, 2013, the four fiscal quarters ending September 30,
2013 and (c) at any subsequent time, the most recently completed fiscal quarter
of Parent for which Financials have been or are required to have been delivered
pursuant to Section 6.01(a) or (b) and the three fiscal quarters immediately
preceding such fiscal quarter; provided that (i) the calculations of Adjusted
Net Operating Income and Consolidated EBITDA for the fiscal quarter ended on
December 31, 2013 shall be adjusted as set forth in the definitions of “Adjusted
Net Operating Income” and “Consolidated EBITDA,” (ii) the calculations of
Adjusted Net Operating Income and Consolidated EBITDA for any fiscal quarter
ended on or prior to September 30, 2013 that is included in a Test Period shall
be as set forth in the definitions of “Adjusted Net Operating Income” and
“Consolidated EBITDA” and (iii) the calculations of the Fixed Charge Coverage
Ratio for any fiscal quarter ending prior to March 31, 2014 shall be as set
forth in the definition of “Fixed Charge Coverage Ratio.”

“Threshold Amount” means (a) with respect to Non-Recourse Indebtedness,
$250,000,000, and (b) with respect to Recourse Indebtedness, $75,000,000.

“Total Asset Value” means, as of any date of determination, the sum of the
following without duplication: (a) the sum of the Asset Values for all assets
constituting Income Properties, Development Properties, Redevelopment Properties
or undeveloped land owned or leased under an Eligible Ground Lease by Parent and
its Subsidiaries as of such date, plus (b) an amount (but not less than zero)
equal to all unrestricted cash and Cash Equivalents on hand of Parent and its
Subsidiaries as of such date, plus (c) earnest money deposits associated with
potential acquisitions as of such date, plus (d) the book value (determined in
accordance with GAAP) (but determined without giving effect to any depreciation
or amortization) of all other Investments held by Parent and its Subsidiaries as
of such date (exclusive of goodwill and other intangible assets); provided that
(i) until Financials have been delivered, or are required to have been
delivered, to the Administrative Agent pursuant to Section 6.01(b) in respect of
the first fiscal quarter of Parent ending after the Closing Date (or if such
first fiscal quarter is the fourth fiscal quarter of Parent’s fiscal year, the
Financials for such fiscal year are delivered, or required to have been
delivered, to the Administrative Agent pursuant to Section 6.01(a)), the amounts
described in clauses (b), (c) and (d) above shall be the amounts as of such date
of determination as reasonably determined by the Borrower and (ii) the portion
of Total Asset Value attributable to any single Income Property, Redevelopment
Property, Development Property or undeveloped land, shall not exceed 30.0% of
Total Asset Value; provided, further that, for purposes of clause (ii) of the
immediately preceding proviso, (I) the Asset Value of any such single

 

43



--------------------------------------------------------------------------------

Income Property that is listed on Schedule 1.01(e)(i) shall be deemed to be
equal to the amount set forth on such Schedule as of the date of the Spin-Off,
and such amounts shall be subject to increase or decrease by the applicable
property’s pro rata share of any increase or decrease in the aggregate Asset
Value of all properties subject to the Master Lease at any time after the date
of the Spin-Off (except as provided in the following clause (II)); provided,
however, that notwithstanding anything herein to the contrary, for the purposes
of this Agreement, from and after the Amendment No. 2 Effective Date, the Asset
Value of Boomtown Biloxi shall be deemed to be equal to $62,000,000, and (II) if
any single Income Property, Redevelopment Property, Development Property or
undeveloped land is added to the Master Lease after the date of the Spin-Off,
the Asset Value of such Income Property, Redevelopment Property, Development
Property or undeveloped land at the time it is added to the Master Lease shall
be an amount equal to the fair market value thereof as reasonably determined by
the Borrower in consultation with the Administrative Agent, and, thereafter,
such Asset Value shall be subject to increase or decrease by its pro rata share
of any increase or decrease in the aggregate Asset Value of all properties
subject to the Master Lease. Total Asset Value shall be adjusted (x) in the case
of assets owned or leased by Subsidiaries of Parent which are not Wholly-Owned
Subsidiaries of Parent (other than the Borrower and its Subsidiaries), to
reflect Parent’s Ownership Share therein, and (y) in the case of assets owned or
leased by Subsidiaries of the Borrower which are not Wholly-Owned Subsidiaries
of the Borrower, to reflect the Borrower’s Ownership Share therein.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

“Total Debt” means the aggregate amount of all Indebtedness of Parent and its
Subsidiaries in an amount that would be reflected on a balance sheet prepared on
a Consolidated basis in accordance with GAAP, consisting of Indebtedness for
borrowed money, Capitalized Lease Obligations, purchase money Indebtedness,
earnout obligations, deferred purchase price obligations, debt obligations
evidenced by promissory notes and similar instruments and contingent obligations
in respect of any of the foregoing, provided that (a) Total Debt shall not
include any Indebtedness that has been Discharged, (b) Total Debt shall not
include Indebtedness in respect of letters of credit (including Letters of
Credit), except to the extent of unreimbursed amounts thereunder, (c) the amount
of Total Debt, in the case of Indebtedness of a Subsidiary of Parent that is not
a Wholly-Owned Subsidiary of Parent (other than the Borrower and its
Subsidiaries), shall be reduced to reflect Parent’s Ownership Share therein and
(d) the amount of Total Debt, in the case of Indebtedness of a Subsidiary of the
Borrower that is not a Wholly-Owned Subsidiary of the Borrower, shall be reduced
to reflect the Borrower’s Ownership Share therein.

“Total Debt to Total Asset Value Ratio” means, as of any date of determination,
the ratio, expressed as a percentage, of (a) Total Debt minus the lesser of
(i) Total Debt that by its terms is scheduled to mature on or before the date
that is 24 months from such date of determination (“Maturing Debt”) and
(ii) Adjusted Unrestricted Cash to (b) (X) Total Asset Value minus (Y) all
unrestricted cash and Cash Equivalents on hand of Parent and its Subsidiaries
plus (Z) the amount, if any, by which Adjusted Unrestricted Cash exceeds
Maturing Debt, in each case as of such date of determination.

“Total Relevant Debt” means Total Debt (other than any such Total Debt that
(i) is Indebtedness of a Subsidiary of Parent (other than the Borrower) that
does not own or lease any Unencumbered Assets, (ii) is not recourse to Parent,
the Borrower or any other Subsidiary that owns or leases an Unencumbered Asset
(other than Customary Non-Recourse Exclusions), (iii) does not require the grant
of a Lien on any property of Parent, the Borrower or any Subsidiary that owns or
leases an Unencumbered Asset to secure an obligation of the Subsidiary that is
the obligor on such Indebtedness if any such Lien is granted to secure another
obligation and (iv) does not contain any Negative Pledges (without giving effect
to the proviso to the definition thereto) that would be applicable to any
property of Parent, the Borrower or any Subsidiary that owns or leases an
Unencumbered Asset).

 

44



--------------------------------------------------------------------------------

“Total Relevant Debt to Unencumbered Asset Value Ratio” means, as of any date of
determination, the ratio of (a) Total Relevant Debt to (b) Unencumbered Asset
Value, in each case as of such date of determination.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all R-1
Revolving Loans, Swingline Loans, and L/C Obligations.

“Transaction Agreements” means the Separation and Distribution Agreement, the
Master Lease, the Transition Services Agreement, the Tax Matters Agreement and
the Employee Matters Agreement.

“Transactions” means collectively, (a) the Reorganization (including the
Spin-Off) and the entering into of the Master Lease, (b) the acquisition by
Parent of the real estate properties described in Schedule 1.01(g) and Schedule
1.01(h) hereto, (c) the entering into of this Agreement and the other Loan
Documents and the borrowings hereunder on the Closing Date, (d) the payment of
the E&P Purge, (e) the issuance of the Closing Date Senior Unsecured Notes,
(f) the Pinnacle Transactions and (g) the payment of fees and expenses in
connection with the foregoing.

“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Subsidiary of Parent (other than Borrower) (or any Person that was a Subsidiary
of Parent (other than Borrower)) or any Gaming Facility.

“Transition Services Agreement” means the transition services agreement between
Parent and PNGI in substantially the form of Exhibit P hereto.

“Trigger Event” means the transfer of shares of Equity Interests of any
Subsidiary of Parent (other than the Borrower) or any Gaming Facility into trust
or other similar arrangement required by any Gaming Authority from time to time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

[”UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.]

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

 

45



--------------------------------------------------------------------------------

“Unaffiliated Joint Ventures” shall mean any joint venture of Parent or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Parent or any of its
Subsidiaries were made in compliance with this Agreement and (ii) no Affiliate
(other than Parent or any Subsidiary or any other Unaffiliated Joint Venture) or
officer or director of Parent or any of its Subsidiaries owns any Equity
Interest, or has any material economic interest, in such joint venture (other
than through Parent or Borrower). No Subsidiary of Parent shall be an
Unaffiliated Joint Venture.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the Consolidated financial statements of such Person.

“Unencumbered Asset” means a property that satisfies the Unencumbered Asset
Conditions.

“Unencumbered Asset Conditions” means, with respect to any property, that such
property is:

(a) an Income Property, a Development Property, a Redevelopment Property or
undeveloped land;

(b) 100% owned (in the case of real property, in fee simple or the equivalent
thereof in the jurisdiction in which the applicable property is located) or
leased pursuant to an Eligible Ground Lease (other than portions of such
property which constitute Qualified Ancillary Interests, which portions may be
leased pursuant to leases that do not constitute Eligible Ground Leases);

(c) not subject to any Lien (other than Permitted Liens (other than Specified
Liens)), any Negative Pledge (other than until the PNGI Repayment date, Negative
Pledges contained in Indebtedness of PNGI), any Trigger Event or any Transfer
Agreement;

(d) owned (or, in the case of an Eligible Ground Lease, leased) directly by
Parent, the Borrower or any Wholly-Owned Subsidiary of Parent or the Borrower;
provided, that if such property is owned (or, in the case of an Eligible Ground
Lease, leased) by any Wholly-Owned Subsidiary of Parent or the Borrower,
(A) Parent’s direct and indirect Equity Interests in such Subsidiary (if such
Subsidiary is not Borrower or any of Borrower’s Subsidiaries), and Borrower’s
direct and indirect Equity Interests in such Subsidiary, are not subject to any
Lien (other than Permitted Liens (other than Specified Liens)), any Negative
Pledge (other than until the PNGI Repayment date, Negative Pledges contained in
Indebtedness of PNGI), any Trigger Event or any Transfer Agreement, and (B) such
Subsidiary is not liable for any Indebtedness (other than (i) Guarantees of
unsecured Indebtedness of Parent or the Borrower with respect to (x) the
Obligations or (y) other Indebtedness, but, in the case of this clause (y), only
to the extent that such Subsidiary has delivered a Qualified Subsidiary
Guarantee to the Administrative Agent and (ii) Indebtedness in an aggregate
amount not to exceed the lesser of $10.0 million and 5% of the Unencumbered
Asset Value of such property (determined as of the most recent Test Period and
only to the extent such Indebtedness is not secured by such property));

(e) owned or leased by a Person that is not subject to an event of the type
described in Section 8.01(f); and

(f) not subject to any laws that prohibit, in whole or in part, the owner (or,
in the case of an Eligible Ground Lease, the lessee thereunder) from granting a
Lien thereon to secure the Obligations (other than notification requirements and
requirements to obtain customary gaming approvals that would reasonably be
expected to be granted in the ordinary course).

 

46



--------------------------------------------------------------------------------

“Unencumbered Asset Value” means, as of any date of determination, an amount
equal to the sum of (a) the sum of the Asset Values of all Unencumbered Assets
as of such date plus (b) an amount (but not less than zero) equal to all
unrestricted cash and Cash Equivalents on hand of Parent and its Subsidiaries as
of such date; provided, however, that (i) the portion of the Unencumbered Asset
Value attributable to undeveloped land, Redevelopment Properties, and
Development Properties shall not, in the aggregate, exceed 15.0% of the total
Unencumbered Asset Value; (ii) the portion of the Unencumbered Asset Value
attributable to undeveloped land shall not exceed 10.0% of the total
Unencumbered Asset Value; (iii) the portion of the Unencumbered Asset Value
attributable to undeveloped land, Income Properties, Redevelopment Properties or
Development Properties, in each case that are (A) not currently and (B) not
currently being developed or redeveloped into, Gaming Facilities or hotel
facilities, shall not, in the aggregate, exceed 20.0% of the total Unencumbered
Asset Value; and (iv) the portion of the total Unencumbered Asset Value
attributable to any single Income Property, Redevelopment Property, Development
Property or undeveloped land shall not exceed 30.0% of the total Unencumbered
Asset Value; provided, that for purposes of this clause (iv), (I) the Asset
Value of any such single Income Property that is listed on Schedule 1.01(e)(ii)
shall be deemed to be equal to the amount set forth on such Schedule as of the
date of the Spin-Off, and such amounts shall be subject to increase or decrease
by the applicable property’s pro rata share of any increase or decrease in the
aggregate Asset Value of all properties subject to the Master Lease at any time
after the date of the Spin-Off (except as provided in the following clause
(II)), and (II) if such single Income Property, Redevelopment Property,
Development Property or undeveloped land is added to the Master Lease after the
date of the Spin-Off, the Asset Value of such single Income Property,
Redevelopment Property, Development Property or undeveloped land at the time it
is added to the Master Lease shall be an amount equal to the fair market value
thereof as reasonably determined by the Borrower in consultation with the
Administrative Agent, and, thereafter, such Asset Value shall be subject to
increase or decrease by its pro rata share of any increase or decrease in the
aggregate Asset Value of all properties subject to the Master Lease.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” shall mean, with respect to any Person, the capital stock
(including any and all shares, interests (including partnership, membership and
other Equity Interests), participations, rights in, or other equivalents of,
such capital stock, and any and all rights, warrants or options exchangeable for
or convertible into such capital stock) of such Person, in each case, that
ordinarily has voting power for the election of directors (or Persons performing
similar functions) of such Person, whether at all times or only as long as no
senior class of Equity Interests has such voting power by reason of any
contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the product of (i) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof, times (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person of which 100% of the Equity Interests is owned directly or
indirectly by such Person.

 

47



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability by the Borrower or an ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower or the Administrative Agent, or in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(1) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “or” has the inclusive meaning
represented by the phrase “and/or”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein”,
“hereof” and “hereunder”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(2) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

48



--------------------------------------------------------------------------------

(3) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(4) Notwithstanding anything to the contrary herein, for purposes of this
Agreement and any other Loan Document, the Borrower and all Wholly-Owned
Subsidiaries of the Borrower shall be deemed to be Wholly-Owned Subsidiaries of
Parent.

Section 1.3 Accounting Terms; Leases; Financial Definitions.

(1) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise specifically prescribed herein. Notwithstanding anything to the
contrary contained herein, Straight-Line Rents of Parent or any of its
Subsidiaries shall be calculated on an “as received” basis, and not on a
“straight-line” basis.

(2) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and the Borrower); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders, upon request of the Administrative Agent, a reconciliation
setting forth differences between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

(3) Eligible Ground Leases. For the avoidance of doubt, for all purposes of this
Agreement, (i) properties leased or subject to Eligible Ground Leases shall
include, prior to the second anniversary of the Spin-Off, all of the Original
Master Lease Properties that are leased by PNGI or its Subsidiaries that are
subject to assignment to Parent or Borrower pursuant to the Separation and
Distribution Agreement upon receipt of all requisite consents; and (ii) all
Adjusted Net Operating Income attributable to and Asset Value of such leasehold
interests shall be included in all calculations of financial covenants and
financial ratios hereunder in all cases as if such leasehold interests were held
by the Borrower pursuant to the Master Lease; provided that, if such leasehold
interests are not assigned to Parent or Borrower prior to the second anniversary
of the date of the Spin-Off, such leasehold interests shall cease to constitute
Eligible Ground Leases as of the second anniversary of the date of the Spin-Off,
and all Adjusted Net Operating Income attributable to and Asset Value of such
leasehold interests shall be excluded from all calculations of financial
covenants and financial ratios hereunder as of the second anniversary of the
date of the Spin-Off.

Section 1.4 Pro Forma Calculations; Financial Ratio Calculations.

(1) Notwithstanding anything to the contrary herein, the Financial Ratios shall
be calculated in the manner prescribed by this Section 1.04; provided that
notwithstanding anything to the contrary in clauses (b) or (c) of this
Section 1.04, when calculating the Financial Ratios, as applicable, for purposes
of determining actual compliance (and not Pro Forma Compliance or compliance on
a Pro Forma Basis) with any covenant pursuant to Section 7.11 (Financial
Covenants), the events described in this Section 1.04 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect.

 

49



--------------------------------------------------------------------------------

(2) For purposes of calculating the Financial Ratios, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (i) during the applicable Test Period and (ii) subsequent to
such Test Period and in connection with the event for which the calculation of
any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Adjusted Net
Operating Income, Consolidated EBITDA, Unencumbered Asset Value or Total Asset
Value and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period (whether or not occurring concurrently with the event for which the
calculation is made). If since the beginning of any applicable Test Period any
Person that subsequently became a Subsidiary of Parent or was merged,
amalgamated or consolidated with or into Parent or any of its Subsidiaries since
the beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.04, then the Financial
Ratios shall be calculated to give pro forma effect thereto in accordance with
this Section 1.04.

(3) In the event that Parent or any of its Subsidiaries incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
prepayment, retirement, exchange or extinguishment or Discharge) any
Indebtedness included in the calculations of any of the Financial Ratios (in
each case, other than Indebtedness incurred or repaid under any revolving credit
facility), (i) during the applicable Test Period and/or (ii) subsequent to the
end of the applicable Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made, then the Financial Ratios
shall be calculated giving pro forma effect to such incurrence or repayment or
Discharge of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the Total Debt
to Total Asset Value Ratio, the Senior Secured Debt to Total Asset Value Ratio,
the Total Relevant Debt to Unencumbered Asset Value Ratio and Tangible Net Worth
and (B) the first day of the applicable Test Period in the case of the Fixed
Charge Coverage Ratio. If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Fixed Charge Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided that, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period and to give pro forma effect
to such repayment. Interest on a Capitalized Lease shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease in accordance with GAAP. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
London interbank offered rate, or other rate, shall be determined to have been
based upon the rate actually chosen, or if none, then based upon such optional
rate chosen as the Borrower may designate.

(4) When used in reference to the calculation of Financial Ratios for purposes
of determining actual compliance with Section 7.11 (and not Pro Forma Compliance
or compliance on a Pro Forma Basis), references to the date of determination
shall mean the last day of the relevant fiscal quarter then being tested. When
used in reference to the calculation of Financial Ratios for purposes of
determining Pro Forma Compliance or compliance on a Pro Forma Basis (other than
for purposes of actual compliance with Section 7.11), references to the date of
determination shall mean the calculation of Financial Ratios as of the last day
of the most recent Test Period on a Pro Forma Basis. For purposes of determining
Pro Forma Compliance or compliance on a Pro Forma Basis with covenants set forth
in Section 7.11 prior to the date on which such covenants would otherwise apply,
the covenants set forth in Section 7.11 shall be deemed to be applicable for
purposes of such test.

 

50



--------------------------------------------------------------------------------

Section 1.5 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.6 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to time of day in New York, New York (daylight or standard, as
applicable).

Section 1.7 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Section 1.8 Alternate Rate of Interest.

(1) If prior to the commencement of any Interest Period for a Eurodollar Rate
Loan:

(1) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate (including, without limitation, because the
Eurodollar Screen Rate is not available or published on a current basis), for
such Interest Period; or

(2) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any request that
requests the conversion of any Borrowing to, or continuation of any Borrowing in
the form of, a Eurodollar Rate Loan shall be ineffective and (B) any request for
a Borrowing of a Eurodollar Rate Loan shall be made as a Base Rate Loan;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

(2) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Eurodollar Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurodollar Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the

 

51



--------------------------------------------------------------------------------

Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 10.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from any affected Lender stating that
such Lender objects to such amendment. Until an alternate rate of interest shall
be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 1.08(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
requests for a conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Rate Loan shall be ineffective and (y) in the case of any
request for a Eurodollar Rate Loan, such Borrowing shall be made as an Base Rate
Loan; provided that, if such alternate rate of interest shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

ARTICLE 2

COMMITMENTS AND CREDIT EXTENSIONS

Section 2.1 Loans.

(1) Term Borrowing. Subject to the terms and conditions set forth herein,
(i) each Term Lender severally agrees to make a single loan to the Borrower
(each such loan and each Increase Term Loan of the same Class, if any, referred
to individually as a “Closing Date Term Loan” and, collectively, the “Closing
Date Term Loans”) on the Closing Date, in an aggregate amount equal to such Term
Lender’s Closing Date Term Commitment, (ii) each Incremental Tranche A-1 Term
Loan Lender severally agrees to make a single loan to the Borrower on the
Incremental Tranche A-1 Term Facility Amendment Effective Date, in an aggregate
amount equal to such Incremental Tranche A-1 Term Loan Lender’s Incremental
Tranche A-1 Term Commitment and (iii) each Incremental Tranche A-2 Term Loan
Lender severally agrees to make a single loan to the Borrower on the Amendment
No. 6 Effective Date, in an aggregate amount equal to such Incremental Tranche
A-2 Term Loan Lender’s Incremental Tranche A-2 Term Commitment. In addition, in
the event of the establishment of one or more additional Incremental Term Loan
Commitments as provided in Section 2.16, each Additional Lender providing
Incremental Term Loans hereby severally agrees, on the terms and subject to the
conditions of this Agreement, to make a single Term Loan to the Borrower on or
after the effective date of the establishment of each such Incremental Term Loan
Commitment (as agreed by the Borrower and the applicable Additional Lenders), in
a principal amount equal to such Additional Lender’s Incremental Term Loan
Commitment, as applicable. Each Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders. Term Borrowings prepaid or repaid, in whole
or in part, may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(2) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a “R-1
Revolving Loan”) from time to time on any Business Day during the Availability
Period with respect to any R-1 Revolving Commitments, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s R-1 Revolving
Commitment; provided, however, that, after giving effect to any Revolving
Borrowing, (i) the Revolving Exposure of any Revolving Lender shall not exceed
such Revolving Lender’s R-1 Revolving Commitment, (ii) the Revolving Class
Exposure of any Revolving Lender in respect of any Class shall not exceed such
Revolving Lender’s R-1 Revolving Commitment of such Class, (iii) the Revolving
Class

 

52



--------------------------------------------------------------------------------

Exposure of all Revolving Lenders in respect of any Class of R-1 Revolving
Commitments shall not exceed the aggregate outstanding R-1 Revolving Commitments
of such Class, (iv) the aggregate Revolving Exposures shall not exceed the total
R-1 Revolving Commitments and (v) the Total Revolving Outstandings shall not
exceed the aggregate outstanding R-1 Revolving Commitments. Within the limits of
each Revolving Lender’s R-1 Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow R-1 Revolving Loans, prepay under
Section 2.05(a), and reborrow under this Section 2.01(b). R-1 Revolving Loans
may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as further provided herein.

Section 2.2 Borrowings, Conversions and Continuations of Loans.

(1) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. New York, New York time (or such later time as
the Administrative Agent may agree in its sole discretion) (x) with respect to
Eurodollar Rate Loans, three (3) Business Days prior to and (y) with respect to
Base Rate Loans, on the requested date of any Borrowing, conversion or
continuation. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer. Except as provided in Sections 2.03(c) and 2.04(d), each
Borrowing, conversion or continuation of R-1 Revolving Loans and each conversion
or continuation of Term Loans shall be in a principal amount of (i) with respect
to R-1 Revolving Loans that are to be made or Loans that are to be converted
into or continued as Eurodollar Rate Loans, $2,500,000 or a whole multiple of
$100,000 in excess thereof or (ii) with respect to R-1 Revolving Loans that are
to be made or Loans that are to be converted into or continued as Base Rate
Loans, $2,500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (A) the applicable Facility
and whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Loans, as the case may be, under
such Facility, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or continued, or to which existing Loans are to be
converted and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, the Loan Notice will be deemed
to have specified an Interest Period of one (1) month. Notwithstanding anything
to the contrary herein, a Swingline Loan may not be converted to a Eurodollar
Rate Loan.

(2) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans or as described in Section 2.02(a).
In the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Dollars in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is an
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the

 

53



--------------------------------------------------------------------------------

Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Loan Notice with respect to a Revolving Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(3) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of an Event of
Default, upon written notice from the Required Lenders, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(4) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.

(5) Interest Periods. After giving effect to (i) all Term Borrowings, (ii) all
conversions of Term Loans from one Type to the other, (iii) all continuations of
Term Loans as the same Type, (iv) all Revolving Borrowings, (v) all conversions
of R-1 Revolving Loans from one Type to the other, and (vi) all continuations of
R-1 Revolving Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect in respect of the Term Facilities and the R-1
Revolving Loans.

Section 2.3 Letters of Credit.

(1) The Letter of Credit Commitment.

(1) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower (which may be in support of obligations
of Parent or in support of obligations of a Subsidiary of Parent), and to amend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Lenders severally agree to participate in Letters of Credit in each case issued
for the account of the Borrower (which may be in support of obligations of
Parent or in support of obligations of a Subsidiary of Parent) and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (A) the Total Revolving Outstandings shall not
exceed the aggregate outstanding R-1 Revolving Commitments, (B) the Revolving
Exposure of any Revolving Lender shall not exceed such Lender’s R-1 Revolving
Commitment, (C) the Outstanding Amount of all L/C Obligations shall not exceed
the Letter of Credit Sublimit, (D) the Revolving Class Exposure of any R-1
Revolving Lender in respect of any Class shall not exceed such Revolving
Lender’s R-1 Revolving Commitment of such Class, and (E) the Revolving Class
Exposure of all Revolving Lenders in respect of any Class of R-1 Revolving
Commitments shall not exceed the aggregate outstanding R-1 Revolving Commitments
of such Class. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

54



--------------------------------------------------------------------------------

(2) The L/C Issuer shall not issue any Letter of Credit if:

(1) the expiry date of such Letter of Credit would occur more than twelve
(12) months after the date of issuance, unless the Administrative Agent and the
L/C Issuer have approved such expiry date; provided, however, that any standby
Letter of Credit may be automatically extendible (so long as the L/C Issuer
shall have the right to prevent such extension at least once in each 12 month
period) for periods of up to one (1) year (but never beyond the Letter of Credit
Expiration Date, subject to the remaining terms of this Section 2.03(a)(ii)); or

(2) the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date, except that a Letter of Credit may expire up to one
(1) year beyond the Letter of Credit Expiration Date so long as the Borrower
Cash Collateralizes (as provided in Section 2.14) the L/C Obligations with
respect to such Letter of Credit no later than thirty (30) Business Days prior
to the Letter of Credit Expiration Date). For the avoidance of doubt, the
obligations of the Borrower under this Section 2.03 in respect of a Letter of
Credit with an expiration date after the Maturity Date of a Revolving Facility
shall survive such Maturity Date and shall remain in effect until such Letter of
Credit is no longer outstanding.

(3) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(2) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(3) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(4) such Letter of Credit is to be denominated in a currency other than Dollars;

 

55



--------------------------------------------------------------------------------

(5) any Revolving Lender is at that time a Defaulting Lender, unless (x) the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender has been
eliminated pursuant to Section 2.15(a)(iv) or (y) the L/C Issuer has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the L/C Issuer (in its sole discretion) with the Borrower or such Revolving
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to such Defaulting
Lender arising from either such Letter of Credit or such Letter of Credit and
all other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

(6) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(4) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(5) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions and (B) as
additionally provided herein with respect to the L/C Issuer.

(2) Procedures for Issuance and Amendment of Letters of Credit.

(1) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. New York, New York time (or
such later time as the L/C Issuer may agree in its sole discretion) at least
three (3) Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof
(which shall comply with Section 2.03(a)(ii) hereof); (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof

 

56



--------------------------------------------------------------------------------

(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(2) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from Required Lenders, the Administrative Agent or the Borrower, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (which may be in support of
obligations of Parent or in support of obligations of a Subsidiary of Parent) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any setoff,
counterclaim, recoupment, defense or other right, or amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the R-1 Revolving Commitments or any other
occurrence, event or condition, whether or not similar to the foregoing.

(3) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(3) Drawings and Reimbursements; Funding of Participations.

(1) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof and the Borrower shall reimburse
the L/C Issuer through the Administrative Agent not later than the L/C
Reimbursement Deadline. If the Borrower fails to so reimburse the L/C Issuer by
the L/C Reimbursement Deadline, the Administrative Agent shall promptly notify
each applicable Revolving Lender of date of payment by the L/C Issuer under such
Letter of Credit (each such date an “Honor Date”), the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the day of the L/C Reimbursement Deadline, in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the R-1 Revolving Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. “L/C

 

57



--------------------------------------------------------------------------------

Reimbursement Deadline” means, with respect to any Honor Date, (i) the second
Business Day after the Honor Date, if the Borrower shall have received notice of
the payment by the L/C Issuer under the applicable Letter of Credit prior to
10:00 a.m. New York, New York time on the Honor Date, (ii) or if such notice has
not been received by the Borrower prior to 10:00 a.m. New York, New York time on
the Honor Date or if the Honor Date is not a Business Day, then the third
Business Day after the date that the Borrower receives such notice.

(2) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a R-1 Revolving Loan, as applicable, to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(3) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest), and shall bear interest at the Default Rate. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

(4) Until each Revolving Lender funds its R-1 Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(5) Each Revolving Lender’s obligation to make R-1 Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or the reduction or
termination of the Commitments; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(6) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the NYFRB Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such

 

58



--------------------------------------------------------------------------------

amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s R-1 Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be, as of the date of such Revolving Borrowing or L/C Borrowing. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(4) Repayment of Participations.

(1) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(2) If any payment received by the Administrative Agent for the account of the
L/C Issuer and distributed to the Revolving Lenders pursuant to
Section 2.03(d)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the NYFRB Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(5) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing and each R-1 Revolving Loan made pursuant to Section 2.03(c) shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(1) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(2) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary of the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(3) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

59



--------------------------------------------------------------------------------

(4) waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact prejudice the Borrower;

(5) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(6) any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the ICC, the ISP or the UCP, as applicable;

(7) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(8) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its Affiliates
unless such notice is given as provided in the previous sentence.

(6) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence,
bad faith or willful misconduct or material breach of any Loan Document on the
part of such Person; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against such beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any Lender, any of their respective
Related Parties or any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct damages (as opposed to special, indirect, punitive,
consequential or exemplary damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that were caused by the gross

 

60



--------------------------------------------------------------------------------

negligence, bad faith or willful misconduct or material breach of any Loan
Document on the part of the L/C Issuer (in each case, as finally determined in
an non-appealable judgment by a court of competent jurisdiction) or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, such L/C
Issuer shall be deemed to have exercised care in each such determination. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary thereof via the Society for
Worldwide Interbank Financial Telecommunication message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

(7) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the Banking Commission of the
ICC, the Bankers Association for Finance and Trade—International Financial
Services Association (BAFT-IFSA), or the Institute of International Banking
Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(8) Letter of Credit Fees. For each Letter of Credit and each Class of R-1
Revolving Commitments of each Revolving Lender, the Borrower shall pay to the
Administrative Agent for the account of such Revolving Lender in accordance,
subject to Section 2.15, with its Applicable Revolving Percentage for such Class
a Letter of Credit fee (the “Letter of Credit Fee”) equal to the Applicable Rate
for Eurodollar R-1 Revolving Loans with respect to the applicable Class of R-1
Revolving Commitments times the daily amount available to be drawn under such
Letter of Credit (and allocable to such Class of R-1 Revolving Commitments). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. Letter of Credit Fees shall be (A) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (B) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(9) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each Letter of Credit, at a rate equal to 0.125 % per
annum times the face amount of such Letter of Credit, payable quarterly in
arrears and (ii) with respect to any amendment of a Letter of Credit increasing
the amount of such Letter of Credit, at a rate equal to 0.125% per annum times
the amount of such increase, payable quarterly in arrears, in each case, on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after such issuance or amendment, on the Letter of
Credit Expiration Date and thereafter on demand. In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

61



--------------------------------------------------------------------------------

(10) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(11) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder, is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

(12) Addition of an L/C Issuer. A Revolving Lender (or any of its Subsidiaries
or affiliates) may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Revolving Lender. The Administrative Agent shall notify the Revolving Lenders of
any such additional L/C Issuer.

(13) Provisions Related to Extended Revolving Commitments. If the Maturity Date
in respect of any Class of R-1 Revolving Commitments occurs prior to the
expiration of any Letter of Credit, then (i) with the consent of the L/C Issuer
which issued such Letter of Credit, if one or more other Classes of R-1
Revolving Commitments in respect of which the Maturity Date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make R-1 Revolving
Loans and payments in respect thereof pursuant to Section 2.03(c)) under (and
ratably participated in by Lenders pursuant to) the R-1 Revolving Commitments in
respect of such non-terminating Classes up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized R-1 Revolving Commitments
thereunder at such time and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrowers shall Cash Collateralize any
such Letter of Credit in accordance with Section 2.14. Commencing with the
Maturity Date of any Class of R-1 Revolving Commitments, the sublimit for
Letters of Credit shall be agreed with the Lenders under the non-terminating
Classes and the applicable L/C Issuer. For the avoidance of doubt,
notwithstanding anything contained herein, the commitment of any L/C Issuer to
act in its capacity as such cannot be extended beyond the Maturity Date for the
Revolving Facility (as such Maturity Date is in effect at the Amendment No. 2
Effective Date) or increase without its prior written consent.

(14) Outstanding Letters of Credit. Any Letter of Credit outstanding immediately
prior to the Amendment No. 2 Effective Date shall be deemed outstanding under
the R-1 Revolving Facility.

Section 2.4 Swingline Loans.

(1) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans in Dollars (each such
loan, a “Swingline Loan”). Each Swingline Loan may be made, subject to the terms
and conditions set forth herein, to the Borrower, in Dollars, from time to time
on any Business Day during the Availability Period in respect of any R-1
Revolving Commitments in an aggregate amount not to exceed at any time
outstanding the Swingline Sublimit, notwithstanding the fact that such Swingline
Loans, when aggregated with the Applicable Revolving Percentage of the
Outstanding Amount of R-1 Revolving Loans and L/C Obligations of the Lender
acting as Swingline Lender, may

 

62



--------------------------------------------------------------------------------

exceed the amount of such Lender’s R-1 Revolving Commitment; provided, however,
that (i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the aggregate outstanding R-1 Revolving
Commitments at such time and (B) the Revolving Exposure of any Revolving Lender
at such time shall not exceed such Lender’s R-1 Revolving Commitment, (ii) the
Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan and (iii) the Swingline Lender shall not be under any
obligation to make any Swingline Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section, prepay under Section 2.05(a), and reborrow under this Section.
Each Swingline Loan shall bear interest as provided in Section 2.08(a)(iii).
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.

(2) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 11:00 a.m. New
York, New York time (or such later time as the Swingline Lender may agree in its
sole discretion) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $1,000,000 and if in excess
thereof, in integral multiples of $1,000,000, or, if less, the unused portion of
the Swingline Sublimit and (ii) the requested date of such Swingline Borrowing
(which shall be a Business Day). Each such telephonic notice must be confirmed
promptly by delivery to the Swingline Lender and the Administrative Agent of a
written Swingline Loan Notice, appropriately completed and signed by a
Responsible Officer. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan Notice and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of
Revolving Lenders holding a majority of the R-1 Revolving Commitments) prior to
2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the second sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swingline Loan Notice, make the amount of its Swingline Loan available to the
Borrower.

(3) Refinancing of Swingline Loans.

(1) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facilities
and the conditions set forth in Section 4.02. The Swingline Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such Loan Notice to the Administrative Agent. Each Revolving Lender shall make
an amount equal to its Applicable Revolving Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds for the account

 

63



--------------------------------------------------------------------------------

of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.

(2) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(3) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the NYFRB Rate and
a rate determined by the Swingline Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s R-1 Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be, as of the date of such Revolving
Borrowing or funded participation. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(4) Each Revolving Lender’s obligation to make R-1 Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or reduction or termination of the R-1 Revolving
Commitments, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make R-1 Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Loan Notice). No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.

(4) Repayment of Participations.

(1) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

 

64



--------------------------------------------------------------------------------

(2) If any payment received by the Swingline Lender in respect of principal of
or interest on any Swingline Loan and paid to the Revolving Lenders is required
to be returned by the Swingline Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Lender shall pay to the
Swingline Lender its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the NYFRB Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(5) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

(6) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

Section 2.5 Prepayments.

(1) Optional.

(1) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans or R-1 Revolving Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. New York, New
York time (or such later time as the Administrative Agent may agree in its sole
discretion) (1) three (3) Business Days (or such shorter period as the
Administrative Agent may agree in its sole discretion) prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; and (B) any prepayment of any Loan shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the applicable
Facility and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
prepayment amount specified in such notice shall be due and payable on the date
specified therein; provided that any such notice may be made conditional on the
occurrence of a financing, sale, issuance or incurrence of indebtedness or other
transaction, in which case, subject to Section 3.05, the obligation of the
Borrower to make such prepayment shall be conditional on the occurrence of such
event (and no prepayment shall be required if such event does not occur). Any
prepayment of principal (other than a prepayment of Base Rate Loans) shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

 

65



--------------------------------------------------------------------------------

(2) The Borrower may, upon notice to the Swingline Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of such prepayment and (B) any such
prepayment shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the prepayment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of principal shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(2) Mandatory.

(1) [Reserved].

(2) If at any time for any reason the aggregate Revolving Exposure exceeds the
aggregate amount of R-1 Revolving Commitments then in effect, the Borrower shall
promptly prepay or cause to be promptly prepaid R-1 Revolving Loans and
Swingline Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess. Any such prepayment shall be applied first, to the
principal amount of R-1 Revolving Loans being maintained as Base Rate Loans and
second, to the principal amount of R-1 Revolving Loans being maintained as
Eurodollar Rate Loans and, subject to Section 2.15, shall be paid to the
Revolving Lenders in accordance with their Applicable Revolving Percentages. Any
prepayment pursuant to this Section 2.05(b)(ii) shall be accompanied by any
additional amounts required to be paid pursuant to Section 3.05.

Section 2.6 Termination or Reduction of Commitments.

(1) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate any Revolving Facility, or from time to time permanently reduce any
Revolving Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. New York, New York time three
(3) Business Days (or such later time as the Administrative Agent may agree in
its sole discretion) prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce such Revolving Facility if, after giving effect thereto and
to any concurrent prepayments hereunder, (A) the Total Revolving Outstandings
would exceed the aggregate outstanding R-1 Revolving Commitments, (B) the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (C) the Outstanding Amount of
Swingline Loans would exceed the Swingline Sublimit, or (D) the Outstanding
Amount of all R-1 Revolving Loans at such time would exceed the R-1 Revolving
Commitments as then in effect. Any such notice may be made conditional on the
occurrence of a financing, sale, issuance of Indebtedness or other transaction.

(2) Mandatory.

(1) The aggregate Term Commitments on the Closing Date shall be automatically
and permanently reduced to zero upon the making of the Term Lenders’ Term Loans
pursuant to Section 2.01(a).

(2) The aggregate amount of any Incremental Tranche A-2 Term Loan Commitments
shall be automatically and permanently reduced to zero upon the making of the
Incremental Tranche A-2 Term Loan Lenders’ Incremental Tranche A-2 Term Loans
with respect thereto pursuant to Section 2.01(a).

 

66



--------------------------------------------------------------------------------

(3) The aggregate amount of any Incremental Term Loan Commitments (other than
the Incremental Tranche A-2 Term Loan Commitments) shall be automatically and
permanently reduced to zero upon the making of the Additional Lenders’
Incremental Term Loans with respect thereto pursuant to Section 2.01(a).

(4) If at any time the Letter of Credit Sublimit, the Swingline Sublimit, or the
R-1 Revolving Commitments would exceed the aggregate outstanding R-1 Revolving
Commitments at such time, the Letter of Credit Sublimit, the Swingline Sublimit,
or the R-1 Revolving Commitments, as the case may be, shall be automatically
reduced by the amount of such excess.

(3) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
R-1 Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit under this Section 2.06. Upon any reduction of the R-1 Revolving
Commitments, the Letter of Credit Sublimit and/or the Swingline Sublimit, the
R-1 Revolving Commitment, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, of each Revolving Lender shall be reduced by such
Lender’s Applicable Revolving Percentage of such reduction amount. All fees in
respect of a Revolving Facility accrued until the effective date of any
termination of such Revolving Facility shall be paid on the effective date of
such termination.

Section 2.7 Repayment of Loans.

(1) Term Loan. Subject to clause (d) below, the Borrower shall repay to the
applicable Term Lenders on the Maturity Date for each Term Facility the
aggregate principal amount of all Term Loans of the applicable Class outstanding
on such date.

(2) R-1 Revolving Loans. The Borrower shall repay to the applicable Revolving
Lenders on the Maturity Date for each Revolving Facility the aggregate principal
amount of all R-1 Revolving Loans of the applicable Class outstanding on such
date.

(3) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date fifteen (15) Business Days after such Swingline Loan is
made and (ii) the third Business Day prior to the next succeeding Maturity Date
of any of the Revolving Facilities.

(4) Incremental Term Loans. The Borrower shall repay any Additional Term Loans
or Extended Term Loans in the amounts and on the dates specified in the
applicable Incremental Facility Amendment or Extension Amendment.

Section 2.8 Interest and Default Rate.

(1) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for the applicable Class of Loans; (ii) each Base Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for the applicable Class of Loans; and (iii) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for R-1 Revolving Loans under the R-1 Revolving
Facility

 

67



--------------------------------------------------------------------------------

(2) Default Rate.

(1) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(2) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after any applicable grace periods
have expired), whether at stated maturity, by acceleration or otherwise, then
upon the written request of the Required Lenders such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(3) While any Event of Default under Section 8.01(f) exists, outstanding
Obligations (including Letter of Credit Fees) shall accrue interest at a
fluctuating rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(4) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(3) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.9 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(1) Commitment Fee. Except as otherwise specified in any Incremental Facility
Amendment or Extension Amendment, the Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender under each Revolving Facility in
accordance with its Applicable Percentage, commitment fees (the “Commitment
Feexe “””) equal to the Applicable Rate times the actual daily amount of
(x) such Revolving Facility minus (y) the actual daily Outstanding Amount of all
R-1 Revolving Loans and L/C Obligations thereunder, subject to adjustment as
provided in Section 2.15. The Commitment Fee for each Revolving Facility shall
accrue at all times during the Availability Period for such Revolving Facility,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date (or applicable Incremental Facility Closing Date or
Extension date), and on the last day of the Availability Period for such
Revolving Facility. Each Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(2) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as set
forth in Sections 2.03(h) and (i).

(3) Other Fees.

 

68



--------------------------------------------------------------------------------

(1) The Borrower shall pay to the Administrative Agent for its own account such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.

(2) The Borrower shall pay to the Lenders and/or their Affiliates such
additional fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which such Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one (1) day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11 Evidence of Debt.

(1) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Term Loans, Revolving Loans or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(2) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(1) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. All payments of principal of and interest on any Loan,
fees, Unreimbursed Amounts and other payments to be made hereunder shall be
payable in Dollars. Except as otherwise expressly provided herein, all payments

 

69



--------------------------------------------------------------------------------

by the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office and in Same Day Funds not later than 2:00 p.m. New
York, New York time (or such later time as the Administrative Agent may agree in
its sole discretion) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. New York, New York
time (or such later time as the Administrative Agent may agree in its sole
discretion) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, and as otherwise specifically provided for in this
Agreement, if any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(2) (1) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing as of the date of
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(2) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, receiving any such payment severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

70



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(3) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(4) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(5) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(6) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Sections 2.03(h) and (i) and Sections
2.09(a) and (b) shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders of any Class, in each case pro rata
according to the amounts of their respective Commitments of the applicable
Class; (ii) each Borrowing (other than Swingline Borrowings) shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of Revolving Loans and Term Loans) or
their respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower (other than Swingline Borrowings) shall be
made for account of the Appropriate Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans (other than Swingline Borrowings) by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Appropriate Lenders.

Section 2.13 Sharing of Payments by Lenders.

(1) Except as otherwise expressly provided herein, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of Obligations in respect of any of the Facilities due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time, then, the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact and
(B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders; provided that:

 

71



--------------------------------------------------------------------------------

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender and for the avoidance of doubt, as
this Agreement may be amended or otherwise modified from time to time), (y) the
application of Cash Collateral provided for in Section 2.14, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or Participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

(2) Nothing contained herein shall require any Lender to exercise any such right
or shall affect the right of any Lender to exercise and retain the benefits of
exercising any such right with respect to any other indebtedness or obligation
of the Borrower.

(3) The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.14 Cash Collateral.

(1) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, except to the
extent Cash Collateral has already been provided pursuant to clause (iv) below,
(ii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 2.05 or 8.02(c) or the proviso to Section 8.02, (iii) there shall exist
a Defaulting Lender or (iv) a Letter of Credit shall be issued pursuant to
Section 2.03(a)(ii)(B) with an expiration date after the Letter of Credit
Expiration Date, the Borrower shall immediately (in the case of clause
(ii) above), prior to the date specified in Section 2.03(a)(ii)(B) (in the case
of clause (iv) above) or within one (1) Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iii) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender). The Administrative Agent may, at any time
and from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations that may reasonably be expected to result in Cash
Collateral being less than the Minimum Collateral Amount.

 

72



--------------------------------------------------------------------------------

(2) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all cash, deposit accounts and all balances therein, and
all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent. At the Administrative Agent’s request, the Borrower
shall enter into account control agreements in respect of such deposit accounts
for the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(which account control agreements shall be reasonably satisfactory to the
Administrative Agent). The Borrower shall pay on demand therefor from time to
time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

(3) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05(a), 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which such Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(4) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination or reduction of the applicable Fronting Exposure
or other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 10.06(b)(vi))) or (ii) the
existence of excess Cash Collateral; provided, however, that (x) Cash Collateral
furnished by on or behalf of the Borrower shall not be released during the
continuance of an Event of Default (and following application as provided in
this Section 2.14 may be otherwise applied in accordance with Section 8.03) and
(y) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.15 Defaulting Lenders.

(1) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(1) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(2) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14;

 

73



--------------------------------------------------------------------------------

fourth, if requested by the Borrower, to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise may be required under the Loan Documents in connection with any Lien
conferred thereunder or directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share and (2) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(3) Certain Fees.

(1) Fees. No Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender,
and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender. No Defaulting
Lender shall be entitled to receive any fee payable under Section 2.09(b) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(2) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(3) Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s

 

74



--------------------------------------------------------------------------------

participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C
Issuer and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender and (3) not be
required to pay the remaining amount of any such fee.

(4) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (B) such reallocation does not cause the Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s R-1 Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(5) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(2) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender (provided that the Borrower’s agreement shall not be
required if an Event of Default has occurred and is continuing at the time of
such agreement), the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Revolving Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

75



--------------------------------------------------------------------------------

Section 2.16 Incremental Credit Extensions.

(1) At any time and from time to time, subject to the terms and conditions set
forth in this Section 2.16, the Borrower may, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request one or more new commitments for Term Loans (an
“Incremental Term Loan Commitment” and the Loans made pursuant thereto,
“Incremental Term Loans”) which may be in the same Class as any Class of
outstanding Term Loans (an “Increase Term Loan Commitment”, and the Loans made
pursuant thereto, “Increase Term Loans”) or one or more additional tranches of
term loans (an “Additional Term Loan Commitment”, and the Loans made pursuant
thereto, “Additional Term Loans”) and/or one or more increases in any existing
Class of R-1 Revolving Commitments (an “Increase Revolving Commitment”) and/or
the establishment of one or more new revolving credit commitments (an
“Additional Revolving Commitment” and, together with any Increase Revolving
Commitments, the “Incremental Revolving Commitments”; together with the
Incremental Term Loans, the “Incremental Facilities”). Notwithstanding anything
to contrary herein, the aggregate principal amount of all outstanding Term Loans
and R-1 Revolving Commitments hereunder shall not, at any time, exceed
$2,500,000,000. Each Incremental Facility shall be in an integral multiple of
$1,000,000 and be in an aggregate principal amount that is not less than
$25,000,000 in case of Incremental Term Loans or $25,000,000 in case of
Incremental Revolving Commitments; provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.

(2) Any Increase Term Loans shall have terms identical to the terms of the
existing Term Loans of the relevant Class hereunder; provided, however, that
upfront fees or original issue discount may be paid to Lenders providing such
Increase Term Loans as agreed by such Lenders and the Borrower, and the
conditions to initial funding applicable to such Incremental Term Loans shall be
as provided in this Section 2.16. Any Increase Revolving Commitments shall have
terms identical to the terms of the existing R-1 Revolving Commitments of the
relevant Class hereunder; provided, however, that upfront fees may be paid to
Lenders providing such Increase Revolving Commitments as agreed by such Lenders
and the Borrower, and the conditions to initial incurrence applicable to such
Increase Revolving Commitments and to the initial borrowing thereunder shall be
as provided in this Section 2.16. Interest Periods applicable to Increase Term
Loans or R-1 Revolving Loans advanced pursuant to Incremental Revolving
Commitments may, at the election of the Administrative Agent and the Borrower,
be made with Interest Period(s) identical to the Interest Period(s) applicable
to existing Term Loans of the relevant Class or existing R-1 Revolving Loans of
the applicable Class (and allocated to such Interest Period(s) on a proportional
basis).

(3) Any Additional Term Loans (i) for purposes of prepayments, shall be treated,
unless otherwise agreed by the Lenders holding such Additional Term Loans,
substantially the same as (but in no event any more favorably than) the Term
Loans outstanding immediately prior to the incurrence of such Additional Term
Loan and (ii) other than amortization, pricing or maturity date, shall have the
same terms as the Term Loans; provided that (A) applicable interest rate
margins, arrangement fees, upfront or other fees, original issue discount and
amortization (subject to the remaining terms of this proviso) with respect to
any Additional Term Loans shall be determined by the Borrower and the applicable
Additional Lenders, (B) any Additional Term Loan shall not have a final maturity
date earlier than the Maturity Date applicable to any Term Loans outstanding
immediately prior to the incurrence of such Additional Term Loan and (C) any
Additional Term Loan shall not have a Weighted Average Life to Maturity that is
shorter than the Weighted Average Life to Maturity of any Term Loans outstanding
immediately prior to the incurrence of such Additional Term Loan; provided,
further, that Additional Term Loans may contain (x) additional or more
restrictive covenants that are applicable only to periods after the latest
Maturity Date of any Term Loans outstanding or R-1 Revolving Commitments in
effect immediately prior to giving effect to such additional facility and
(y) other terms that are reasonably satisfactory to the Administrative Agent.

(4) Any Additional Revolving Commitment shall have the same terms as the
existing R-1 Revolving Commitments; provided that (i) applicable interest rate
margins, commitment fee, arrangement fees, upfront and other fees with respect
to any Additional Revolving Commitments shall be determined by the Borrower and
the applicable Additional Lenders, and (ii) the maturity date of such

 

76



--------------------------------------------------------------------------------

Additional Revolving Commitments shall be no earlier than the latest Maturity
Date applicable to any Class of R-1 Revolving Commitments prior to giving effect
to such Additional Revolving Commitments; provided, further, that such
Additional Revolving Commitments (i) may contain (x) additional or more
restrictive covenants that are applicable only to periods after the latest
Maturity Date of any Term Loans outstanding or R-1 Revolving Commitments in
effect immediately prior to giving effect to such additional facility,
(y) provisions allowing any R-1 Revolving Commitments that have a final maturity
date prior to the final maturity date and termination of such Additional
Revolving Commitments to be repaid and terminated prior to such Additional
Revolving Commitments (z) other terms that are reasonably satisfactory to the
Administrative Agent.

(5) Each notice from the Borrower pursuant to this Section 2.16 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Any Incremental Facility shall be
effected by an amendment (an “Incremental Facility Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, the
applicable Additional Lenders, the Administrative Agent and, in the case of any
Incremental Revolving Commitments, the L/C Issuer and Swingline Lender. Any
additional bank, financial institution, existing Lender or other Person that
elects to extend Incremental Term Loans or Incremental Revolving Commitments
shall be reasonably satisfactory to the Borrower and, to the extent the
Administrative Agent’s consent would be required under Section 10.06(b), the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to the applicable
Incremental Facility Amendment. For the avoidance of doubt, no L/C Issuer or
Swingline Lender is required to act as such for any Additional Revolving
Commitments unless they so consent. No Incremental Facility Amendment shall
require the consent of any Lenders other than the Additional Lenders with
respect to such Incremental Facility Amendment. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Commitments, unless
it so agrees. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.16 and shall set forth the terms of the relevant
Incremental Term Loans or Incremental Revolving Commitments. The effectiveness
of any Incremental Facility Amendment shall be subject to the satisfaction on
the date thereof (each, an “Incremental Facility Closing Date”) of the following
conditions: (i) the Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with the applicable Incremental Facilities, (ii) such Incremental
Facility Amendment shall have been duly executed and delivered by Borrower, each
applicable Additional Lender, the Administrative Agent and, in the case of any
Incremental Revolving Commitments, the L/C Issuer and Swingline Lender,
(iii) the Borrower shall be in compliance with the financial covenants set forth
in Section 7.11 as of the last day of the most recent Test Period on a Pro Forma
Basis (including after giving effect to such Incremental Facilities (with any
Incremental Revolving Commitments given effect on a Pro Forma Basis to the
extent of the amount of such Incremental Revolving Commitments drawn on the
Incremental Facility Closing Date) and any related acquisitions or investments
as if such Incremental Facilities and related acquisitions or investments had
been made on the first day of the most recent Test Period) and (iv) each of the
conditions set forth in Section 4.02 shall be satisfied (it being understood
that all references to “the date of such Credit Extension” or similar language
in Section 4.02 shall be deemed to refer to the Incremental Facility Closing
Date). Notwithstanding the foregoing, in the event that any tranche of
Incremental Term Loans is used to finance an acquisition not prohibited by this
Agreement, which acquisition shall not be conditioned upon the availability of,
or on obtaining, third party financing or in connection with which any fee or
expense would be payable by the Borrower or its subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement, to the extent the Borrower
so elects and notifies the Administrative Agent of such election (a “Limited
Conditionality Election” and an acquisition with respect to which a Limited
Conditionality Election is made, a “Limited Conditionality Acquisition”),
(A) the condition set forth in

 

77



--------------------------------------------------------------------------------

Section 4.02(b) shall be tested at the time of the execution of the acquisition
agreement related to such Limited Conditionality Acquisition, (B) the condition
set forth in Section 4.02(a) shall be limited to (x) those representations set
forth in Sections 5.01, 5.02, 5.03(a) and (b), 5.04, 5.11, 5.16 and 5.18 and
(y) the representations of the seller or the target company (as applicable)
included in the acquisition agreement related to such Limited Conditionality
Acquisition that are material to the interests of the Lenders and/or Additional
Lenders (in their capacities as such), and only to the extent that the Borrower
or its applicable Subsidiary has the right to terminate its obligations under
such acquisition agreement as a result of a failure of such representations to
be accurate and (C) the condition referenced in clause (iii) of the preceding
sentence shall be tested at the time of the execution of the acquisition
agreement related to such Limited Conditionality Acquisition; provided that if
the Borrower has made a Limited Conditionality Election for any Limited
Conditionality Acquisition, in connection with any other incurrence of
Indebtedness after the date the definitive acquisition agreement relating to
such Limited Conditionality Acquisition was entered into and prior to the
earlier of the consummation of such Limited Conditionality Acquisition or the
termination of such definitive agreement prior to the incurrence (but not, for
the avoidance of doubt, for purposes of determining actual compliance with the
financial covenants set forth in Section 7.11), the Senior Secured Debt to Total
Asset Value Ratio, the Total Debt to Asset Value Ratio and the Fixed Charge
Coverage Ratio shall each be calculated on a Pro Forma Basis, both (i) on the
basis set forth in this clause (C) and (ii) without giving effect to such
Limited Conditionality Acquisition or the incurrence of any such Indebtedness or
Liens or the other transactions in connection therewith. The proceeds of any
Incremental Term Loans may be used only for general corporate purposes
(including, without limitation, Permitted Acquisitions, Limited Conditionality
Acquisitions, other acquisitions not prohibited by this Agreement, prepayments,
redemptions, purchases, defeasances or other satisfactions of Indebtedness, and
dividends, distributions or repurchases permitted pursuant to Section 7.04).

(6) Upon the effectiveness of any Incremental Revolving Commitments pursuant to
this Section 2.16, (x) each Revolving Lender immediately prior to the relevant
Incremental Facility Closing Date will automatically and without further act be
deemed to have assigned to each Additional Lender providing a portion of such
Incremental Revolving Commitment (each, an “Incremental Revolving Lender”), and
each such Incremental Revolving Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
(but not, for the avoidance of doubt, the related R-1 Revolving Commitments)
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Incremental Revolving
Lender) will equal the percentage of the aggregate R-1 Revolving Commitments of
all Revolving Lenders represented by such Revolving Lender’s Revolving
Commitment and (y) in the case of the provision of any Increase Revolving
Commitments, the Borrower shall prepay any Revolving Loans of the applicable
Class held by Revolving Lenders immediately prior to the relevant Incremental
Facility Closing Date with proceeds of such Increase Revolving Commitments
(which may be effected through assignments of funded Revolving Loans of such
Class from Revolving Lenders immediately prior to such increase to the relevant
Additional Lenders), as directed by the Administrative Agent such that after
giving effect to such prepayment or assignments the percentage of the aggregate
outstanding Revolving Loans of such Class held by each Revolving Lender holding
R-1 Revolving Commitments of such Class (including Additional Lenders holding
Increase Revolving Commitments of such Class) will equal the percentage of the
aggregate R-1 Revolving Commitments of such Class of all Revolving Lenders
holding R-1 Revolving Commitments of such Class (including Additional Lenders
with Increase Revolving Commitments of such Class) represented by such Revolving
Lender’s Revolving Commitment of such Class (including Increase Revolving
Commitments of such Class). In addition, in connection with the incurrence of
any Increase Term Loans, the Administrative Agent is hereby authorized to make
such adjustments necessary to ensure that such Increase Term Loans are included
ratably in each applicable Term Borrowing and each Lender’s Applicable
Percentage of the applicable Class of Term Loans is adjusted to reflect the
increased size of

 

78



--------------------------------------------------------------------------------

such Class. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentences, and such transactions
shall not be required to be effected in accordance with Section 10.06. For the
avoidance of doubt, Revolving Loans and participations in Letters of Credit and
Swingline Loans assigned pursuant to this Section 2.16(f) shall, upon receipt
thereof by the relevant Incremental Revolving Lenders, be deemed to be Revolving
Loans and participations in Letters of Credit and Swingline Loans in respect of
the Incremental Revolving Commitments acquired by such Incremental Revolving
Lenders on the applicable Incremental Facility Closing Date, and the terms of
such Revolving Loans and participation interests (including without limitation
the interest rate and maturity applicable thereto) shall be adjusted
accordingly. The Letter of Credit Sublimit and the Swingline Sublimit may be
increased as part of any Incremental Revolving Commitments in an amount not to
exceed the amount of such Incremental Revolving Commitments, subject to consent
of the L/C Issuer or Swingline Lender, as applicable.

(7) Upon the effectiveness of any Incremental Facility pursuant to this
Section 2.16, any Additional Lender participating in such Incremental Facility
that was not a Lender hereunder immediately prior to such time shall become a
Lender hereunder. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of any Incremental Facility, and (i) the applicable
Incremental Commitments shall be deemed to be Commitments hereunder, (ii) any
Loans made pursuant to the Additional Revolving Commitments shall be deemed to
be Revolving Loans of additional Class hereunder, (iii) any Loans made pursuant
to Increase Revolving Commitments shall be deemed to be Revolving Loans of the
relevant Class hereunder, (iv) any Increase Term Loans (to the extent funded)
shall be deemed to be Term Loans of the relevant Class hereunder and (v) any
Additional Term Loans shall be deemed to be Term Loans of an additional Class
hereunder.

(8) The Loans and Commitments established pursuant to this Section 2.16 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty.
All obligations in respect of such Loans and Commitments shall be Obligations
under this Agreement and the other Loan Documents payable on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents.

(9) An Incremental Facility Amendment may, subject to Section 2.16(b), (c) and
(d), without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.16 (including, without limitation, (A) amendments
to Section 2.06(a) to permit reductions of Classes of R-1 Revolving Commitments
(and prepayments of the related Revolving Loans) with a Maturity Date prior to
the Maturity Date applicable to a Class of Additional Revolving Commitments
without a concurrent reduction of such Class of Additional Revolving Commitments
and (B) such other technical amendments as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrower, to give effect
to the terms and provisions of any Incremental Commitments (and any Loans made
in respect thereof)).

(10) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

 

79



--------------------------------------------------------------------------------

Section 2.17 Extensions of Term Loans and Revolving Commitments.

(1) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans of a particular Class or R-1 Revolving
Commitments of a particular Class, in each case on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Term Loans or R-1
Revolving Commitments of such Class, as the case may be) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the Maturity Date of each such Lender’s Term
Loans and/or R-1 Revolving Commitments (and related outstandings) of such Class
and otherwise modify the terms of such Term Loans and/or R-1 Revolving
Commitments (and related outstandings) pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or R-1 Revolving Commitments
(and related outstandings) and/or modifying the amortization schedule, if any,
in respect of such Lender’s Term Loans of such Class) (each, an “Extension,” and
each group of Term Loans or R-1 Revolving Commitments, as applicable, of such
Class, in each case as so extended, being a separate Class of Term Loans or R-1
Revolving Commitments, as applicable, from the Class of Term Loans or R-1
Revolving Commitments, as applicable, from which they were converted), so long
as the following terms are satisfied: (i) except as to interest rates, fees and
final maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the R-1 Revolving Commitment of any Revolving Lender
that agrees to any Extension (an “Extending Revolving Lender”), to the extent
extended pursuant to such Extension (an “Extended Revolving Commitment”), and
the related outstandings, shall be a R-1 Revolving Commitment (or related
outstandings, as the case may be) with the same terms as the Class of R-1
Revolving Commitments (and related outstandings) subject to such Extension Offer
(immediately prior to giving effect thereto); provided that (x) if, at the time
of any Extension, any R-1 Revolving Loans of any Extending Revolving Lender are
outstanding under the applicable Class of R-1 Revolving Commitments, such R-1
Revolving Loans (and any related participations) shall be deemed to be allocated
as R-1 Revolving Loans (and related participations) under the Extended Revolving
Commitment and R-1 Revolving Loans (and related participations) under the
remaining unextended R-1 Revolving Commitments of the applicable Class in the
same proportion as such Extending Revolving Lender’s Extended Revolving
Commitments bear to its remaining unextended R-1 Revolving Commitments of the
applicable Class and (y) subject to the provisions of Section 2.03(m) to the
extent dealing with Letters of Credit which mature or expire after the Maturity
Date applicable to other R-1 Revolving Commitments, all Swingline Loans and
Letters of Credit shall be participated in on a pro rata basis by all Lenders
with R-1 Revolving Commitments in accordance with their Applicable Revolving
Percentage of the R-1 Revolving Commitments (and except as provided in
Section 2.03(m)) and all borrowings under R-1 Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
non-extending R-1 Revolving Commitments and (C) to the extent agreed in such
Extension, optional repayments of R-1 Revolving Loans relating to non-extending
R-1 Revolving Commitments upon the optional termination of such R-1 Revolving
Commitments), (ii) except as to interest rates, fees, amortization, if any,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii), (iv),
and (v), be determined by the Borrower and set forth in the relevant Extension
Offer), the Term Loans of any Term Lender that agrees to any Extension (an
“Extending Term Lender”), to the extent extended pursuant to such Extension
(“Extended Term Loans”), shall have the same terms as the Class of Term Loans
subject to such Extension Offer (immediately prior to giving effect thereto),
(iii) the Maturity Date of any Extended Term Loans shall be no earlier than the
then latest Maturity Date hereunder immediately prior to giving effect to such
Extension, (iv) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby immediately prior to giving effect to such
Extension, (v) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vi) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) or R-1 Revolving
Commitments, as the case may be, of the applicable Class in respect of which
Extending Term Lenders or Extending

 

80



--------------------------------------------------------------------------------

Revolving Lenders, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or R-1 Revolving Commitments, as the case may be, of such Class offered to
be extended by the Borrower pursuant to such Extension Offer, then the Term
Loans or R-1 Revolving Loans, as the case may be, of such Class of such
Extending Term Lenders or Extending Revolving Lenders, as the case may be, shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Extending Term Lenders or Extending Revolving Lenders, as the case may be, have
accepted such Extension Offer, (vii) all documentation in respect of such
Extension shall be consistent with the foregoing, (viii) any applicable Minimum
Extension Condition shall be required to be satisfied unless waived by the
Borrower and (ix) the Minimum Tranche Amount shall be satisfied unless waived by
the Administrative Agent.

(2) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.17, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and which may be waived by the Borrower) of Term
Loans or R-1 Revolving Commitments (as applicable) of any or all applicable
Classes be tendered and (y) no Class of Extended Term Loans shall be in an
amount of less than $50.0 million (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.17 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05, 2.12 and 2.13) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.17.

(3) No Lender shall have any obligation to agree to have any of its existing
Term Loans or R-1 Revolving Commitments extended pursuant to an Extension Offer.
No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Extending Term
Lender or Extending Revolving Lender, as applicable, (B) with respect to any
Extension of the R-1 Revolving Commitments that results in an extension of L/C
Issuer’s obligations to provide Letters of Credit, the consent of the L/C Issuer
and (C) with respect to any Extension of the R-1 Revolving Commitments that
results in an extension of the Swingline Lender’s obligations to make or hold
Swingline Loans, the Swingline Lender. All Extended Term Loans and Extended
Revolving Commitments shall constitute Term Loans or R-1 Revolving Commitments,
as applicable, under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty. All Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents payable
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents.

(4) In connection with any Extension, the Borrower shall provide the applicable
Extension Offer to the Administrative Agent (which shall provide a copy of such
Extension Offer to each of the Lenders holding Term Loans or R-1 Revolving
Commitments, as applicable, of the applicable Class) at least five (5) Business
Days prior to the date on which the applicable Lenders are requested to respond
(or such shorter period as is agreed to by Administrative Agent in its sole
discretion). Any such Lender wishing to accept an Extension Offer shall notify
Administrative Agent on or prior to the date specified in such Extension Offer
of the amount of its Term Loans or R-1 Revolving Commitments of the applicable
Class that it has elected to modify to constitute Extended Term Loans and/or
Extended Revolving

 

81



--------------------------------------------------------------------------------

Commitments. Any Extended Term Loans or Extended Revolving Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which shall be in such form as is reasonably acceptable to
Administrative Agent and shall provide for such procedures (to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension, including, without limitation, regarding timing, rounding and other
adjustments), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.17). Each Extension Amendment shall be executed by the
Borrower, the Administrative Agent and the Extending Lenders (it being
understood that such Extension Amendment shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Term Loans
or Extended Revolving Commitments established thereby). An Extension Amendment
may, subject to Section 2.17(a), without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to effect the provisions of this Section 2.17 (including, without
limitation, (A) amendments to Section 2.06(a) to permit reductions of Classes of
R-1 Revolving Commitments (and prepayments of the related R-1 Revolving Loans)
with a Maturity Date prior to the Maturity Date applicable to a Class of
Extended Revolving Commitments without a concurrent reduction of such Class of
Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
and/or Extended Revolving Commitments).

(5) This Section 2.17 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.1 Taxes.

(1) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(1) Any and all payments by or on account of any obligation of Parent or the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Withholding Agent) require the
deduction or withholding of any Tax from any such payment by the Withholding
Agent, then the Withholding Agent shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(2) If the Withholding Agent shall be required to withhold or deduct any Taxes
from any payment, then (A) the Withholding Agent shall withhold or make such
deductions as are determined by the Withholding Agent to be required based upon
the information and documentation it has received pursuant to subsection
(e) below, (B) the Withholding Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Laws and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by Parent or the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) each applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

82



--------------------------------------------------------------------------------

(2) Payment of Other Taxes by Parent or the Borrower. Without limiting the
provisions of subsection (a) above, Parent or the Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(3) Tax Indemnifications.

(1) Parent and the Borrower shall, and each does hereby, indemnify each
Recipient, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient (in each case, to the
extent not previously indemnified by Parent or the Borrower), and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Parent or the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(2) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(B) the Administrative Agent against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent against
any Excluded Taxes attributable to such Lender or the L/C Issuer, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document or otherwise payable by the Administrative
Agent to such Lender or the L/C Issuer from any other source against any amount
due to the Administrative Agent under this clause (ii).

(4) Evidence of Payments. After any payment of Taxes by the Borrower, Parent or
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower or Parent shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Borrower, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(5) Status of Lenders; Tax Documentation.

(1) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably

 

83



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)) shall not be required if in such
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(2) Without limiting the generality of the foregoing,

(1) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(2) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

84



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(3) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(4) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(3) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(4) Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 3.01(e).

(5) For the avoidance of doubt, neither this Agreement nor any Loan made
hereunder is treated as a “grandfathered obligation” for purposes of FATCA.

 

85



--------------------------------------------------------------------------------

(6) Treatment of Certain Refunds. At no time shall the Administrative Agent have
any obligation to file for or otherwise pursue on behalf of a Lender, or have
any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
such Recipient, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such refund had
never been paid. This subsection shall not be construed to require the Recipient
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to, or to file for or otherwise pursue any
refund on behalf of, the Borrower or any other Person.

(7) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(8) Lenders. For the avoidance of doubt, the term “Lender,” for purposes of this
Section 3.01, shall include the Swingline Lender and any L/C Issuer.

Section 3.2 Illegality.

If any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its Lending Office to make, maintain or fund Loans whose interest is determined
by reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on such Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (ii) if
such notice asserts the illegality of

 

86



--------------------------------------------------------------------------------

such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 3.3 Inability to Determine Rates.

(1) If prior to the first day of any Interest Period: (i) Administrative Agent
shall have determined (which determination shall be conclusive and binding upon
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period or (ii) Administrative Agent shall have received notice
from the Required Lenders that Dollar deposits are not available in the relevant
amount and for the relevant Interest Period available to the Required Lenders in
the London interbank market or (iii) the Required Lenders determine that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
lenders of funding such Eurodollar Rate Loans (in each case, “Impacted Loans”),
the Administrative Agent shall give electronic mail or telephonic notice thereof
to the Borrower and the Lenders as soon as practicable thereof. If such notice
is given (x) any Eurodollar Rate Loans requested to be made on the first day of
such Interest Period shall be made as Base Rate Loans, (y) any Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Rate Loans shall be converted to, or continued as, Base Rate Loans and (z) any
outstanding Eurodollar Rate Loans shall be converted, on the first day of such
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further Eurodollar
Rate Loans shall be made, or continued as such, nor shall Borrower have the
right to convert Loans to, Eurodollar Rate Loans, nor shall the Base Rate be
computed by reference to the Eurodollar Rate.

(2) Notwithstanding the foregoing, if there are Impacted Loans as provided
above, the Administrative Agent, in consultation with the Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans (to the extent the Borrower does not elect to maintain
such Impacted Loans as Base Rate Loans) until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans (which the
Administrative Agent agrees to do if the circumstances giving rise to Impacted
Loans cease to exist), (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

Section 3.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(1) Increased Costs Generally. If any Change in Law shall:

(1) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

87



--------------------------------------------------------------------------------

(2) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(3) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer (whether of
principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer and receipt of the certificate referred to in Section 3.04(c)
below, the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered. Subject to Section 3.04(d) below, if any Lender or L/C Issuer becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify the Borrower, through Administrative Agent, of the event by
reason of which it has become so entitled.

(2) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(3) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(4) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

88



--------------------------------------------------------------------------------

(5) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”) by any reserve ratio requirement
or analogous requirement of any central bank authority or financial regulatory
authority (including the Federal Reserve Board of Governors), additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
reasonably determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided the Borrower shall have received at least ten
(10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

Section 3.5 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(1) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(2) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(3) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any lost profit or
loss of margin or Applicable Rate). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded. A certificate of a Lender setting forth in
detail sufficient to enable the Borrower to verify the computation of the amount
or amounts necessary to compensate such Lender as specified in this Section and
delivered to the Borrower shall be conclusive absent manifest error.

 

89



--------------------------------------------------------------------------------

Section 3.6 Mitigation Obligations; Replacement of Lenders.

(1) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02 or
Section 3.03(3) (with respect to any Impacted Loans), then at the request of the
Borrower, such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(2) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

Section 3.7 Survival.

All of the Borrower’s obligations under this Article III shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swingline
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all of the
Obligations and the Facility Termination Date.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.1 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of only the following conditions
precedent, which conditions precedent were satisfied on the Closing Date:

(1) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer and a duly authorized officer of each Lender, (ii) a Note
executed by a Responsible Officer for the account of each Lender requesting a
Note not less than three (3) Business Days prior to the Closing Date, payable to
the order of each such requesting Lender and (iii) counterparts of any other
Loan Document, executed by a Responsible Officer and a duly authorized officer
of each other Person party thereto.

(2) Guaranty. Parent shall have duly authorized, executed and delivered to the
Administrative Agent a guaranty in the form of Exhibit H hereto (as modified,
supplemented or amended from time to time, the “Guaranty”), and the Guaranty
shall be in full force and effect.

(3) Borrower’s Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer (in substantially the form of
Exhibit E-1 attached hereto) dated the Closing Date, certifying as to the
Organization Documents of the Borrower (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of Parent acting in its capacity as the
general partner of the sole or managing member of the Borrower authorizing the
Borrower to enter into and perform the Loan Documents and the good standing,
existence or its equivalent of the Borrower.

 

90



--------------------------------------------------------------------------------

(4) Parent’s Officer’s Certificate. The Administrative Agent shall have received
a certificate of a Responsible Officer (in substantially the form of Exhibit E-2
attached hereto) dated the Closing Date, certifying as to the Organization
Documents of Parent (which, to the extent filed with a Governmental Authority,
shall be certified as of a recent date by such Governmental Authority), the
resolutions of the governing body of Parent, the good standing, existence or its
equivalent of Parent and of the incumbency of the Responsible Officers to
execute documents on behalf of Parent.

(5) Legal Opinion of Counsel. The Administrative Agent shall have received a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) from (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Borrower and Parent and (ii) Pepper Hamilton LLP, Pennsylvania counsel to
the Borrower and Parent, in each case covering such matters relating to the
Borrower, Parent and this Agreement as the Administrative Agent shall reasonably
request in a manner customary for transactions of this type. The Borrower hereby
requests such counsel to deliver such opinion.

(6) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the Pro Forma Balance Sheet and Projected Income Statement
referred to in Section 5.08.

(7) Solvency Certificate. The Administrative Agent shall have received a
certificate in the form of Exhibit G from the chief financial officer of Parent
with respect to the Solvency of Parent on a Consolidated basis, taken as a
whole, immediately after giving effect to the consummation of the Transactions
occurring on the Closing Date.

(8) Responsible Officer Closing Certificate. A certificate signed by a
Responsible Officer certifying that (i) the conditions specified in Sections
4.02(a) and (b) have been satisfied and (ii) after giving effect to the
Transactions to occur on or about the Closing Date or the date of the Spin-Off,
the Borrower will be in compliance with the financial covenants set forth in
Section 7.11 as of the last day of the most recent Test Period on a Pro Forma
Basis. Such certificate shall be accompanied by calculations indicating that the
Borrower will be in compliance with the financial covenants contained in
Section 7.11 on a Pro Forma Basis after giving effect to the Transactions to
occur on or about the Closing Date or the date of the Spin-Off.

(9) KYC. The Borrower shall have delivered to the Administrative Agent and each
Lender at least five (5) days prior to the Closing Date such reasonable
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Act, to the extent reasonably
requested in writing by the Administrative Agent or any Lender at least ten
(10) Business Days prior to the Closing Date.

(10) Loan Notice. The Administrative Agent shall have received a Request for
Credit Extension with respect to the Loans to be made and/or Letters of Credit
to be issued on the Closing Date.

(11) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to one or more written
agreements with the Borrower, including without limitation, this Agreement, in
each case, to the extent invoiced at least two (2) Business Days prior to the
Closing Date.

 

91



--------------------------------------------------------------------------------

(12) Consummation of Transactions. Administrative Agent shall be reasonably
satisfied that the transfer to Parent of the real estate properties described on
Schedule 4.01(l), and the transfer of the Baton Rouge Casino will be consummated
on the Closing Date, and the mortgages thereon, if any, securing the PNGI
Existing Credit Agreement will be terminated on the Closing Date, and the
consummation thereof shall be in compliance in all material respects with all
applicable Laws (including Gaming Laws and Regulation T, Regulation U and
Regulation X) and all applicable Gaming Approvals and other applicable
regulatory approvals. After giving effect to such transfer, there shall be no
conflict with, or default under, any material Contractual Obligation of Parent
and its Subsidiaries (except as Administrative Agent shall otherwise agree).

(13) REIT. Administrative Agent shall have received an officer’s certificate of
Parent and Borrower certifying that, Parent will elect to be treated as a REIT
commencing with its taxable year beginning January 1, 2014, and commencing
January 1, 2014, Parent will be organized and operate in conformity with the
requirements for qualification and taxation as a REIT, and its proposed method
of operation will enable Parent to meet the requirements for qualification and
taxation as a REIT.

(14) Pricing of Closing Date Senior Unsecured Notes. Administrative Agent shall
have received evidence that the Borrower shall have entered into a purchase
agreement with the initial purchasers thereunder for the issuance, within two
(2) Business Days of the Closing Date, of the first two tranches of the Closing
Date Senior Unsecured Notes in a gross aggregate amount equal to approximately
$1,050 million and within three (3) Business Days of the Closing Date, of the
third tranche of the Closing Date Senior Unsecured Notes in a gross aggregate
amount equal to approximately $1,000 million, and each such tranche of Closing
Date Senior Unsecured Notes has priced.

(15) Interim Access Agreement. Administrative Agent shall have received a copy
of the Interim Access Agreement, which agreement shall (i) grant PNGI and its
Subsidiaries access to the Master Lease Properties to operate and manage the
Gaming Facilities and engage in operations and activities related thereto on
such Master Lease Properties until the later of (x) the date of the
effectiveness of the Master Lease and (y) the date that is twenty (20) Business
Days after the Closing Date and (ii) not require the payment of rent to Parent
or its Subsidiaries in exchange for such rights, duly executed by the parties
thereto and a certificate of a Responsible Officer, certifying that the Interim
Access Agreement is in full force and effect as of the Closing Date.

(16) Spin-Off. Administrative Agent shall have received evidence that PNGI has
declared the dividend constituting the Spin-Off

(17) PNGI Repayment. Administrative Agent shall have received evidence that the
PNGI Repayment shall occur within ten (10) Business Days of the Closing Date,
which evidence shall consist of a prepayment notice delivered in accordance with
Section 2.09 of the PNGI Existing Credit Agreement.

(18) Projections. The Borrower shall have delivered to the Administrative Agent
a business plan and budget of Parent and its Subsidiaries on a consolidated
basis, including forecasts prepared by management of Parent and the
Subsidiaries, of consolidated balance sheets, statements of income or operations
and cash flows of Parent and its Subsidiaries for each year following the
Closing Date until the five year anniversary of the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

92



--------------------------------------------------------------------------------

Section 4.2 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(1) The representations and warranties of (i) the Borrower contained in Article
V of this Agreement and (ii) Parent contained in Section 3.1 of the Guaranty,
shall be true and correct in all material respects (or true and correct with
respect to any such representation that is already qualified by materiality or
Material Adverse Effect) on and as of the date of such Credit Extension (unless
such representation and warranty relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
(or true and correct with respect to any such representation that is already
qualified by materiality or Material Adverse Effect) on such earlier date).

(2) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(3) The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.1 Organization.

(1) Each of Parent, the Borrower and each Material Subsidiary of Parent (i) is
duly organized and validly existing under the laws of its state of organization
and (ii) has the power to own or lease, as applicable, its assets and to
transact the business in which it is presently engaged.

(2) Each of Parent, the Borrower and each Material Subsidiary of Parent is in
good standing (i) in its state of organization and (ii) in each state in which
the character of the properties owned or leased or the business transacted
requires qualification, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 5.2 Power, Authority, Consents.

(1) Each of the Borrower and Parent has the power to execute, deliver and
perform the Loan Documents to be executed by it.

 

93



--------------------------------------------------------------------------------

(2) Each of the Borrower and Parent has taken all necessary action, corporate,
partnership or otherwise, to authorize the execution, delivery and performance
of the Loan Documents to be executed by it.

(3) No consent or approval, license, authorization or declaration of any
Governmental Authority is or will be required in connection with the execution,
delivery or performance by the Borrower or Parent of the Loan Documents, except
to the extent obtained on or prior to the date required by such Governmental
Authority in connection therewith, except (i) authorizations, approvals or
consents of, and filings or registrations with any Governmental Authority or any
securities exchange previously obtained, made, received or issued and filings or
registrations with any Governmental Authority or any securities exchange in
connection with the Spin-Off, (ii) waiver by the Gaming Authorities of any
qualification requirement on the part of the Lenders who do not otherwise
qualify and are not banks or licensed lending institutions, (iii) filings of the
Loan Documents with other Governmental Authorities, including Gaming
Authorities, and (iv) to the extent the failure to obtain such consent,
approval, license, authorization or declaration would not reasonably be expected
to have a Material Adverse Effect.

Section 5.3 No Violation of Law or Agreements.

The execution and delivery by each of the Borrower and Parent of each Loan
Document to which it is a party, the performance by it thereunder and the
extensions of credit hereunder, will not (a) violate or conflict with or result
in a breach of any applicable law, rule or regulation, order, writ, injunction,
ordinance, or decree, of any Governmental Authority applicable to the Borrower
or Parent, (b) conflict with or result in a breach of any Organization Documents
of the Borrower or Parent or (c) create a default under or breach of any
agreement, bond, note or indenture to which the Borrower or Parent is a party,
or by which the Borrower or Parent is bound or any of its properties or assets
is affected, except in the case of (a) and (c) for such violations, conflicts,
defaults or breaches which in the aggregate would not reasonably be expected to
have a Material Adverse Effect.

Section 5.4 Due Execution, Validity, Enforceability.

This Agreement and each other Loan Document to which the Borrower or Parent is a
party has been duly executed and delivered by the Borrower or Parent (as the
case may be) and each constitutes the valid and legally binding obligation of
the Borrower or Parent (as the case may be), enforceable in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting the enforcement of creditors’ rights
generally and except that the remedy of specific performance and other equitable
remedies are subject to judicial discretion.

Section 5.5 Title to Properties.

Each of Parent and its Subsidiaries has valid title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
course of its business, except for such defects in title as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. There are no Liens against the assets of Parent and its
Subsidiaries, other than Permitted Liens.

Section 5.6 Judgments, Actions, Proceedings.

Except as set forth on Schedule 5.06 hereto, there are no actions, suits or
proceedings pending or, to the best knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against or affecting Parent or any of its Subsidiaries (other than normal
overseeing reviews of the Gaming Authorities) that (a) as of the Closing Date,
purports to affect the legality, validity or enforceability of this Agreement,
or (b) either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

Section 5.7 No Defaults, Compliance With Laws.

Neither Parent nor any of its Subsidiaries is in default under or with respect
to any Contractual Obligation that would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of
Parent and its Subsidiaries is in compliance in all respects with all applicable
laws, rules, regulations and orders of Governmental Authorities, non-compliance
with which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

Section 5.8 Financial Statements; Projections.

(1) The unaudited pro forma consolidated balance sheet of Parent and its
Subsidiaries as at June 30, 2013 (including the notes thereto) (the “Pro Forma
Balance Sheet”), has been prepared as if the Reorganization had occurred on
June 30, 2013. The Pro Forma Balance Sheet has been prepared in good faith by
the Borrower, based on the assumptions stated therein (which assumptions are
believed to be reasonable as of the date of delivery thereof) and based on such
assumptions, the Borrower reasonably believes that such Pro Forma Balance Sheet
presents fairly in all material respects on a pro forma basis the estimated
financial position of Parent and its subsidiaries as at June 30, 2013, assuming
that the Reorganization had occurred on June 30, 2013. The unaudited projected
statement of income of Parent and its Subsidiaries for the 12-month period
commencing on November 1, 2013 (the “Projected Income Statement”), has been
prepared as if the Reorganization occurred on November 1, 2013, and the
conversion of the Parent into a REIT occurred on January 1, 2014. The Projected
Income Statement has been prepared in good faith, based on assumptions believed
by the Borrower to be reasonable as of the date of delivery thereof (it being
understood that the Projected Income Statement is subject to assumptions and
contingencies, many of which are not within the control of the Parent or the
Borrower, no assurances can be given that the results projected in the Projected
Income Statement will be achieved, and any differences between such projected
and actual results may be material).

(2) Since the Closing Date and after giving effect to the Reorganization, there
has been no change, event or circumstance that, individually or in the
aggregate, has resulted in or would reasonably be expected to result in a
Material Adverse Effect.

Section 5.9 Tax Returns.

(a) Parent and its Subsidiaries have timely filed or caused to be filed all
Federal and material Tax returns and reports required to have been filed with
respect to income, properties or operations of Parent and its Subsidiaries, and
such returns accurately reflect in all material respects all liability for Taxes
of Parent and its Subsidiaries as a whole for the periods covered thereby and
(b) Parent and each of its Subsidiaries has timely paid or caused to be paid all
Federal and other material Taxes required to have been paid by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
Parent or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP.

Section 5.10 Intangible Assets.

Each of Parent and its Subsidiaries owns or has the right to use all patents,
trademarks, service marks, trade names, and copyrights, and rights with respect
to the foregoing, necessary to conduct its business as now conducted and as
proposed to be conducted, without any conflict with the patents, trademarks,
service marks, trade names, and copyrights and rights with respect to the
foregoing, of any other Person that would reasonably be expected to result in a
Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

Section 5.11 Regulation U.

None of Parent, the Borrower or any Subsidiary is engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock”. No part of the proceeds received by the Borrower from the Loans,
and no Letter of Credit, will be used directly or indirectly for the purpose of
purchasing or carrying, or for payment in full or in part of Indebtedness that
was incurred for the purposes of purchasing or carrying, any “margin stock”, as
such term is defined in §221.3 of Regulation U of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II, Part 221, in violation of such
regulation.

Section 5.12 Full Disclosure.

The written information (other than any forecasts, estimates, pro forma
information, projections and statements as to anticipated future performance or
conditions (the “Projections”) and other than information of a general economic
or industry specific nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as updated, modified or supplemented by other
information so furnished) from time to time, taken as a whole, together with the
information filed by Parent or its Subsidiaries with the SEC does not, taken as
a whole, and taking into account all updates, modifications and supplements,
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to any Projections, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made (it being understood that Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, that no assurance can be given that any particular Projections will be
realized and that actual results during the period or periods covered by any
such information may differ significantly from the forecasted, estimated, pro
forma, project or anticipated results and assumptions, and such differences may
be material).

Section 5.13 Licenses and Approvals.

Each of Parent and its Subsidiaries has all necessary licenses, permits and
governmental authorizations, including, without limitation, licenses, permits
and authorizations arising under or relating to Gaming Laws, to lease or own and
operate its properties and to carry on its business as now conducted, except
where the failure to have such licenses, permits and governmental authorizations
would not reasonably be expected to result in a Material Adverse Effect.

Section 5.14 Compliance with ERISA.

(1) Each Employee Benefit Plan is in compliance with the applicable provisions
of ERISA, the Code and other federal or state Laws and applicable foreign laws,
respectively, except where non-compliance would not reasonably be expected to
result in a Material Adverse Effect.

(2) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would result in a Material Adverse Effect. As of
the Closing Date, neither the Borrower nor any of its ERISA Affiliates maintain
or contribute to any Employee Benefit Plan or any Multiemployer Plan.

 

96



--------------------------------------------------------------------------------

(3) (i) Neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201-4206 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (ii) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.14(c), as would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.15 REIT Status; Spin-Off.

(1) Parent has elected to be treated as a REIT commencing with its taxable year
beginning January 1, 2014, and, commencing January 1, 2014, Parent has been and
will be organized and operate (or will operate) in conformity with the
requirements for qualification and taxation as a REIT, and its proposed method
of operation will enable Parent to meet the requirements for qualification and
taxation as a REIT.

(2) [Reserved.]

(3) The Spin-Off will constitute a distribution under Section 355 of the Code
and a reorganization under Section 368(a)(1)(D) of the Code in which no gain or
loss is recognized by Parent, PNGI or the shareholders of PNGI.

Section 5.16 Anti-Corruption Laws and Sanctions.

Parent and the Borrower have implemented and maintain in effect policies and
procedures designed to ensure compliance by Parent, the Borrower, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, the Borrower, their
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) Parent, the
Borrower, any Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of Parent, the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transaction will violate
Anti-Corruption Laws or applicable Sanctions.

Section 5.17 Solvency.

After giving effect to any Credit Extension, Parent (on a Consolidated basis) is
Solvent.

Section 5.18 Investment Company Act.

Neither Parent nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

Section 5.19 Corporate Structure.

Parent has no Subsidiaries as of the Closing Date other than those Subsidiaries
listed on Schedule 5.19. Schedule 5.19 correctly sets forth, as of the Closing
Date, the percentage ownership (direct or indirect) of Parent in each class of
capital stock or other equity of each of Parent’s Subsidiaries existing on the
Closing Date and also identifies the direct owner thereof as of the Closing
Date.

 

97



--------------------------------------------------------------------------------

Section 5.20 Plan Assets; Prohibited Transactions.

None of the Borrower or any of its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery or performance of the transactions contemplated under
this Agreement, including the making of any Loan and the issuance of any Letter
of Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

Section 5.21 [Affected Financial Institutions.]

[None of Parent, the Borrower or any of Parent’s or the Borrower’s Subsidiaries
is an Affected Financial Institution.]

ARTICLE 6

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, the Borrower shall, and shall cause Parent
and each of the Borrower’s and Parent’s Subsidiaries to:

Section 6.1 Financial Statements.

Deliver to the Administrative Agent:

(1) Annual Financial Statements. Annually, as soon as available, but in any
event within ninety (90) days after the last day of each of Parent’s fiscal
years, (i) a Consolidated balance sheet of Parent and its Subsidiaries as at
such last day of the fiscal year, (ii) Consolidated statements of income and
retained earnings and statements of cash flow, for such fiscal year, and
(iii) commencing with the second full fiscal year following the Closing Date,
comparative basis figures for the foregoing for the preceding fiscal year, all
in reasonable detail, each prepared in accordance with generally accepted
accounting principles consistently applied, in reasonable detail, and
accompanied by a report and opinion of a nationally recognized independent
public accounting firm or by any other certified public accounting firm
reasonably satisfactory to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (except for a
qualification or an exception to the extent related to the maturity or
refinancing of the Loans or prospective compliance with the financial covenants
set forth in Section 7.11 or in other Indebtedness permitted hereunder);
provided, however, the Borrower may satisfy its obligations to deliver the
financial statements described in this Section 6.01(a) by furnishing to the
Administrative Agent (A) a copy of Parent’s annual report on Form 10-K (or any
applicable successor form) in respect of such fiscal year together with the
financial statements required to be attached thereto and (B) a report and
opinion (without qualification or exception, except for an exception to the
extent related to the maturity or refinancing of the Loans or prospective
compliance with the financial covenants set forth in Section 7.11 or other
Indebtedness permitted hereunder) with respect to the matters described in
clause (A) above by a nationally recognized independent public accounting form
or by any other certified public accounting firm reasonably satisfactory to the
Administrative Agent.

(2) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of Parent’s first three fiscal
quarters of each fiscal year, (i) a Consolidated balance sheet of Parent and the
Subsidiaries as of the last day of such quarter, (ii) Consolidated statements of
income and retained earnings and statements of cash flow, for such quarter, and
(iii) after the first full fiscal year of Parent following the Closing Date,
comparative basis figures for the

 

98



--------------------------------------------------------------------------------

foregoing for the corresponding date or period of the immediately preceding
fiscal year, all in reasonable detail, each such statement to be certified in a
certificate of a Responsible Officer of Parent as presenting fairly in all
material aspects the financial position and the results of operations of Parent
and its Subsidiaries as at its date in accordance with GAAP (subject to year-end
audit adjustments and the absence of footnotes); provided, however, the Borrower
may satisfy its obligations to deliver the financial statements described in
this Section 6.01(b) by furnishing to the Lenders a copy of Parent’s quarterly
report on Form 10-Q (or any applicable successor form) in respect of such fiscal
quarter together with the financial statements required to be attached thereto.

(3) Compliance Information. Promptly after a written request therefor, such
other financial data or information evidencing compliance with the requirements
of this Agreement, the Notes and the other Loan Documents, as any Lender may
reasonably request from time to time.

(4) Compliance Certificate and Auditor’s Certificate. (i) At the same time as it
delivers the financial statements required under the provisions of Sections
6.01(a) and 6.01(b), a Compliance Certificate of a Responsible Officer
certifying to the effect that no Default or Event of Default exists as of the
date of such certificate, or, if such cannot be so certified, specifying in
reasonable detail the exceptions, if any, to such statement. Such certificate
shall be accompanied by a calculation indicating whether the Borrower is
compliance with the financial covenants contained in Section 7.11; and
(ii) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate (which certificate may be limited or eliminated
to the extent required by accounting rules or guidelines or to the extent not
available on commercially reasonable terms as determined in consultation with
the Administrative Agent) of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default relating to
the covenants set forth in Section 7.11, except as specified in such
certificate.

(5) Tenant Information. To the extent provided to the Borrower or Parent under
the Master Lease, quarterly or annual financial statements of the Tenant or the
parent company of the Tenant.

(6) Copies of Documents. Promptly after the effectiveness thereof (and in any
event within five (5) Business Days (or such longer period as the Administrative
Agent shall agree in its sole discretion)), copies of any amendment or
modification to, or waiver of, the Master Lease or the Master Lease Guaranty, or
any notice of default delivered or received thereunder.

(7) Notices of Defaults or Material Adverse Effect. Promptly upon a Responsible
Officer obtaining knowledge of (i) the existence of a Default or Event of
Default or (ii) any event or condition (including with respect to compliance
with Environmental Laws) that would constitute or cause, or would reasonably be
expected to result in, a Material Adverse Effect, notice of such Default, Event
of Default, event or condition.

(8) Forecasts. No later than ninety (90) days after the first day of each fiscal
year of Parent, a corporate forecast for such fiscal year with respect to Parent
and its Subsidiaries, accompanied by a statement of the chief financial officer
of Parent to the effect that such forecast has been prepared in good faith,
based on assumptions believed to be reasonable at the time prepared (it being
recognized, however, that projections as to future events are not to be viewed
as facts or guaranties of future performance and that actual results during the
period or periods covered by such projections may differ from the projected
results and that such differences may be material and that Parent makes no
representation that such projections will be in fact realized).

 

99



--------------------------------------------------------------------------------

(9) Management Letters. Promptly after the Borrower or Parent’s receipt thereof,
a copy of any “management letter” received by the Borrower or Parent from its
certified public accountants, and management’s responses, if any, thereto.

(10) ERISA. Promptly after the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect, a written notice specifying the
nature thereof, what action Parent, the Borrower or any of their ERISA
Affiliates has taken, are taking or propose to take with respect thereto, and,
when known, any action taken or threatened by the IRS, Department of Labor, PBGC
or Multiemployer Plan sponsor with respect thereto.

(11) Change in Ratings. Promptly after a Rating Agency shall have announced a
change in the then-established rating of the Facilities, written notice of such
rating change.

(12) Additional Information. Such other material additional information
regarding the business, affairs and condition of Parent and its Subsidiaries as
the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 1.01(a); or (b) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by fax transmission or other electronic mail
transmission) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive MNPI, and who may
be engaged in investment and other market-related activities with respect to the
securities of Parent or its Subsidiaries or PNGI. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that the Borrower has been notified in writing (and that the
Borrower agrees) will be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Arrangers, the Bookrunners, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any MNPI (although it may be sensitive
and proprietary) (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(3) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(4) the Administrative Agent and any Affiliate thereof and the Arrangers and the
Bookrunners shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

100



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, none of Parent or
any of its Subsidiaries will be required to disclose, permit the inspection,
examination or making of copies or extracts, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to
Administrative Agent (or its designated representative) or any Lender is then
prohibited by law, rule, regulation, court order or contract or (ii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

Section 6.2 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in all material respects shall be made of all financial transactions and
matters involving the assets and business of Parent or its Subsidiaries, as the
case may be, to allow Parent to prepare its financial statements in conformity
in all material respects with GAAP.

Section 6.3 Inspections and Audits.

Permit the Administrative Agent to make or cause to be made (prior to an Event
of Default and if no Event of Default then exists, at the Lenders’ expense and
during the continuance of an Event of Default, at the Borrower’s expense),
inspections and audits of any books, records and papers of Parent or any of its
Subsidiaries and to make extracts therefrom and copies thereof, or to make
appraisals, inspections and examinations of any properties and facilities of
Parent or any of its Subsidiaries, on reasonable prior written notice, at all
such reasonable times during normal business hours and as often as any Lender
may reasonably require (but no more than once annually if no Event of Default
exists), in order to ensure that the Borrower is and will be in compliance with
its obligations under the Loan Documents. Notwithstanding anything to the
contrary in this Section 6.03, none of Parent or any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making of copies or
extracts, or discussion of, any document, information or other matter that
(i) in respect of which disclosure to Administrative Agent (or its designated
representative) or any Lender is then prohibited by law, rule, regulation, court
order or contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Section 6.4 Maintenance and Repairs.

Cause to be maintained in good repair, working order and condition, subject to
normal wear and tear, force majeure and casualty and condemnation, all material
properties and assets from time to time owned or leased by Parent or any of its
Subsidiaries and used in or necessary for the operation of its businesses, and,
to the extent such maintenance obligation is an obligation of an Operator or
other counterparty under a lease, including, without limitation the Tenant, the
Borrower shall use commercially reasonable efforts to cause such properties to
be so maintained.

Section 6.5 Maintenance of Existence; Compliance with Law.

(a) Do, or cause to be done, all things reasonably necessary to preserve and
keep in full force and effect the corporate or other organizational existence of
Parent, the Borrower and each Material Subsidiary and all permits, rights and
privileges necessary for the proper conduct of its business (except where
(i) otherwise permitted under this Agreement or (ii) in the case of any
Subsidiary of Parent (other than the Borrower) where the Borrower reasonably
determines that the failure to maintain and preserve the same would not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect), and (b) comply in all material respects with all applicable laws,
regulations, orders (including, without limitation, ERISA) and material
Contractual Obligations except where the failure to so comply, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

101



--------------------------------------------------------------------------------

Section 6.6 Perform Tax Obligations.

The Borrower will, and will cause Parent and each of their respective
Subsidiaries to, pay its Federal and other material Tax liabilities, assessments
and governmental charges before the same shall become delinquent or in default,
except where (a)(i) the validity or amount thereof is being contested in good
faith by appropriate proceedings and (ii) adequate reserves therefor have been
established on the books of Parent, the Borrower or the appropriate Subsidiary
in accordance with GAAP or (b) the failure to make such payment would not
reasonably be expected to result in a Material Adverse Effect.

Section 6.7 Notice of Litigation.

Promptly notify the Administrative Agent (which shall promptly notify each of
the Lenders) in writing of any litigation or governmental proceeding upon a
Responsible Officer obtaining knowledge thereof (including, without limitation,
pursuant to any applicable Environmental Laws), pending against Parent or any of
its Subsidiaries that would reasonably be expected to result in a Material
Adverse Effect. Notwithstanding anything to the contrary in this Section 6.07,
none of Parent or any of its Subsidiaries will be required to provide notice of
or disclose, permit the inspection, examination or making of copies or extracts,
or discussion of, any document, information or other matter that (i) in respect
of which disclosure to Administrative Agent (or its designated representative)
or any Lender is then prohibited by law, rule, regulation, court order or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Section 6.8 Insurance.

(1) Maintain or cause to be maintained with insurance companies insurance of
recognized financial responsibility (determined at the time such insurance is
obtained) insurance in such amounts and covering such risks (other than wind or
flood damage) as is usually carried by companies engaged in similar businesses
and owning or leasing similar properties in the same general areas in which
Parent and its Subsidiaries engage in business or own or lease properties,
except to the extent that such insurance that is not available on commercially
reasonable terms.

(2) Maintain all flood insurance required by Flood Insurance Laws (provided
that, for the avoidance of doubt, insurance with respect to wind and flood
damage shall not be required to be maintained unless and to the extent required
by such Flood Insurance Laws).

(3) File with the Administrative Agent upon its reasonable request a list of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

Section 6.9 [Reserved].

Section 6.10 Environmental Compliance.

(1) Comply and cause each Real Property owned or leased by Parent and its
Subsidiaries to comply in all material respects with all applicable
Environmental Laws currently or hereafter in effect except for such
non-compliance as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

102



--------------------------------------------------------------------------------

(2) At the reasonable written request of the Administrative Agent, which request
shall specify in reasonable detail the basis therefor, at any time and from time
to time after (i) the Administrative Agent receives notice under Section 6.01(g)
of any Event of Default for which notice is required to be delivered regarding
compliance with Environmental Laws and such Event of Default is continuing or
(ii) Parent or any of its Subsidiaries are not in compliance with
Section 6.10(a) with respect to any Real Property, provide, at the Borrower’s
sole cost and expense, an environmental site assessment report concerning any
such Real Property now or hereafter owned, leased or operated by Parent or any
of its Subsidiaries, prepared by an environmental consulting firm proposed by
the Borrower and reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the potential cost of any
required remedial action in connection with any Hazardous Materials on such Real
Property. If the Borrower fails to provide the same within 90 days (or such
longer period as is agreed to by the Administrative Agent in its sole
discretion) after such request was made, the Administrative Agent may order the
same, and the Borrower or Parent shall grant and the Borrower and Parent hereby
grant, to the Administrative Agent and its agents, advisors and consultants
access to such Real Property at reasonable times, and upon reasonable notice to
the Borrower, and specifically grants the Administrative Agent and its agents,
advisors and consultants, an irrevocable non-exclusive license, subject to the
rights of tenants, to undertake such assessment, all at the Borrower’s expense,
subject to the rights of tenants. The Administrative Agent hereby agrees to use
its commercially reasonable efforts to obtain from the firm conducting any such
assessment usual and customary agreements to secure liability insurance and to
treat its work as confidential and shall promptly provide the Borrower with all
documentation relating to such assessment.

Section 6.11 Maintenance of REIT Status.

On and after January 1, 2014, the Borrower will cause Parent to maintain
adequate records so as to comply with all record-keeping requirements relating
to its qualification as a REIT as required by the Code and will cause Parent to
properly prepare and timely file with the IRS all returns and reports required
thereby. Commencing January 1, 2014, the Borrower will cause Parent to operate
its business at all times so as to qualify as a REIT. On and after the date of
the consummation of the Spin-Off, the Borrower will cause Parent to list and to
continue to list the common stock of Parent for trading on a U.S. national or
international securities exchange. Commencing on the effective date of Parent’s
election to qualify as a REIT (which election shall be made in connection with
the filing of its U.S. federal income tax return relating to 2014, and shall be
effective upon such filing as of January 1, 2014), the Borrower will cause
Parent to maintain its status as a REIT and remain qualified as a REIT.

Section 6.12 Use of Proceeds.

Use the proceeds of the Loans as follows: (a) for working capital and general
corporate purposes which shall include, without limitation, to fund permitted
dividends, distributions and acquisitions and any other transaction not
prohibited hereunder and (b) in the case of the R-1 Revolving Loans made on the
Amendment No. 2 Effective Date, to repay all amounts understanding under the
Closing Date Term Loans and to pay the fees and expenses incurred in connection
with Amendment No. 2 to the Credit Agreement.

Section 6.13 Master Lease. Enter into the Master Lease and the Master Lease
Guaranty on or before the date that is twenty (20) Business Days after the
Closing Date, and promptly following the Borrower’s entry into the Master Lease
and Master Lease Guaranty, provide the Administrative Agent with (i) executed
copies thereof and (ii) a certificate from a Responsible Officer certifying that
the Master Lease and the Master Lease Guaranty are in full force and effect.

 

103



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, it shall not, nor shall it permit Parent,
any of Borrower’s Subsidiaries or any of Parent’s Subsidiaries to, directly or
indirectly:

Section 7.1 Indebtedness.

Create or incur any Indebtedness, except:

(1) Indebtedness created hereunder (including Indebtedness under any Incremental
Facilities);

(2) Taxes, assessments and governmental charges, accounts payable and accrued
liabilities, and deferred liabilities other than for borrowed money (e.g.,
deferred compensation and deferred taxes);

(3) Indebtedness secured by the security interests referred to in
Section 7.02(b) and Permitted Refinancings thereof;

(4) Indebtedness (i) owed by any Subsidiary to Parent or Borrower, (ii) owed by
Parent, Borrower or any Wholly-Owned Subsidiary of Parent or Borrower to Parent,
Borrower or any Wholly-Owned Subsidiary of Parent or Borrower that owns or
leases Unencumbered Assets or (iii) owed by any Subsidiary of Parent that is not
a Wholly-Owned Subsidiary of Parent (other than Borrower) to any Subsidiary of
Parent;

(5) Indebtedness assumed in connection with any Permitted Acquisition; provided
that such Indebtedness was not incurred in contemplation of such Permitted
Acquisition;

(6) Cash management obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;

(7) the Senior Unsecured Notes and Permitted Refinancings thereof;

(8) any obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated to be held by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation;

(9) Indebtedness set forth in Schedule 7.01 and Permitted Refinancings thereof;
and

 

104



--------------------------------------------------------------------------------

(10) other Indebtedness (including any portion of any renewal, financing, or
extension of Indebtedness set forth in Schedule 7.01 or of the Senior Unsecured
Notes to the extent such portion does not meet the criteria set forth in clause
(g) or (i) above, as applicable) as long as, immediately prior to and after
giving effect thereto no Default or Event of Default shall exist or result
therefrom, and immediately after giving effect thereto, the Borrower would be in
compliance with the financial covenants set forth in Section 7.11 on a Pro Forma
Basis (including after giving effect to the incurrence or assumption of such
Indebtedness) as of the last day of the most recent Test Period ended prior to
the incurrence or assumption of such Indebtedness;

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 7.01, the Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

Section 7.2 Liens.

Create, or assume or permit to exist, any Lien on any of the properties or
assets of Parent or any of its Subsidiaries, whether now owned or leased or
hereafter acquired, except:

(1) Permitted Liens;

(2) Liens securing Capitalized Lease Obligations and purchase money Liens on
property acquired or held by Parent or its Subsidiaries securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring, improving or developing such property (or Liens on any such property
previously subject to Capitalized Lease Obligations or purchase money Liens
incurred in connection with a Permitted Refinancing); provided that (i) if the
property is being acquired, any such Lien attaches to such property concurrently
with or within 180 days after the acquisition thereof, (ii) such Lien attaches
solely to the property so acquired in such transaction or to such improvements
or developments thereunder and property related or ancillary thereto (or in the
case of a Permitted Refinancing, such Lien attaches to property previously
securing Capitalized Lease Obligations and purchase money Liens and improvements
or developments thereon and property related or ancillary thereto), (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such property (plus, in the case of a Permitted Refinancing, any interest, fees,
costs or premiums payable in connection with such Permitted Refinancing), and
(iv) the aggregate amount of all such Indebtedness on a Consolidated basis for
Parent and its Subsidiaries shall not at any time exceed $50,000,000 at any time
outstanding plus any interest, fees, costs or premiums paid in connection with a
Permitted Refinancing;

(3) Liens securing Indebtedness created after the Closing Date and permitted
under Section 7.01(e);

(4) Liens set forth on Schedule 7.02 hereto and any Liens securing Permitted
Refinancings of the Indebtedness secured by such Liens; provided, however, that
(i) such Liens do not encumber any Property of Parent or any Subsidiary other
than (x) any such Property subject thereto on the Closing Date,
(y) after-acquired property that is affixed or incorporated into Property
covered by such Lien and (z) proceeds and products thereof;

(5) Liens on property or assets of Parent and its Subsidiaries so long as no
Default or Event of Default shall exist or result therefrom and immediately
after giving effect thereto the Borrower would be in compliance with the
financial covenants set forth in Section 7.11 on a Pro Forma Basis (including
after giving effect to the incurrence or assumption of such Lien) as of the last
day of the most recent Test Period ended prior to the incurrence or assumption
of such Lien; and

 

105



--------------------------------------------------------------------------------

(6) Liens securing Capitalized Lease Obligations (and Attributable Indebtedness
relating thereto) to the extent payments in respect of such Capitalized Lease
Obligations fund payments made under Indebtedness consisting of mortgage,
industrial revenue bond, industrial development bond and similar financings to
the extent that the holder of such Indebtedness is Parent, the Borrower or any
of Parent’s or the Borrower’s Wholly-Owned Subsidiaries.

Section 7.3 Mergers, Acquisitions.

To merge, wind up, dissolve, liquidate, or consolidate with or into another
Person; provided that, notwithstanding the foregoing provisions of this
Section 7.03, (a) the Borrower Merger shall be permitted so long as
substantially simultaneously with the consummation of the Borrower Merger,
(i) Parent and GLP Capital execute and deliver to the Administrative Agent the
GLP Capital Assumption Agreement, (ii) GLP Capital delivers to the
Administrative Agent and the Lenders opinions of counsel in form and substance
substantially similar to the opinions of counsel delivered under Section 4.01(e)
as if it had been the Borrower on the Closing Date (it being understood that
such opinions may be limited to matters with respect to GLP Capital) and
(iii) GLP Capital delivers to the Administrative Agent a certificate of a
Responsible Officer in form and substance substantially similar to the officer’s
certificate delivered under Section 4.01(c) as if it had been the Borrower on
the Closing Date, (b) the Borrower may merge or consolidate with any of its
Subsidiaries or any other Person (other than Parent); provided that the Borrower
is the continuing or surviving Person, (c) Parent may merge or consolidate into
any of its Subsidiaries or any other Person (other than the Borrower); provided
that Parent is the continuing or surviving Person, (d) any Subsidiary of Parent
(other than Borrower) may be merged or consolidated with or into any other
Subsidiary of Parent or another Person; provided that the surviving or
continuing Person is a Subsidiary, and provided further, that (i) if either
Subsidiary is a Wholly-Owned Subsidiary of the Borrower or Parent, the surviving
or continuing Person is a Wholly-Owned Subsidiary of the Borrower or Parent and
(ii) if the Borrower is party to any such merger or consolidation, the Borrower
shall be the surviving or continuing Person, (c) a Subsidiary of Parent (other
than the Borrower) may be merged or consolidated with or into any other Person
in connection with a Disposition permitted by Section 7.05 or an Investment
permitted by Section 7.06, and (e) any Subsidiary of Parent (other than the
Borrower) may dissolve, liquidate or wind up its affairs at any time; provided
that such dissolution, liquidation or winding up, as applicable, would not
reasonably be expected to have a Material Adverse Effect.

Section 7.4 Distributions.

Make or declare any Restricted Payment, except that:

(1) Parent may declare and make dividend payments or other distributions payable
solely in its common stock and the Borrower may declare and make dividend
payments or other distributions payable solely in its limited partnership
interests;

(2) the Borrower and Parent and their respective Subsidiaries may declare and
make Restricted Payments if, and only if, at the time of such payment or
repurchase, respectively, and immediately after giving effect thereto, no Event
of Default shall exist hereunder and the Borrower would be in Pro Forma
Compliance with the financial covenants set forth in Section 7.11 as of the last
day of the most recent Test Period ended prior to such payment or purchase, as
applicable;

(3) the Borrower may, in any fiscal year, declare and make cash distributions
ratably to the holders of the Borrower’s Equity Interests according to their
respective holdings of the type of Equity Interests in respect of which such
Restricted Payment is being made, to the extent necessary for Parent to
distribute (and Parent may declare and make cash distributions to distribute)
cash dividends to the holders of its Equity Interests in an amount not to exceed
the minimum amount required for Parent to qualify as, and maintain its
qualification as, a REIT and for Parent to avoid the payment of federal or state
income or excise tax;

 

106



--------------------------------------------------------------------------------

(4) (i) each Subsidiary of Borrower may make Restricted Payments to Borrower and
each Subsidiary of Borrower and (ii) each Subsidiary of Parent (other than
Borrower and its Subsidiaries) may make Restricted Payments to Parent or any
Subsidiary of Parent;

(5) any Subsidiary of Parent (other than the Borrower) may declare and make (and
incur any obligation (contingent or otherwise) to declare and make) Restricted
Payments ratably to the holders of such Subsidiary’s Equity Interests according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made; and

(6) the Borrower and Parent may declare and make distributions as contemplated
by, and to consummate, the E&P Purge on or before December 31, 2014.

Notwithstanding the foregoing in this Section 7.04, solely for the period from
and after the Closing Date and prior to the PNGI Repayment, this Section 7.04
shall not encumber or restrict the ability of Parent or its Subsidiaries to pay
dividends or make other distributions, to make Investments in PNGI or any of
PNGI’s Subsidiaries or to transfer any of its property to PNGI or any of PNGI’s
Subsidiaries.

Section 7.5 Disposition of Assets.

Make any Disposition except:

(1) Dispositions of damaged, obsolete or worn out Property or Property no longer
used or useful in the business of Parent or its Subsidiaries, whether now owned
or leased or hereafter acquired, in the ordinary course of business;

(2) Dispositions of inventory, fixtures, furnishings and equipment in the
ordinary course of business;

(3) Dispositions of cash and cash equivalents;

(4) Dispositions by Parent and its Subsidiaries in exchange for one or more real
estate properties and/or one or more Related Businesses or for any Person or
entity owning or leasing one or more real estate properties and/or one or more
Related Businesses; provided that the Board of Directors of Parent has
determined in good faith that the fair market value of the assets (other than
cash and Cash Equivalents) received by Parent or any such Subsidiary are not
materially different than the fair market value of the assets (other than cash
and Cash Equivalents) exchanged by Parent or such Subsidiary (it being
understood that additional consideration (including cash and Cash Equivalents)
may be paid or received by Parent or its Subsidiaries to the extent of any
difference in fair market value).

(5) Dispositions of Property (i) by Parent or any Subsidiary of Parent to
Parent, the Borrower or any Person that is a Wholly-Owned Subsidiary of Parent
or of the Borrower (including, without limitation, Dispositions pursuant to the
Borrower Merger) or (ii) by any non-Wholly-Owned Subsidiary of the Borrower to
any non-Wholly-Owned Subsidiary of the Borrower;

(6) Dispositions consisting of Liens permitted by Section 7.02, transactions
permitted by Section 7.03, distributions permitted by Section 7.04 or
Investments permitted by Section 7.06;

 

107



--------------------------------------------------------------------------------

(7) Dispositions by Parent and its Subsidiaries not otherwise permitted under
this Section 7.05; provided that (i) immediately prior to and after giving
effect to such Disposition, no Default or Event of Default exists and is
continuing or would result from such Disposition and (ii) immediately after
giving effect thereto, the Borrower would be in compliance with the financial
covenants set forth in Section 7.11 on a Pro Forma Basis (including after giving
effect to such Disposition) as of the last day of the most recent Test Period
ended prior to such Disposition; provided, further, that in the case of sales of
Unencumbered Assets having a value greater than 10.0% of the Unencumbered Asset
Value (as of the most recent Test Period prior to such Disposition) the Borrower
shall deliver to the Administrative Agent a written certificate of a Responsible
Officer with respect to the matters referred to in clauses (i) and (ii);

(8) real estate leases and subleases entered into in the ordinary course of
business; and

(9) any transfer of Equity Interests in any Subsidiary of Parent (other than the
Borrower) or any Gaming Facility in connection with the occurrence of a Trigger
Event.

Notwithstanding the foregoing in this Section 7.05, solely for the period from
and after the Closing Date and prior to the PNGI Repayment, this Section 7.05
shall not encumber or restrict the ability of Parent or its Subsidiaries to pay
dividends or make other distributions, to make Investments in PNGI or any of
PNGI’s Subsidiaries or to transfer any of its property to PNGI or any of PNGI’s
Subsidiaries.

Section 7.6 Investments.

Make any Investment in any Person, except:

(1) Investments by Parent or any of its Subsidiaries in cash and Cash
Equivalents;

(2) Investments (i) by Parent in Borrower or any of their respective
Subsidiaries, (ii) by any Subsidiary of Parent in Parent, Borrower or any
Subsidiary of Parent or Borrower or (iii) by Parent or any of its Subsidiaries
in any Person that, as a result of or in connection with such Investment,
becomes or will become a Subsidiary of Parent or Borrower;

(3) Investments consisting of (i) extensions of credit in the nature of the
performance of bids, (ii) accounts receivable or notes receivable arising from
the grant of trade credit, contracts and leases in the ordinary course of
business, and (iii) Investments received in satisfaction or partial satisfaction
of amounts owing from financially troubled account debtors or received in
respect of delinquent accounts or in connection with the bankruptcy or
reorganization of account debtors or other obligors or in settlements of
disputes with obligors;

(4) Guaranties permitted by Section 7.01;

(5) Investments existing as of the Closing Date and set forth in Schedule 7.08
and any Investments received in respect thereof without the payment of
additional consideration (other than through the issuance of or exchange of
Qualified Equity Interests of Parent);

(6) Investments in Redevelopment Property, Development Property and undeveloped
land (including, without duplication, Investments of the type described in
clause (a), with respect to indebtedness, and clause (b) of the definition of
“Investment” secured by any such property or utilized in the redevelopment or
development of such property); provided that the aggregate book value of all
such Investments outstanding at the time any such Investment is made (after
giving effect to such Investment) does not exceed 30.0% of Total Asset Value
calculated as of the last day of the Test Period ended immediately preceding the
date of such Investment on a Pro Forma Basis (including after giving

 

108



--------------------------------------------------------------------------------

effect to such Investment (as if it had been made during such Test Period));
provided, further, that the aggregate book value of all Investments made
pursuant to clauses (f), (g), (h) and (k) outstanding at the time any such
Investment is made (after giving effect to such Investment) does not exceed
35.0% of Total Asset Value calculated as of the last day of the Test Period
ended immediately preceding the date of such Investment on a Pro Forma Basis
(including giving effect to such Investment (as if it had been made during such
Test Period)); provided, further, that the aggregate book value of all
Investments in undeveloped land made pursuant to this clause (f) outstanding at
the time any such Investment in undeveloped land is made (after giving effect to
such Investment) does not exceed 10.0% of Total Asset Value calculated as of the
last day of the Test Period ended immediately preceding the date of such
Investment on a Pro Forma Basis (including giving effect to such Investment (as
if it had been made during such Test Period)). For the avoidance of doubt,
Investments in Redevelopment Property, Development Property and undeveloped land
shall cease to constitute Investments therein for purposes of this clause (f) at
the time such assets cease to constitute Redevelopment Property, Development
Property or undeveloped land, as applicable;

(7) Investments in Joint Ventures; provided that the aggregate book value of all
such Investments outstanding at the time any such Investment is made (after
giving effect to such Investment) does not exceed 25.0% of Total Asset Value
calculated as of the last day of the Test Period ended immediately preceding the
date of such Investment on a Pro Forma Basis (including giving effect to such
Investment (as if it had been made during such Test Period)); provided, further,
that the aggregate book value of all Investments made pursuant to clauses (f),
(g), (h) and (k) outstanding at the time any such Investment is made (after
giving effect to such Investment) does not exceed 35.0% of Total Asset Value
calculated as of the last day of the Test Period ended immediately preceding the
date of such Investment on a Pro Forma Basis (including giving effect to such
Investment (as if it had been made during such Test Period));

(8) Investments (other than Investments in Operators (including, without
limitation, Tenant and the parent company of Tenant), Income Properties,
Redevelopment Property, Development Property, undeveloped land and Joint
Ventures); provided that the aggregate book value of all such Investments
outstanding at the time any such Investment is made (after giving effect to such
Investment) does not exceed 20.0% of Total Asset Value calculated as of the last
day of the Test Period ended immediately preceding the date of such Investment
on a Pro Forma Basis (including giving effect to such Investment (as if it had
been made during such Test Period)); provided, further, that the aggregate book
value of all Investments made pursuant to clauses (f), (g), (h) and
(k) outstanding at the time any such Investment is made (after giving effect to
such Investment) does not exceed 35.0% of Total Asset Value calculated as of the
last day of the Test Period ended immediately preceding the date of such
Investment on a Pro Forma Basis (including giving effect to such Investment (as
if it had been made during such Test Period));

(9) Investments consisting of moving, entertainment and travel expenses, drawing
accounts and similar expenditures made to officers, directors and employees in
the ordinary course of business not to exceed $10,000,000 in the aggregate at
any time outstanding;

(10) Investments in respect of Swap Contracts permitted pursuant to
Section 7.01(h);

(11) Investments in Operators (including, without limitation, the Tenant and the
parent company of the Tenant) of the type described in clause (b) of the
definition of “Investment”; provided, that the aggregate book value of all such
Investments (excluding any such Investments secured by real property of such
Operator (including, without limitation, the Tenant and the parent company of
the Tenant)) outstanding at the time any such Investment is made (after giving
effect to such Investment) does not exceed 20.0% of Total Asset Value calculated
as of the last day of the Test Period ended immediately

 

109



--------------------------------------------------------------------------------

preceding the date of such Investment on a Pro Forma Basis (including after
giving effect to such Investment (as if it had been made during such Test
Period)); provided, further, that the aggregate book value of all Investments
made pursuant to clauses (f), (g), (h) and (k) outstanding at the time any such
Investment is made (after giving effect to such Investment) does not exceed
35.0% of Total Asset Value calculated as of the last day of the Test Period
ended immediately preceding the date of such Investment on a Pro Forma Basis
(including giving effect to such Investment (as if it had been made during such
Test Period));

(12) other Investments in an aggregate amount outstanding not in excess of the
Available Equity Amount;

(13) Permitted Acquisitions (including Investments of Persons acquired in
Permitted Acquisitions, subject to the provisions of the definition of
“Permitted Acquisition”);

(14) other Investments in an aggregate amount, together with all other
Investments made under this Section 7.06(n) and outstanding at such time, not to
exceed 5% of Total Asset Value at the time such Investment is made;

(15) Investments in Income Properties and other Property ancillary or reasonably
related to such Income Properties;

(16) the occurrence of a Reverse Trigger Event under any applicable Transfer
Agreement; and

(17) subject to the limitations set forth in clauses (f), (g), (h) and (k) of
this Section 7.06, Investments received in respect of Dispositions permitted
under Section 7.05.

For purposes of this Section 7.06, the amount of each Investment outstanding at
any time shall be determined in accordance with the definition of “Investment.”

Notwithstanding the foregoing in this Section 7.06, solely for the period from
and after the Closing Date and prior to the PNGI Repayment, this Section 7.06
shall not encumber or restrict the ability of Parent or its Subsidiaries to pay
dividends or make other distributions, to make Investments in PNGI or any of
PNGI’s Subsidiaries or to transfer any of its property to PNGI or any of PNGI’s
Subsidiaries.

Section 7.7 Fiscal Year.

Change its fiscal year (provided that any Subsidiary acquired after the Closing
Date may change its fiscal year to match the fiscal year of Parent).

Section 7.8 Master Lease.

(1) (i) Without the consent of the Required Lenders, enter into any amendment,
modification or waiver of any term of the Master Lease, in each case (A) if
after giving effect thereto the Borrower would not be in compliance with the
financial covenants set forth in Section 7.11 on a Pro Forma Basis as of the
last day of the Test Period ended immediately preceding the date of such
amendment, modification or waiver (including after giving effect to such
amendment, modification or waiver) or (B) that would reasonably be expected to
result in a Material Adverse Effect, or (ii) without the consent of the Required
Lenders, enter into or permit any amendment, modification or waiver of the
Master Lease with respect to (A) any provision of the Master Lease that has the
effect of (1) shortening the term of the Master Lease to less than 20 years
(including extension or renewal rights) at the time of and after giving effect
to

 

110



--------------------------------------------------------------------------------

such modification of the term thereof (it being understood that any removal of a
property from the Master Lease in accordance with its terms or clause (b) below
shall not, by itself, constitute a shortening of the term of the Master Lease),
or (2) making the financial covenant set forth in Section 23.3(a) of the Master
Lease less restrictive on the Tenant in any material respect from that set forth
in Section 23.3(a) of the Master Lease as in effect on the date the Master Lease
is entered into; provided that (x) changes to the financial covenants or
component definitions thereof to reflect a change in GAAP or the application
thereof shall not require the consent of the Required Lenders, and (y) changes
to the definitions of “Adjusted Revenue” or “Rent” or the component definitions
thereof to reflect the addition of properties to, or removal of properties from
(subject to clause Section 7.08(c)), the Master Lease shall not require the
consent of the Required Lenders, (B) Article XXXVI of the Master Lease that is
adverse to the Lenders in any material respect or (C) Section 1.2 of the Master
Lease; provided that amendments or modifications of the Master Lease (and
corresponding rent reduction) pursuant to the terms of the Master Lease in
connection with an asset sale made in accordance with Section 7.05 and pursuant
to Section 18.1 of the Master Lease shall not be deemed to result in, or
reasonably be expected to result in, a Material Adverse Effect. Notwithstanding
the foregoing, nothing in this Section 7.08 shall limit the ability of the
Borrower to receive property, assets or payment in-kind to satisfy the rent
obligations of the Tenant.

(2) With respect to any Gaming Facility that is subject to the Master Lease,
allow any such Gaming Facility and related property where such Gaming Facility
is located to be sold, transferred or disposed of, or allow the Master Lease to
terminate with respect to any such Gaming Facility and related property where
such Gaming Facility is located (except as permitted in the proviso in clause
(a) above), unless, after giving effect to such sale, transfer, disposition or
termination (including the entering into of any new or replacement lease with
respect thereto), the Borrower would be in compliance with the Financial
Covenants as of the last day of the Test Period ended immediately preceding such
sale, transfer, disposal or termination on a Pro Forma Basis (including after
giving effect to such sale, transfer, disposal or termination).

(3) Cause the number of Income Properties which are subject to the Master Lease
to be less than ten (10) at any time.

Section 7.9 Transactions with Affiliates.

Except as expressly permitted by this Agreement, directly or indirectly enter
into any transaction of any kind with any Affiliate of Parent or the Borrower
(other than between or among Parent, the Borrower or any Subsidiary of Parent or
the Borrower or an entity that becomes a Subsidiary of Parent or the Borrower as
a result of such transaction), whether or not in the ordinary course of
business, except (i) transactions on fair and reasonable terms substantially as
favorable to Parent or such Subsidiary as would be obtainable by Parent or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (ii) payments of compensation, perquisites and fringe
benefits arising out of any employment or consulting relationship in the
ordinary course of business, (iii) transactions permitted by Section 7.04 and
Investments in Unaffiliated Joint Ventures permitted by Section 7.06,
(iv) transactions between or among Parent, the Borrower and/or any Subsidiary of
Parent or the Borrower (including, without limitation, the Borrower Merger),
(v) transactions with Unaffiliated Joint Ventures and Wholly-Owned Subsidiaries
of Unaffiliated Joint Ventures, in each case, relating to the provision of
management services, overhead, sharing of customer lists and customer loyalty
programs, (vi) the Transactions and the payment of fees and expenses in
connection therewith, (vii), employment and severance arrangements between
Parent or any of its Subsidiaries and their respective officers and employees in
the ordinary course of business and transactions pursuant to stock option plans
and employee benefit plans and arrangements, (viii) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, officers, employees and consultants of Parent and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership, management or operation of Parent and its Subsidiaries,
(ix) transactions and agreements disclosed or referred to in Parent’s Form S-11
registration statement as filed with the SEC on or prior to the Closing Date or
(x) transactions contemplated by each applicable Transfer Agreement.

 

111



--------------------------------------------------------------------------------

Notwithstanding the foregoing in this Section 7.09, solely for the period from
and after the Closing Date and prior to the PNGI Repayment, this Section 7.09
shall not encumber or restrict the ability of Parent or its Subsidiaries to pay
dividends or make other distributions, to make Investments in PNGI or any of
PNGI’s Subsidiaries or to transfer any of its property to PNGI or any of PNGI’s
Subsidiaries.

Section 7.10 [Reserved].

Section 7.11 Financial Covenants.

Have or maintain, with respect to Parent, on a Consolidated basis:

(1) a Senior Secured Debt to Total Asset Value Ratio of more than 0.40 to 1.00
as of the last day of any fiscal quarter of Parent (commencing with the first
full fiscal quarter following the Closing Date);

(2) a Total Debt to Total Asset Value Ratio of more than 0.60 to 1.00 as of the
last day of any fiscal quarter of Parent (commencing with the first full fiscal
quarter following the Closing Date); provided, however, that from and after the
consummation of a Significant Acquisition (and in connection with calculations
to determine whether such Significant Acquisition or any related Indebtedness
will result in Parent being in compliance with Section 7.11 on a Pro Forma
Basis), such ratio may be increased to up to 0.65 to 1.00 for the fiscal quarter
in which such Significant Acquisition is consummated and the three consecutive
fiscal quarters immediately succeeding such fiscal quarter;

(3) Tangible Net Worth of less than $1,600 million as of the last day of any
fiscal quarter of Parent (commencing with the first full fiscal quarter
following the Closing Date);

(4) a Fixed Charge Coverage Ratio of less than 1.50 to 1.00 as of the last day
of any fiscal quarter of Parent (commencing with the first full fiscal quarter
following the Closing Date); and

(5) a Total Relevant Debt to Unencumbered Asset Value Ratio of more than 0.60 to
1.00 as of the last day of any fiscal quarter of Parent (commencing with the
first full fiscal quarter following the Closing Date).

Section 7.12 [Reserved].

Section 7.13 Sanctions Laws and Regulations.

The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that Parent, its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of unlawfully funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

112



--------------------------------------------------------------------------------

Section 7.14 Limitations on Certain Restrictions on Subsidiaries.

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Subsidiary of Parent (other than the Borrower) to (a) pay dividends or make any
other distributions on its capital stock or any other interest or participation
in its profits owned by Parent or any of its Subsidiaries, or pay any
Indebtedness owed to Parent or any Subsidiary of Parent, (b) make loans or
advances to Parent or any Subsidiary of Parent or (c) transfer any of its
properties or assets to Parent or any Subsidiary of Parent, except in each case
for such encumbrances or restrictions existing under or by reason of
(i) applicable law (including any Gaming Law and any regulations, orders or
decrees of any Gaming Authority or other applicable Governmental Authority),
(ii) this Agreement and the other Loan Documents, (iii) the Senior Unsecured
Notes as in effect on the date of the issuance thereof, (iv) Permitted
Refinancings of the Senior Unsecured Notes; provided that such Permitted
Refinancing does not contain restrictions or encumbrances that, taken as a
whole, are more onerous in any material respect than those contained in the
Senior Unsecured Notes as in effect on the date hereof, (v) documents or
instruments relating to secured Indebtedness otherwise permitted hereunder;
provided, that in the case of this clause (v), such restrictions relate solely
to assets constituting collateral thereunder or cash proceeds from or generated
by such assets or the Persons owning such collateral or cash proceeds,
(vi) documents or instruments relating to Indebtedness otherwise permitted
hereunder; provided that the restrictive provisions in any such documents or
instruments are no more onerous, taken as a whole, than the restrictive
provisions in the Loan Documents, (vii) customary encumbrances or restrictions
contained in leases relating to the property subject to such lease,
(viii) restrictions on the transfer of property, or the granting of Liens on
property, in each case, subject to Permitted Liens; (ix) customary restrictions
on subletting or assignment of any lease or sublease governing a leasehold
interest of any Person; (x) restrictions on the transfer of any property, or the
granting of Liens on property, subject to a contract with respect to a transfer,
sale, conveyance or disposition permitted under this Agreement;
(xi) restrictions contained in Indebtedness of Persons acquired pursuant to, or
assumed in connection with, acquisitions or Investments not prohibited hereunder
after the Closing Date (which Indebtedness was not incurred in contemplation of
such acquisition or Investment and provided that such restrictions are not
expanded after the consummation of such acquisition or Investment) and Permitted
Refinancings thereof; provided, that the restrictive provisions in any such
Permitted Refinancing, taken as a whole, are not materially more restrictive
taken as a whole than the restrictive provisions in the Indebtedness being
refinanced; (xii) customary restrictions in joint venture arrangements or
management contracts; provided, that such restrictions are limited to the assets
of such joint ventures or the assignment of such management contract, as
applicable or to the equity interests in such joint ventures; (xiii) customary
non-assignment provisions or other customary restrictions arising under licenses
and other contracts entered into in the ordinary course of business; provided,
that such restrictions are limited to assets subject to such licenses and
contracts; (xiv) restrictions contained in Indebtedness of Foreign Subsidiaries
and Permitted Refinancings thereof; provided, that such restrictions are limited
to the assets of such Foreign Subsidiaries or their Subsidiaries or to such
Foreign Subsidiaries or their Subsidiaries; and (xv) restrictions on transfers
of assets subject to industrial revenue bond financing or financing with similar
instruments so long as Parent or its Subsidiaries are the holders of such
industrial revenue bonds or similar instruments.

Section 7.15 Business.

Engage in any material respect in any line of business other than the businesses
in which Parent and its Subsidiaries are engaged on the Closing Date, including
the acquisition, investment in, ownership, development, redevelopment, leasing,
operation, sale and disposition of real estate and real estate-related assets;
provided that the acquisition, investment in, ownership, development,
redevelopment, leasing and operation of assets that are not currently, and are
not expected to be developed or redeveloped into, Related Businesses shall not
exceed 25.0% of Total Asset Value.

 

113



--------------------------------------------------------------------------------

Section 7.16 Limitation on Activities of Co-Issuer.

Permit the Co-Issuer to hold any material assets, become liable for any material
obligations or engage in any significant business activities; provided that the
Co-Issuer may be a co-obligor or guarantor with respect to Indebtedness if the
Borrower is an obligor on such Indebtedness and the net proceeds of such
Indebtedness are received by the Borrower or a Subsidiary of the Borrower (other
than the Co-Issuer).

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.1 Events of Default.

Any of the following shall constitute an “Event of Default”:

(1) Payments. Failure by the Borrower to make, (i) when and as required to be
paid herein, any payment or mandatory prepayment of principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit or (ii) within three
(3) Business Days after the same becomes due, interest on any Loan or any
reimbursement obligation in respect of any Letter of Credit or any payment of
any fee or any other amount payable hereunder; or

(2) Certain Covenants. Failure by Parent or the Borrower to perform or observe
any of the terms, covenants, conditions or agreements contained in
Section 2.05(b)(i), Section 6.01(g), Section 6.05(a) (with respect to Parent or
the Borrower), Section 6.11 or Article VII; or

(3) Other Covenants. Failure by the Borrower or Parent to perform or observe any
other term, condition or covenant of this Agreement or of any of the other Loan
Documents to which it is a party, which shall remain unremedied for a period of
thirty (30) days after notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders; or

(4) Cross Defaults. (1) Parent or any of its Subsidiaries (x) fails to make any
payment when due (after the expiration of any grace periods) (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including unfunded
commitments) of more than the Threshold Amount, or (y) fails to observe or
perform any other agreement or condition relating to any such Indebtedness
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which failure to observe or
perform or other event is to cause, or to permit the holder or holders of such
Indebtedness to cause such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that clauses (x) and (y) shall not apply
(1) to secured Indebtedness that becomes due and payable as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and such Indebtedness is
actually paid at the time required thereby or (2) to any such Indebtedness that
is mandatorily prepayable prior to the scheduled maturity thereof with the
proceeds of the issuance of capital stock or the incurrence of other
Indebtedness and such event shall not have otherwise resulted in an event of
default with respect to such Indebtedness and which is actually paid as required
thereby or (3) to any offer to repurchase, prepay or redeem Indebtedness of a
Person acquired in a transaction permitted hereunder, to the extent such offer
is required as a result of, or in connection with, such transaction or (4) any
event or condition causing or permitting the holders of any Indebtedness to
cause such Indebtedness to be converted into Qualified Equity Interests
(including any such event or condition which pursuant to its terms may, at the
option of the

 

114



--------------------------------------------------------------------------------

Borrower, be satisfied in cash in lieu of conversion into Qualified Equity
Interests) or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which Parent, Borrower or any of Parent’s
Material Subsidiaries is the Defaulting Party (as defined in such Swap Contract)
or a guarantor thereof or (B) any Termination Event (as defined in such Swap
Contract) under such Swap Contract as to which Parent, the Borrower or any of
Parent’s Material Subsidiaries is an Affected Party (as defined in such Swap
Contract) or a guarantor thereof and, in either event, the Swap Termination
Value owed by Parent, the Borrower or such Material Subsidiary as a result
thereof is greater than the Threshold Amount; or

(5) Representations and Warranties. Any representation or warranty made in
writing or deemed made (pursuant to Section 4.02) to the Lenders or the
Administrative Agent in any of the Loan Documents or in connection with the
making of the Loans, or any report, certificate, financial statement or other
instrument delivered pursuant to this Agreement, shall have been false or
misleading in any material respect (or in any respect, if such representation is
already qualified by materiality or Material Adverse Effect) when made, deemed
made or delivered; or

(6) Bankruptcy.

(1) Parent, the Borrower or any of Parent’s Material Subsidiaries shall make an
assignment for the benefit of creditors, file a petition in bankruptcy, be
adjudicated insolvent, petition or apply to any tribunal for the appointment of
a receiver, custodian, or any trustee for it or a substantial part of its
assets, or shall commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or there shall have been
filed any such petition or application, or any such proceeding shall have been
commenced against it, that remains undismissed for a period of sixty (60) days
or more; or any order for relief shall be entered in any such proceeding; or
Parent, the Borrower or any of Parent’s Material Subsidiaries by any act or
omission shall indicate its consent to, approval of or acquiescence in any such
petition, application or proceeding or the appointment of a custodian, receiver
or any trustee for it or any substantial part of its properties, or shall suffer
any custodianship, receivership or trusteeship to continue undischarged for a
period of thirty (30) days or more; or

(2) Parent, the Borrower or any of Parent’s Material Subsidiaries shall
generally not pay its debts as such debts become due; or

(7) Judgments. There is entered against Parent or any of its Subsidiaries a
final judgment or order that has not been discharged for the payment of money in
an aggregate amount exceeding $75,000,000 (to the extent not covered by
independent third-party insurance) that has not been stayed, released,
discharged, satisfied, vacated or bonded pending appeal within sixty
(60) calendar days after such judgment or order;

(8) ERISA. An ERISA Event shall occur that, when taken together with all other
ERISA Events, would reasonably be expected to result in a Material Adverse
Effect; or

(9) Master Lease.

(1) The Master Lease or the Master Lease Guaranty shall not have been entered
into and become effective on or before the date that is twenty (20) Business
Days after the Closing Date; or

 

115



--------------------------------------------------------------------------------

(2) Other than in connection with any transaction not prohibited by
Section 7.08, the Master Lease shall have terminated or the Master Lease
Guaranty shall have terminated other than in accordance with its terms or the
terms of the Master Lease; provided that such termination shall not constitute
an Event of Default (and neither the Administrative Agent nor any Lender shall
take any of the actions referred to in the following Section 8.02) if, within
ninety (90) days of such termination, (x) the Borrower has entered into one or
more Permitted Replacement Leases (or in the case of the Master Lease Guaranty,
a replacement guaranty is entered into in accordance with the Master Lease),
(y) in the case of a Permitted Replacement Lease, the Borrower shall be in
compliance with the financial covenants set forth in Section 7.11 on a Pro Forma
Basis (including after giving effect to such Permitted Replacement Leases (as if
such Permitted Replacement Leases had been in effect for the most recent Test
Period)), and (z) a Responsible Officer shall have delivered an officer’s
certificate to the Administrative Agent certifying that, in the case of a
Permitted Replacement Lease, such Permitted Replacement Leases are in effect
(and attaching executed copies thereof) and that the Borrower is in compliance
with the financial covenants set forth in Section 7.11 as of the last day of the
Test Period immediately preceding the effectiveness of such Permitted
Replacement Lease on a Pro Forma Basis (including after giving effect to such
Permitted Replacement Leases (and, in the case of a replacement guaranty, such
replacement guaranty is in effect, and attaching executed copies thereof)); or

(10) Change of Control. There occurs any Change of Control; or

(11) Guaranty. The Guaranty shall, unless otherwise permitted in this Agreement,
cease to be in full force or effect (other than in accordance with its terms) as
to Parent, or Parent or any Person acting by or on behalf of Parent shall deny
or disaffirm Parent’s obligations thereunder; or

(12) Failure to Consummate Spin-Off. The Spin-Off shall not have been
consummated on or before the date that is twenty (20) Business Days after the
Closing Date.

(13) Failure of PNGI Repayment. PNGI shall not have consummated the PNGI
Repayment on or before the date that is ten (10) Business Days after the Closing
Date.

(14) Failure to Enter into Transaction Agreements. Any Transaction Agreement
shall fail to have become effective (or a true and correct copy thereof has not
been delivered to the Administrative Agent) on or before the date that is twenty
(20) Business Days after the Closing Date.

Section 8.2 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request, or may with the consent, of the Required Lenders, take
any or all of the following actions:

(1) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

(2) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(3) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

 

116



--------------------------------------------------------------------------------

(4) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or Parent under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

Section 8.3 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and all
other Obligations (other than principal) arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

117



--------------------------------------------------------------------------------

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints, designates and authorizes
JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions, except as set forth in Section 9.06. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.2 Rights as a Lender.

Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust, financial, advisory, underwriting or other
business with Parent or any Subsidiary or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders or to provide notice to or, except as required hereby, obtain the
consent of the Lenders with respect thereto.

Section 9.3 Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent:

(1) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(2) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

118



--------------------------------------------------------------------------------

(3) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

No Agent nor any of its Related Parties shall be liable for any action taken or
not taken by such Agent under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary), or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02 or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Any such action taken or failure to act pursuant to
the foregoing shall be binding on all Lenders. No Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by the Borrower or a Lender.

No Agent nor any of its Related Parties has any duty or obligation to any Lender
or Participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by any Loan Document, (v) the value or the
sufficiency of any collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 9.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. For purposes of determining compliance with the conditions specified
in Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objections.

 

119



--------------------------------------------------------------------------------

Section 9.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence, bad faith or willful misconduct in the selection of
such sub-agents.

Section 9.6 Resignation and Replacement of Administrative Agent.

(1) Notice. The Administrative Agent may at any time resign as Administrative
Agent upon thirty (30) days’ prior written notice to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the prior written consent of the Borrower (provided
no such consent shall be required if an Event of Default under Section 8.01(a)
or Section 8.01(f) with respect to the Borrower has occurred and is continuing),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment prior to the effective date of the resignation
that the Administrative Agent gives, then the retiring Administrative Agent may
(but shall not be obligated to), with the prior written consent of the Borrower
(provided no such consent shall be required if an Event of Default under
Section 8.01(a) or Section 8.01(f) with respect to the Borrower has occurred and
is continuing), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective on the effective date of the resignation that the
Administrative Agent gives.

(2) Removal. If the Administrative Agent is a Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of Borrower (unless an Event of Default under Section 8.01(a) or
Section 8.01(f) with respect to the Borrower has occurred and is continuing),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders and
the Borrower (unless an Event of Default under Section 8.01(a) or
Section 8.01(f) with respect to the Borrower has occurred and is continuing))
(such date, or the effective date of Administrative Agent’s resignation pursuant
to the above provisions of Section 9.06(a), the “Resignation Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Resignation Effective Date.

(3) Effect of Resignation. With effect from the Resignation Effective Date,
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) except for any
indemnity payments or other amounts owed from time to time to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, and the Required Lenders shall
thereafter perform all of the duties of the Administrative Agent hereunder or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above (provided that in
the case of a resignation under

 

120



--------------------------------------------------------------------------------

clause (a) above, if no such successor is appointed, the resigning
Administrative Agent may, with the consent of the Required Lenders and the
Borrower, elect to continue to direct payments and notices and process and
consent to assignments and perform the administrative functions hereunder until
a successor is so approved (and so long as such resigning Administrative Agent
is performing such functions, such resigning Administrative Agent shall be
entitled to the indemnities and exculpations afforded to it as Administrative
Agent hereunder (which shall survive such Administrative Agent’s resignation))).
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than as provided in Section 3.01(g) and other than amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date and other
than the right to the indemnities provided herein, which shall survive such
Administrative Agent’s resignation), and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(4) L/C Issuer and Swingline Lender. Any resignation or replacement by JPMorgan
Chase Bank, N.A. as Administrative Agent pursuant to this Section shall, subject
to the following provisions of this paragraph (d), also constitute its
resignation or replacement, as applicable, as L/C Issuer and Swingline Lender.
If any Person resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation,
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If the Administrative Agent is
replaced, then its replacement as L/C Issuer shall not be effective unless each
Letter of Credit issued by such replaced Administrative Agent in its capacity as
L/C Issuer is replaced or terminated and the Borrower shall pay all unpaid fees
accrued for the account of such L/C Issuer. If any Person resigns or is replaced
as Swingline Lender, all Swingline Loans of such Person shall be repaid upon
such resignation or replacement. Upon the appointment by the Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning or replaced L/C Issuer or Swingline Lender, as
applicable, and (ii) the resigning or replaced L/C Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents with respect to issuances of
additional Letters of Credit or making of additional Swingline Loans.

Section 9.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of business
and has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, and to make, acquire or hold the Loans
hereunder. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information (which may contain
MNPI) as it shall from time to time deem appropriate,

 

121



--------------------------------------------------------------------------------

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Section 9.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Persons having any
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, an Arranger, a
Bookrunner, a Lender, an L/C Issuer or a Swingline Lender hereunder.

Section 9.9 Administrative Agent May File Proofs of Claim; Enforcement by
Administrative Agent.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(1) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and L/C Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.03(h), 2.03(i), 2.09, and 10.04) allowed in such judicial proceeding;

(2) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(3) to receive payments from any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Administrative Agent is
authorized and empowered to receive payment directly of any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or in any such proceeding.

Section 9.10 Certain ERISA Matters.

(a) From and after the Amendment No. 2 Effective Date, each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Amendment No. 2 Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

122



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), from and after the Amendment No. 2 Effective
Date, such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each
Amendment No. 2 Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

(i) none of the Administrative Agent, any Amendment No. 2 Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

123



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Amendment No. 2 Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Amendment No. 2 Arranger hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Parent or the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower,
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(1) extend (including any postponement of the termination of any of the
Commitments) or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default is not considered an extension or
increase in Commitments of any Lender);

 

124



--------------------------------------------------------------------------------

(2) extend the stated maturity of any Letter of Credit beyond any Maturity Date
for the Revolving Facilities (unless such Letter of Credit is required to be
cash collateralized or otherwise backstopped (with a letter of credit on
customary terms) to the Administrative Agent’s and the L/C Issuer’s reasonable
satisfaction or the participations therein are required to be assumed by Lenders
that have R-1 Revolving Commitments which extend beyond such Maturity Date for
the Revolving Facilities);

(3) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(4) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document or change the form or currency of payment, without the
written consent of each Lender entitled to such amount or directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
applicability of the Default Rate or (ii) to amend any financial covenant or
related definition hereunder (or any defined term used therein), in each case,
even if the effect of such consent or amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(5) change any provision of Section 8.03 or this Section 10.01 or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder or thereunder, without the written consent of each Lender (except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans, Extended Revolving Commitments, Incremental Term Loans or
Incremental Revolving Commitments) pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
then-existing Term Loans and/or the then-existing R-1 Revolving Commitments, as
applicable);

(6) (i) release the Borrower or permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the written consent of each Lender or change Section 2.12(f) or 2.13 in
a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each directly and adversely affected Lender
(provided, however, that the consent of the Required Lenders only shall be
required to allow the Borrower to terminate the Commitments and prepay in full
all R-1 Revolving Loans of a Defaulting Lender without a corresponding reduction
or prepayment of any other Lender) (it being understood that, in each case, a
merger or consolidation permitted hereunder, including, without limitation, the
Borrower Merger, shall not constitute an assignment or transfer) or (ii) release
Parent or permit Parent to assign or transfer any of its rights or obligations
under the Guaranty without the written consent of each Lender (it being
understood that, in each case, a merger or consolidation permitted hereunder
shall not constitute an assignment or transfer); or

(7) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders for such Facility;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by the applicable Agent in
addition to the Lenders required above, affect the rights or duties of such
Agent (in its capacity as such) under this Agreement or any other Loan Document.

 

125



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender (2) the principal and accrued and unpaid interest of such Defaulting
Lender’s Loans shall not be reduced or forgiven (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), nor
shall the date for any scheduled payment of any such amounts be postponed,
without the consent of such Defaulting Lender and (3) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender under a Facility, that by its terms affects
any Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (B) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein.

Notwithstanding anything to the contrary herein, the Administrative Agent and
the Borrower may (without the consent of Lenders) amend any Loan Document (a) to
the extent necessary or appropriate to reflect the existence and terms of any
Incremental Revolving Commitments, Incremental Term Loan Commitments,
Incremental Term Loans, Extended Term Loans and Extended Revolving Commitments
and (b) to make modifications which are not materially adverse to the Lenders
and are requested or required by Gaming Authorities or Gaming Laws.
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with notice to the Lenders and the prior written consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

Notwithstanding anything to the contrary herein, unless a Default or Event of
Default has occurred and is continuing or would result therefrom, Administrative
Agent shall release the obligations of a Subsidiary under its Qualified
Subsidiary Guarantee upon the receipt by the Administrative Agent of written
request from the Borrower if such request certifies that (i) at such time or
after giving effect to such release, such Subsidiary no longer Guarantees any
Indebtedness of Parent or the Borrower other than the Obligations, or (ii) such
Subsidiary has ceased to be a Subsidiary of Parent or the Borrower in a
transaction not prohibited hereunder (or, after giving effect to such
transaction, shall cease to be a Subsidiary of Parent or the Borrower).

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender or each Lender or each affected Lender of a
particular Class and that has been approved by the Required Lenders or by
Lenders constituting a majority of the outstanding Loans or Commitments of the
particular Class, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

 

126



--------------------------------------------------------------------------------

Section 10.2 Notices; Effectiveness; Electronic Communications.

(1) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(1) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 1.01(a) or, with respect
to any successor Administrative Agent, L/C Issuer or Swingline Lender, in the
agreement pursuant to which such Person becomes the Administrative Agent or an
L/C Issuer or Swingline Lender, as applicable; and

(2) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain MNPI).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications (other than fax
transmissions) shall be effective as provided in such subsection (b).

(2) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail address and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, e-mail or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

127



--------------------------------------------------------------------------------

(3) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent or any of their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent resulting from the gross negligence, bad faith or willful
misconduct or material breach of any Loan Document by such Person as determined
in a final, non-appealable judgment of a court of competent jurisdiction.

(4) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, facsimile number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile number or telephone number or electronic mail address for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain MNPI.

(5) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic Loan Notices, Letter of Credit Applications
and Swingline Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower (except
to the extent resulting from such Person’s own gross negligence, bad faith or
willful misconduct or material breach of any Loan Document). All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

128



--------------------------------------------------------------------------------

Section 10.3 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) each of the L/C Issuer or the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13) or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 10.4 Expenses; Indemnity; Damage Waiver.

(1) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
the Bookrunners (including and, in the case of legal counsel, limited to, the
reasonable fees, charges and disbursements of one primary counsel and, to the
extent reasonably necessary, one local counsel in each applicable jurisdiction
(which may be a single counsel acting in multiple jurisdictions) for the
Administrative Agent, the Arrangers and the Bookrunners), in connection with the
syndication of the credit facilities provided for herein (excluding the fees
paid in syndication to Lenders), the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable documented out-of-pocket expenses incurred by the L/C Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including and, in the case of legal counsel, limited to, the reasonable
fees, charges and disbursements of one primary counsel for the Administrative
Agent and the Lenders and, to the extent reasonably necessary, one local counsel
in each applicable jurisdiction (which may be a single counsel acting in
multiple jurisdictions) and, in the case of a conflict of interest, where the
Persons affected by such conflict inform the Borrower in writing prior to
obtaining additional counsel, one additional counsel for each such affected
Person), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section.

(2) Indemnification by the Borrower. Borrower hereby agrees to indemnify the
Administrative Agent, each Arranger, each Bookrunner, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, liabilities, claims (including those based upon negligence, strict or
absolute liability and liability in tort), damages, reasonable expenses,
obligations, penalties, actions,

 

129



--------------------------------------------------------------------------------

judgments, penalties, fines, suits, reasonable and documented costs or
disbursements (including reasonable and documented out-of-pocket fees,
disbursements and other charges of one primary counsel for all Indemnitees and,
if reasonably necessary, one firm of local counsel in each applicable
jurisdiction (which may include a single counsel acting in multiple
jurisdictions) for all Indemnitees and, in the case of a conflict of interest,
where the Persons affected by such conflict inform the Borrower in writing prior
to obtaining additional counsel, one additional counsel for any such affected
Indemnitees, arising out of or relating to any claim or litigation or other
proceedings (regardless of whether such Indemnitee is a party thereto and
whether or not such proceedings are brought by Parent, the Borrower, their
equity holders, their affiliates, their creditors or any other third person))
that relate to the negotiation, execution, delivery, performance, administration
or enforcement of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any breach by Parent, the Borrower or
any of their Subsidiaries of any representation, warranty, covenant or other
agreement contained in any Loan Document in connection with any of the
Transactions, the use or proposed use of any of the Loans or Letters of Credit,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available
(x) with respect to any losses, claims, damages, liabilities or related expenses
relating to matters referred to in Section 3.04 or 3.05 (which shall be the sole
remedy in respect of the matters referred to therein) or (y) to the extent that
such losses, claims, damages, liabilities or related expenses resulted from
(i) the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Indemnified Persons (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) the material breach
of any Loan Document by such Indemnitee or any of its Related Indemnified
Persons (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) disputes between and among Indemnitees to the
extent such disputes do not arise from any act or omission of Parent or any of
its Subsidiaries (other than claims against the Administrative Agent, an
Arranger, any L/C Issuer or the Swingline Lender, in each case, acting in such
capacities or fulfilling such roles). Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. For purposes of this Section 10.04(b), a “Related Indemnified
Person” of an Indemnitee means (1) any controlling person or controlled
affiliate of such Indemnitee, (2) the respective directors, officers, or
employees of such Indemnitee or any of its controlling persons or controlled
Affiliates and (3) the respective agents of such Indemnitee or any of its
controlling persons or controlled Affiliates, in the case of this clause (3),
acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the Facilities.

(3) Reimbursement by Lenders. To the extent that Parent or the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to any Agent (or any sub-agent thereof),
the L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), the L/C Issuer, the Swingline Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent (or any such sub-agent), the L/C Issuer or the Swingline Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agent (or any such sub-agent), the L/C Issuer or the Swingline Lender
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

130



--------------------------------------------------------------------------------

(4) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives and acknowledges that no other Person shall have, any claim against any
Person (including, without limitation, any Indemnitee, the Borrower or any of
its Affiliates), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof except to the extent constituting damages required
to be indemnified under clause (b) above. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Loan Document by such
Indemnitee in each case as determined by a final and non-appealable judgment of
a court of competent jurisdiction.

(5) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(6) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all of the Obligations and the Facility Termination Date.

Section 10.5 Payments Set Aside.

To the extent that any payment by or on behalf of Parent or the Borrower is made
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the NYFRB
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 10.6 Successors and Assigns.

(1) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder, and Parent may not assign or otherwise transfer
any of its rights or obligations under the Guaranty (it being understood that,
in each case, a merger or

 

131



--------------------------------------------------------------------------------

consolidation permitted hereunder, including, without limitation, the Borrower
Merger, shall not constitute an assignment or transfer), in each case, without
the prior written consent of the Administrative Agent and each of the Lenders,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment, or grant of a security interest, subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and each of the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(2) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(1) Minimum Amounts.

(1) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, no minimum
amount need be assigned; and

(2) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of any Revolving Facility or any Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(a)
or, with respect to the Borrower or Parent, Section 8.01(f), has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(2) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned under a particular Facility, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro-rata basis.

 

132



--------------------------------------------------------------------------------

(3) Required Consents. In addition to the consents required by subsection
(b)(i)(B) of this Section:

(1) the written consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required (x) unless (1) an Event of Default under
Section 8.01(a) or Section 8.01(f) (with respect to the Borrower or Parent only)
has occurred and is continuing at the time of such assignment, (2) with respect
to assignments under any Term Facility, such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, or (3) with respect to
assignments under the Revolving Facility, such assignment is to a Revolving
Lender and (y) notwithstanding clause (x), so long as no Event of Default has
occurred and is continuing under Sections 8.01(a) or 8.01(f), if after giving
effect to such assignment, a Lender and its Affiliates and Approved Funds would
hold greater than $100,000,000 in Loans and unused Commitments (in aggregate)
under the Facilities; provided that the Borrower shall be deemed to have
consented to any such assignment under clauses (x) and (y) above unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(2) the written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any R-1 Revolving Commitment if such assignment is to a Person that is
not a Lender with a R-1 Revolving Commitment in respect of the applicable
Revolving Facility, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender; and

(3) the written consent of the L/C Issuer and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a R-1 Revolving Commitment.

(4) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(5) No Assignment to Certain Persons. No such assignment shall be made to (A) a
Disqualified Lender (unless the Borrower has given its prior written consent
thereto), (B) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), (C) Parent, the Borrower or any Affiliate
of any of them or (D) a natural Person.

(6) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable

 

133



--------------------------------------------------------------------------------

pro rata share of Loans previously requested but not funded by such Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (B) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section to the extent such assignment or
transfer is in compliance with such subsection (d) or in the event such
assignment or transfer does not comply with such subsection (d) it shall be void
and of no effect.

(3) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register in which it shall record the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (as to its interest), at any reasonable time and from time to
time upon reasonable prior notice.

(4) Participations. Any Lender may at any time sell participations to any Person
(other than a natural Person, a Defaulting Lender or any of its Subsidiaries, a
Disqualified Lender or Parent, the Borrower or any of Parent’s or the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participations.

 

134



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of a Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(5) Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment, or grant of a security interest,
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee or grantee for such Lender as a party hereto.

Section 10.7 Treatment of Certain Information; Confidentiality.

(1) Treatment of Certain Information. The Administrative Agent, each Arranger,
each Bookrunner and each of the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such

 

135



--------------------------------------------------------------------------------

Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that notice of such requirement or order shall be
promptly furnished to Borrower unless such notice is legally prohibited and
excluding audit examinations by Persons with regulatory authority over such
Lender, (iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process; provided that notice of such requirement or
order shall be promptly furnished to Borrower unless such notice is legally
prohibited, (iv) to any other party hereto, (v) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as (or more restrictive than) those
of this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in (in each case, other than a Disqualified Lender),
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.16 or 2.17 (in each case, other
than a Disqualified Lender) or (B) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (vii) on a confidential basis and so long as
prior notice of such disclosure is provided to the Borrower to (A) any rating
agency in connection with rating Parent or its Subsidiaries or the credit
facilities provided hereunder or (B) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(viii) with the consent of the Borrower or (ix) to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section, (2) becomes available to the Administrative Agent, any Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower other than as a result of a breach of this Section or (3) is
independently developed by the Administrative Agent, any Lender or any of their
respective Affiliates. For purposes of this Section, “Information” means all
information received from Parent or any of its Subsidiaries relating to Parent
or any of its Subsidiaries or any of their respective businesses or securities
or the Tenant or PNGI, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by Parent or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(2) Non-Public Information. The Administrative Agent and each of the Lenders
acknowledges and agrees that (i) the Information may include MNPI, (ii) it has
developed compliance procedures regarding the use of MNPI, and (iii) it will
handle such MNPI in accordance with applicable Law, including, without
limitation, United States federal and state securities Laws.

Section 10.8 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender to or for the credit or the account of Parent or the Borrower against any
and all of the obligations of Parent or the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of Parent or the Borrower
may be contingent or unmatured, secured or unsecured, or are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness; provided that in the event that any

 

136



--------------------------------------------------------------------------------

Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 10.9 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 10.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Bookrunners, the Arrangers, the Administrative Agent or the L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Document, or any certificate
delivered thereunder, by fax transmission or other electronic image scan
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of an
originally executed counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

137



--------------------------------------------------------------------------------

Section 10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 10.13 Replacement of Lenders.

(1) If (i) the Borrower is entitled to replace a Lender pursuant to the
provisions of Section 3.06, (ii) if any Lender is a Defaulting Lender or a
Non-Consenting Lender, (iii) Parent or the Borrower receives a notice from any
applicable Gaming Authority that any lender is not qualified to make or hold
Loans to, or owed by, the Borrower under applicable Gaming Laws (and such Lender
is notified by the Borrower and Administrative Agent in writing of such
disqualification) or (iv) if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents (or, in the case
of any proposed amendment, supplement, modification, consent or waiver which
requires the approval of all Lenders of a particular Class or all affected
Lenders in accordance with the terms of Section 10.01, all such interests,
rights and obligations with respect to such Class or such affected Lenders) to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(1)

the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 10.06(b);

(2) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal) or the Borrower or such assignee, as
determined by the Borrower and such assignee (in the case of all other amounts);

(3) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(4) such assignment does not conflict with applicable Laws; and

(5) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

138



--------------------------------------------------------------------------------

(2) If Parent or the Borrower receives a notice from any applicable Gaming
Authority that any Lender is not qualified to make or hold Loans to, or owed by,
the Borrower under applicable Gaming Laws (and such Lender is notified by the
Borrower and Administrative Agent in writing of such disqualification), the
Borrower shall have the right to replace such Lender with an Eligible Assignee
in accordance with Section 10.13(a) or prepay the Loans held by such Lender,
even if a Default or an Event of Default exists (notwithstanding anything
contained in such Section 10.13(a) to the contrary). Any such prepayment shall
be deemed an optional prepayment and shall not be required to be made on a pro
rata basis with respect to Loans of the same Class as the Loans held by such
Lender. Notice to such Lender shall be given at least ten (10) days before the
required date of transfer or prepayment (unless a shorter period is required by
any applicable law), as the case may be, and shall be accompanied by evidence
demonstrating that such transfer or redemption or prepayment is required
pursuant to Gaming Laws. Upon receipt of a notice in accordance with the
foregoing, the such Lender shall cooperate with the Borrower in effectuating the
required transfer or prepayment within the time period set forth in such notice,
not to be less than the minimum notice period set forth in the foregoing
sentence (unless a shorter period is required under any applicable law).
Further, if the transfer or prepayment is triggered by notice from the Gaming
Authority that the Lender is disqualified, commencing on the date the Gaming
Authority serves the disqualification notice upon the Borrower, to the extent
prohibited by law: (i) such Lender shall no longer receive any interest on the
Loans; (ii) such Lender shall no longer exercise, directly or through any
trustee or nominee, any right conferred by the Loans; and (iii) such Lender
shall not receive any remuneration in any form from Borrower for services or
otherwise in respect of the Loans.

(3) Notwithstanding anything to the contrary in this Section 10.13, in the event
that a Lender which holds Loans or Commitments under more than one Facility does
not agree to a proposed amendment, supplement, modification, consent or waiver
which requires the approval of all Lenders of a particular Class (or where the
affected Lenders are all Lenders of a particular Class) in accordance with the
terms of Section 10.01, the Borrower shall be permitted to replace in accordance
with this Section 10.13 such Non-Consenting Lender with respect to the affected
Class and may, but shall not be required to, replace any such Lender with
respect to any unaffected Class. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. At the time of any such assignment,
the replacement Lender and the Lender being replaced shall enter into one or
more Assignment and Assumptions; provided, that if the Lender being replaced
does not execute the Assignment and Assumption within three (3) Business Days
after Borrower’s request, execution of such Assignment and Assumption by the
Lender being replaced shall not be required to effect such assignment. Upon the
execution of the respective Assignment and Assumption (or the expiration of the
three (3) Business Day period referred to in the proviso to the immediately
preceding sentence) and the satisfaction of the other conditions set forth in
this Section 10.13, the replacement Lender shall become a Lender hereunder, and
the Lender being replaced shall cease to constitute a Lender hereunder and shall
be released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Non-Consenting Lender,
except with respect to Loans, Commitments and L/C Interests of such
Non-Consenting Lender not being acquired by the replacement Lender.

Section 10.14 Governing Law; Jurisdiction; Etc.

(1) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

139



--------------------------------------------------------------------------------

(2) SUBMISSION TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(3) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(4) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

140



--------------------------------------------------------------------------------

Section 10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
any Affiliate thereof, the Arrangers, the Bookrunners and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Arrangers, the Bookrunners, the
Lenders and their respective Affiliates (collectively, solely for purposes of
this Section, the “Lenders”), on the other hand, (ii) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for the Borrower or any of its Affiliates, or any other Person (except as
expressly set forth in an any engagement letters between the Administrative
Agent, such Bookrunner, such Arranger or such Lender and the Borrower or such
Affiliate thereof), and (ii) none of the Administrative Agent, any of its
Affiliates or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein, in the other Loan Documents and in other
written agreements between the Administrative Agent, any of its Affiliates or
any Lender, on one hand, and the Borrower or any of its Affiliates on the other
hand; and (c) the Administrative Agent and its Affiliates and the Lenders may be
engaged in a broad range of transactions that involve interests that differ
from, or conflict with, those of the Borrower and its Affiliates, and none of
the Administrative Agent, any of its Affiliates or any Lender has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates.
Borrower agrees that nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Administrative Agent, any of its Affiliates and the Lenders, on the
one hand, and Borrower, its stockholders or its affiliates, on the other. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any of its Affiliates
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby (other than any agency or fiduciary duty expressly set forth in an any
engagement letter referenced in clause (b)(i)).

Section 10.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

141



--------------------------------------------------------------------------------

Section 10.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Parent and
the Borrower, which information includes the name and address of Parent and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify Parent and the Borrower in accordance with the
Act. The Borrower agrees to, promptly following a request by the Administrative
Agent or any Lender, provide, or cause to be provided, all such other
documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

Section 10.19 Gaming Laws.

(1) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, this Agreement and the other Loan Documents are subject to the Gaming
Laws and the laws involving the sale, distribution and possession of alcoholic
beverages (the “Liquor Laws”). Without limiting the foregoing, Administrative
Agent, each other Agent, each Lender and each participant acknowledges that
(i) it is the subject of being called forward by a Gaming Authority or a
Governmental Authority enforcing the Liquor Laws (the “Liquor Authority”), in
each of their discretion, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Agreement and the other Loan Documents, including with respect to the entry
into and ownership and operation of the Gaming Facilities, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and Liquor Laws and only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

(2) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, Administrative Agent, each other Agent, each Lender and each
participant agrees to cooperate with each Gaming Authority and each Liquor
Authority (and, in each case, to be subject to Section 10.13) in connection with
the administration of their regulatory jurisdiction over Parent and its
Subsidiaries, including, without limitation, the provisions of such documents or
other information as may be requested by any such Gaming Authorities and/or
Liquor Authorities relating to Administrative Agent, any other Agent, any of the
Lenders or participants, Parent and its Subsidiaries or to the Loan Documents.

Section 10.20 [Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.]

[Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(1) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(2) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

142



--------------------------------------------------------------------------------

(1) a reduction in full or in part or cancellation of any such liability;

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(3) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of the applicable Resolution Authority.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

143